 

Exhibit 10.2

 

SECOND AMENDMENT dated as of August 5, 2020 (this “Amendment”), to the AMENDED
AND RESTATED CREDIT AGREEMENT dated as of May 5, 2020 (as heretofore amended,
supplemented or otherwise modified, the “Credit Agreement”), among EXPEDIA
GROUP, INC., a Delaware corporation, the Borrowing Subsidiaries from time to
time party thereto, the LENDERS from time to time party thereto and JPMORGAN
CHASE BANK, N.A., as Administrative Agent and London Agent.

 

WHEREAS, the Lenders have agreed to extend credit to the Borrowers under the
Credit Agreement on the terms and subject to the conditions set forth therein;

 

WHEREAS, substantially concurrently with the effectiveness of this Amendment,
the Company and Expedia Group International Holdings III, LLC, a Delaware
limited liability company (the “Foreign Borrower”), intend to enter into the
Credit Agreement dated as of August 5, 2020 (the “Foreign Facility Credit
Agreement”), among the Company, the Foreign Borrower, the lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as administrative agent and
London agent;

 

WHEREAS, the Company has requested that the Lenders agree to effect certain
amendments to the Credit Agreement as set forth herein, including amendments
conforming the provisions of the Credit Agreement to the corresponding
provisions agreed by the parties thereto in the Foreign Facility Credit
Agreement; and

 

WHEREAS, the parties hereto, which include each Person that is a Lender as of
the Second Amendment Effective Date (as defined below), are willing to amend the
Credit Agreement on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the preamble and the recitals hereto) have the meanings
assigned to them in the Credit Agreement (as amended hereby).

 

SECTION 2. Amendment of Credit Agreement. Effective as of the Second Amendment
Effective Date:

 

(a) The Credit Agreement (excluding, except as set forth below, all Schedules
and Exhibits thereto, each of which shall remain as in effect immediately prior
to the Second Amendment Effective Date) is hereby amended by inserting the
language indicated in single underlined text (indicated textually in the same
manner as the following example: single-underlined text or single-underlined
text) in Exhibit A hereto and by deleting the language indicated by
strikethrough text (indicated textually in the same manner as the following
example: stricken text or stricken text) in Exhibit A hereto.

 



 

 

 

(b) Exhibit A to the Credit Agreement is hereby amended and restated in its
entirety to be in the form of Exhibit B hereto.

 

(c) Exhibit I to the Credit Agreement is hereby deleted in its entirety.

 

(d) Upon the effectiveness of the Foreign Facility Credit Agreement and after
giving effect to the automatic reduction in the aggregate amount of the Tranche
1 Commitments provided for in Section 2.09(c) of the Credit Agreement in
connection therewith, Schedule 2.01 to the Credit Agreement is hereby replaced
in its entirety with Schedule 2.01 hereto.

 

SECTION 3. Tranche 1 Reduction/Prepayment Amount; Net Settlement. (a) The
parties hereto acknowledge that the effectiveness of the Foreign Facility Credit
Agreement in accordance with the terms thereof constitutes a Tranche 1
Reduction/Prepayment Event pursuant to clauses (a) and (b) of the definition of
such term (the “Specified Tranche 1 Reduction/Prepayment Event”), and hereby
agree that, notwithstanding anything to the contrary in the Credit Agreement,
the Tranche 1 Reduction/Prepayment Amount in respect thereof as of the Second
Amendment Effective Date is (i) for purposes of Section 2.09(c), US$855,000,000
and (ii) for purposes of Sections 2.11(b) and 2.11(d), US$772,000,000.

 

(b) The parties hereto agree that, notwithstanding anything to the contrary in
the Credit Agreement, the principal amount of Tranche 1 Revolving Loans of any
Lender required to be prepaid pursuant to Sections 2.11(b) and 2.11(d) of the
Credit Agreement on the Second Amendment Effective Date as a result of the
occurrence of the Specified Tranche 1 Reduction/Prepayment Amount may be net
settled, on a dollar for dollar basis, against the aggregate principal amount of
the Loans (as defined in the Foreign Facility Credit Agreement) required to be
made by such Lender (or an Affiliate thereof) on the Second Amendment Effective
Date pursuant to the Foreign Facility Credit Agreement, such net settlement to
be made pursuant to procedures approved by the Company, the Foreign Borrower and
the Administrative Agent, with each Lender acknowledging and agreeing that,
notwithstanding such net settlement and upon the occurrence thereof, such Lender
shall have received (and hereby acknowledges receipt) of a prepayment of a
principal amount of its Tranche 1 Revolving Loans equal to the aggregate
principal amount of the Loans (as defined in the Foreign Facility Credit
Agreement) of such Lender (or such Affiliate thereof) the funding of which shall
have been so net settled. Each Lender hereby authorizes the Administrative Agent
to enter into an agreement with the Company and the Foreign Borrower to provide
for, and to set forth the mechanics and procedures of, the foregoing net
settlement, all on such terms as the Administrative Agent shall deem to be
reasonable in its sole discretion.

 

SECTION 4. Representations and Warranties. The Company and each Borrowing
Subsidiary represents and warrants to the Lenders that:

 

(a) This Amendment has been duly executed and delivered by the Company and each
Borrowing Subsidiary and (assuming due execution by the parties hereto other
than the Company and the Borrowing Subsidiaries) constitutes a legal, valid and
binding obligation of the Company and each Borrowing Subsidiary, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 



2

 

 

(b) Before and after giving effect to this Amendment, the representations and
warranties set forth in Article III of the Credit Agreement are true and correct
in all material respects (in all respects in the case of representations and
warranties qualified by materiality in the text thereof) on and as of the Second
Amendment Effective Date with the same effect as if made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case they were so true and correct as of such earlier
date.

 

(c) As of the Second Amendment Effective Date, before and after giving effect to
this Amendment, no Default or Event of Default has occurred and is continuing.

 

SECTION 5. Effectiveness. This Amendment shall become effective as of the first
date (the “Second Amendment Effective Date”) on which:

 

(a) the Administrative Agent and the London Agent shall have signed a
counterpart of this Amendment and shall have received from the Company, each
Borrowing Subsidiary and each Lender a counterpart of this Amendment executed by
such Person (which, subject to Section 9.06(b) of the Credit Agreement, may
include any Electronic Signatures transmitted by fax, emailed pdf or any other
electronic means that reproduces an image of an actual executed signature page
of this Amendment); and

 

(b) the Foreign Facility Credit Agreement shall have become, or substantially
concurrently with the effectiveness of this Amendment shall become, effective in
accordance with its terms.

 

The Administrative Agent shall notify the Company, the Lenders and the Issuing
Banks of the Second Amendment Effective Date, and such notice shall be
conclusive and binding.

 

SECTION 6. Effect of this Amendment. (a) Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Agents, the
Issuing Banks or the Lenders under the Credit Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Loan Party to any other consent to, or any other
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

 



3

 

 

(b) On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “herein”, “hereunder”, “hereto”, “hereof”
and words of similar import shall, unless the context otherwise requires, refer
to the Credit Agreement as amended hereby, and each reference to the Credit
Agreement in any other Loan Document shall be deemed to be a reference to the
Credit Agreement as amended hereby. This Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

 

SECTION 7. Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 8. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which, when taken together, shall constitute a
single instrument.

 

SECTION 9. Fees and Expenses. The Company agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment, including the reasonable fees, charges and disbursements of Cravath,
Swaine & Moore LLP, counsel for the Administrative Agent. All fees shall be
payable in immediately available funds and shall not be refundable.

 

SECTION 10. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

SECTION 11. Incorporation by Reference. The provisions of Sections 9.06(b),
9.07, 9.09(b), 9.09(c), 9.09(d), 9.10 and 9.11 of the Credit Agreement are
hereby incorporated by reference as if set forth in full herein, mutatis
mutandis.

 

[Signature Pages Follow]

 



4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

  EXPEDIA GROUP, INC.,             by:         /s/ Robert J. Dzielak       Name:
Robert J. Dzielak       Title: Chief Legal Officer & Secretary

 

  EXPEDIA, INC.,             by:         /s/ Robert J. Dzielak       Name:
Robert J. Dzielak       Title: Chief Legal Officer & Secretary

 

  travelscape, llc,             by:         /s/ Robert J. Dzielak       Name:
Robert J. Dzielak       Title: Chief Legal Officer & Secretary

 

  hotwire, inc.,             by:         /s/ Robert J. Dzielak       Name:
Robert J. Dzielak       Title: Chief Legal Officer & Secretary

 

[Signature Page to Second Amendment]

 

 

 

 

  JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, London
Agent and Issuing Bank,             by:         /s/ John G. Kowalczuk      
Name: John G. Kowalczuk       Title: Executive Director

 

[Signature Page to Second Amendment]

 

 

 

 

SIGNATURE PAGE TO

SECOND AMENDMENT TO

CREDIT AGREEMENT DATED AS OF MAY 5, 2020 OF

EXPEDIA GROUP, INC.

 

  Bank of America, N.A., as a Lender and Issuing Bank             by:        
/s/ Eric Ridgway       Name: Eric Ridgway       Title: Director

 

[Signature Page to Second Amendment]

 

 

 

 

SIGNATURE PAGE TO

SECOND AMENDMENT TO

CREDIT AGREEMENT DATED AS OF MAY 5, 2020 OF

EXPEDIA GROUP, INC.

 

  Name of Institution (with any institution that is both a Lender and an Issuing
Bank executing and delivering this Amendment in both such capacities): BNP
PARIBAS             by:         /s/ Barbara Nash       Name: Barbara Nash      
Title: Managing Director

 

    by:       /s/ Stefano Locatelli       Name: Stefano Locatelli       Title:
Vice President

 

[Signature Page to Second Amendment]

 



 

 

 

 

SIGNATURE PAGE TO
SECOND AMENDMENT TO
CREDIT AGREEMENT DATED AS OF MAY 5, 2020 OF
EXPEDIA GROUP, INC.

 

  Name of Institution: Mizuho Bank, Ltd.       by:     /s/ Tracy Rahn    

Name: Tracy Rahn

Title: Executive Director

 

[Signature Page to Second Amendment]

 



 

 

 

SIGNATURE PAGE TO
SECOND AMENDMENT TO
CREDIT AGREEMENT DATED AS OF MAY 5, 2020 OF
EXPEDIA GROUP, INC.

 

  Lender: HSBC Bank USA, National Association       by:     /s/ Chris Burns    

Name: Chris Burns

Title: Senior Vice President

 

[Signature Page to Second Amendment]

 



 

 

 

SIGNATURE PAGE TO
SECOND AMENDMENT TO
CREDIT AGREEMENT DATED AS OF MAY 5, 2020 OF
EXPEDIA GROUP, INC.

 

  Name of Institution: MUFG BANK, LTD.       by:     /s/ Ted Jurgielewicz    

Name: Ted Jurgielewicz

Title: Vice President

 

[Signature Page to Second Amendment]

 



 

 

 

SIGNATURE PAGE TO
SECOND AMENDMENT TO
CREDIT AGREEMENT DATED AS OF MAY 5, 2020 OF
EXPEDIA GROUP, INC.

 

  Name of Institution (with any institution that is both a Lender and an Issuing
Bank executing and delivering this Amendment in both such capacities): Royal
Bank of Canada       by:     /s/ Jenny Wang    

Name: Jenny Wang

Title: Vice President

 

[Signature Page to Second Amendment]

 



 

 

 

SIGNATURE PAGE TO
SECOND AMENDMENT TO
CREDIT AGREEMENT DATED AS OF MAY 5, 2020 OF
EXPEDIA GROUP, INC.

 

  Name of Institution (with any institution that is both a Lender and an Issuing
Bank executing and delivering this Amendment in both such capacities): Sumitomo
Mitsui Banking Corporation       by:     /s/ Richard Eisenberg    

Name: Richard Eisenberg

Title: Managing Director

 

[Signature Page to Second Amendment]

 



 

 

 

SIGNATURE PAGE TO
SECOND AMENDMENT TO
CREDIT AGREEMENT DATED AS OF MAY 5, 2020 OF
EXPEDIA GROUP, INC.

 

  Name of Institution (with any institution that is both a Lender and an Issuing
Bank executing and delivering this Amendment in both such capacities): U.S. Bank
National Association       by:     /s/ Lukas Coleman \  

Name: Lukas Coleman

Title: Vice President

 

[Signature Page to Second Amendment]

 



 

 

 

SIGNATURE PAGE TO
SECOND AMENDMENT TO
CREDIT AGREEMENT DATED AS OF MAY 5, 2020 OF
EXPEDIA GROUP, INC.

 

  Name of Lender: THE BANK OF NOVA SCOTIA       by:     /s/ Michelle C. Phillips
   

Name: Michelle C. Phillips

Title: Managing Director

 

[Signature Page to Second Amendment]

 



 

 

 

SIGNATURE PAGE TO
SECOND AMENDMENT TO
CREDIT AGREEMENT DATED AS OF MAY 5, 2020 OF
EXPEDIA GROUP, INC.

 

  Name of Institution (with any institution that is both a Lender and an Issuing
Bank executing and delivering this Amendment in both such capacities): GOLDMAN
SACHS BANK USA       by:     /s/ Jamie Minieri    

Name: Jamie Minieri

Title: Authorized Signatory

 

[Signature Page to Second Amendment]

 



 

 

 

SIGNATURE PAGE TO
SECOND AMENDMENT TO
CREDIT AGREEMENT DATED AS OF MAY 5, 2020 OF
EXPEDIA GROUP, INC.

 

 

Name of Institution (Lender):

 

STANDARD CHARTERED BANK

      by:     /s/ James Beck    

Name: James Beck

Title: Associate Director

 

[Signature Page to Second Amendment]

 



 

 

 

 

Amendments to Credit Agreement

  

EXHIBIT A

 

This Composite Copy has been prepared solely for convenience of reference and is
not a legal document. Reference should be made to the Amended and Restated
Credit Agreement as originally executed and the First Amendment thereto dated as
of July 6, 2020, as it is those documents, and not this Composite Copy, that set
forth the rights and obligations of the parties thereto with respect to the
Amended and Restated Credit Agreement

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of the Restatement Effective Date,

 

among

 

EXPEDIA GROUP, INC.,

 

the BORROWING SUBSIDIARIES from time to time party hereto,

 

the LENDERS from time to time party hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and London Agent

 

___________________________

 

 

JPMORGAN CHASE BANK, N.A.,

BOFA SECURITIES, INC.,

BNP PARIBAS SECURITIES CORP.,

MIZUHO BANK, LTD.,

and

HSBC BANK USA, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners

 

BANK OF AMERICA, N.A.

and

MIZUHO BANK, LTD.,

as Co-Syndication Agents

 

BNP PARIBAS

and

HSBC BANK USA, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

[CS&M Ref. No. 6701-507]

 



 

 

 

TABLE OF CONTENTS

 

Page

ARTICLE I

Definitions

 

SECTION 1.01. Defined Terms   1 SECTION 1.02. Classification of Loans and
Borrowings   5156 SECTION 1.03. Terms Generally   5156 SECTION 1.04. Accounting
Terms; GAAP; Pro Forma Calculations   5157 SECTION 1.05. Currency Translation 
 5258 SECTION 1.06. Interest Rates; LIBOR Notification   5359 SECTION 1.07.
Divisions   5459 SECTION 1.08. Foreign Facility Cashless Rollover   5460 SECTION
1.09. Restricted Secured Obligations   5460

 

ARTICLE II

The Credits

 

SECTION 2.01. Commitments   5560 SECTION 2.02. Loans and Borrowings   5560
SECTION 2.03. Requests for Borrowings   5661 SECTION 2.04. Borrowing
Subsidiaries   5762 SECTION 2.05. [Reserved]   5763 SECTION 2.06. Letters of
Credit   5763 SECTION 2.07. Funding of Borrowings   6570 SECTION 2.08. Interest
Elections   6671 SECTION 2.09. Termination and Reduction of Commitments;
Conversion of Commitments   6772 SECTION 2.10. Repayment of Loans; Evidence of
Debt   7075 SECTION 2.11. Prepayment of Loans   7075 SECTION 2.12. Fees 72 77 
   SECTION 2.13. Interest   7378 SECTION 2.14. Alternate Rate of Interest   7479
SECTION 2.15. Increased Costs   7682 SECTION 2.16. Break Funding Payments   7884
SECTION 2.17. Taxes   7885 SECTION 2.18. Payments Generally; Pro Rata Treatment;
Sharing of Set-offs   8289 SECTION 2.19. Mitigation Obligations; Replacement of
Lenders   8491 SECTION 2.20. Defaulting Lenders   8592

 



i

 

 

 

ARTICLE III

Representations and Warranties

 

SECTION 3.01. Organization; Powers   8794 SECTION 3.02. Authorization;
Enforceability   8794 SECTION 3.03. Governmental Approvals; No Conflicts   8894
SECTION 3.04. Financial Condition; No Material Adverse Change   8895 SECTION
3.05. Properties   8895 SECTION 3.06. Litigation and Environmental Matters 
 8995 SECTION 3.07. Compliance with Laws and Agreements   8996 SECTION 3.08.
Investment Company Status   8996 SECTION 3.09. Taxes   8996 SECTION 3.10. ERISA 
 9096 SECTION 3.11. Disclosure   9096 SECTION 3.12. Subsidiaries   9097 SECTION
3.13. Use of Proceeds; Margin Regulations   9097 SECTION 3.14. Anti-Corruption
Laws and Sanctions   9097 SECTION 3.15. Collateral Matters   9097

 

ARTICLE IV

Conditions

 

SECTION 4.01. Restatement Effective Date   9298 SECTION 4.02. Each Credit Event 
 9298 SECTION 4.03. Initial Credit Event in Respect of Each Borrowing
Subsidiary   9399

 

ARTICLE V

Affirmative Covenants

 

SECTION 5.01. Financial Statements and Other Information   94100 SECTION 5.02.
Notices of Material Events   96103 SECTION 5.03. Existence; Conduct of Business 
 97103 SECTION 5.04. Payment of Tax Liabilities   97103 SECTION 5.05.
Maintenance of Properties; Insurance   97104 SECTION 5.06. Books and Records;
Inspection Rights   98104 SECTION 5.07. Compliance with Laws   98105 SECTION
5.08. Guarantee and Collateral Requirement 98.   105 SECTION 5.09. Further
Assurances   99106 SECTION 5.10. Foreign Facility   99

 



ii

 

 

ARTICLE VI

Negative Covenants

 

SECTION 6.01. Indebtedness   100106 SECTION 6.02. Liens   104 111 SECTION 6.03.
Sale/Leaseback Transactions   107113 SECTION 6.04. Fundamental Changes; Business
Activities   107114 SECTION 6.05. Restricted Payments   108115 SECTION 6.06.
Transactions with Affiliates   109116 SECTION 6.07. Restrictive Agreements 
 110117 SECTION 6.08. Asset Dispositions   111118 SECTION 6.09. Use of Proceeds
and Letters of Credit; Margin Regulations   115122 SECTION 6.10. Leverage Ratio 
 116122 SECTION 6.11. Minimum Liquidity   116123 SECTION 6.12. Investments and
Acquisitions   116123 SECTION 6.13. Maintenance of Borrowing Subsidiaries as
Wholly Owned Subsidiaries   119126

 

ARTICLE VII

Events of Default

 

SECTION 7.01. Events of Default   119126

 

ARTICLE VIII

The Agents

 

ARTICLE IX

Miscellaneous

 

SECTION 9.01. Notices   129137 SECTION 9.02. Waivers; Amendments   131139
SECTION 9.02A. Certain Agreements   134141 SECTION 9.03. Expenses; Indemnity;
Damage Waiver   135143 SECTION 9.04. Successors and Assigns   137144 SECTION
9.05. Survival   141148 SECTION 9.06. Counterparts; Integration; Effectiveness;
Issuing Banks   142149 SECTION 9.07. Severability   142150 SECTION 9.08. Right
of Setoff   143150 SECTION 9.09. Governing Law; Jurisdiction; Consent to Service
of Process   143150 SECTION 9.10. WAIVER OF JURY TRIAL   144151 SECTION 9.11.
Headings   144151 SECTION 9.12. Confidentiality   144152 SECTION 9.13. Interest
Rate Limitation   145153

 



iii

 

 

SECTION 9.14. Release of Guarantees and Collateral   146153 SECTION 9.15.
Conversion of Currencies   147154 SECTION 9.16. Certain Notices   147155 SECTION
9.17. No Fiduciary Relationship   147155 SECTION 9.18. Non-Public Information 
 148155 SECTION 9.19. Acknowledgement and Consent to Bail-In of Affected
Financial Institutions   148156 SECTION 9.20. Acknowledgement Regarding Any
Supported QFCs   149156 SECTION 9.21. MIRE Event   149157

 



iv

 

 

SCHEDULES:

 

Schedule 1.01 — Certain Disclosure

Schedule 2.06 — Initial Issuing Bank LC Commitment

Schedule 3.06 — Disclosed Matters

Schedule 3.12 — Subsidiaries

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.07 — Existing Restrictions

Schedule 6.11 — Sample Liquidity Calculation

Schedule 9.12 — Participant Confidentiality Restricted List

 

EXHIBITS:

 

Exhibit A — Form of Assignment and Assumption

Exhibit B — Form of Borrowing Request
Exhibit C — Form of Issuing Bank Agreement

Exhibit D — Form of Interest Election Request

Exhibit E — Form of Borrowing Subsidiary Agreement

Exhibit F — Form of Borrowing Subsidiary Termination

Exhibit G-1 — Form of US Tax Compliance Certificate (For Non-U.S. Lenders That
Are

Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G-2 — Form of US Tax Compliance Certificate (For Non-U.S. Participants
That

Are Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G-3 — Form of US Tax Compliance Certificate (For Non-U.S. Participants
That

Are Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G-4 — Form of US Tax Compliance Certificate (For Non-U.S. Lenders That
Are

Partnerships For U.S. Federal Income Tax Purposes)

Exhibit H — Form of Supplemental Perfection Certificate

Exhibit I — Foreign Facility Term Sheet[Reserved]

Exhibit J — Form of Intercompany Indebtedness Subordination Agreement

 



v

 

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of the Restatement Effective
Date, among EXPEDIA GROUP, INC., a Delaware corporation; the BORROWING
SUBSIDIARIES from time to time party hereto; the LENDERS from time to time party
hereto; and JPMORGAN CHASE BANK, N.A., as Administrative Agent and London Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition” means any acquisition, or series of related acquisitions
(including pursuant to any merger or consolidation), of property that
constitutes (a) assets comprising all or substantially all of a division,
business or operating unit or product line of any Person or (b) at least a
majority of the Equity Interests in a Person.

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing
denominated in US Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1% (with 0.005% being
rounded up)) equal to the product of (a) the LIBO Rate for US Dollars for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII, or such Affiliates or
branches thereof as it shall from time to time designate by notice to the
Company and the Lenders for the purpose of performing any of its obligations
hereunder or under any other Loan Document.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

 



   

 

 

“Affiliated Holders” means, with respect to any specified natural person, (a)
such specified natural person’s parents, spouse, siblings, descendants, step
children, step grandchildren, nieces and nephews and their respective spouses,
(b) the estate, legatees and devisees of such specified natural person and each
of the persons referred to in clause (a) of this definition, and (c) any
company, partnership, trust or other entity or investment vehicle created for
the benefit of, or Controlled by, such specified natural person or any of the
persons referred to in clause (a) or (b) of this definition or the holdings of
which are for the primary benefit of such specified natural person or any of the
persons referred to in clause (a) or (b) of this definition or created by any
such person for the benefit of any charitable organization or for a charitable
purpose.

 

“Agents” means the Administrative Agent and the London Agent.

 

“Agreement” means this Amended and Restated Credit Agreement.

 

“Agreement Currency” has the meaning assigned to such term in Section 9.15(b).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% per annum and (c) the Adjusted LIBO Rate on such day (or
if such day is not a Business Day, the immediately preceding Business Day) for a
deposit in US Dollars with a maturity of one month plus 1% per annum. For
purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be based
on the applicable Screen Rate (or, if such Screen Rate is not available for a
maturity of one month with respect to US Dollars but is available for periods
both longer and shorter than such period, the Interpolated Screen Rate) at
approximately 11:00 a.m., London time, on such day for deposits in US Dollars
with a maturity of one month; provided that if such rate shall be less than
zero, such rate shall be deemed to be zero. If the Alternate Base Rate is being
used as an alternate rate of interest pursuant to Section 2.14 (for the
avoidance of doubt, only until an amendment hereto has become effective pursuant
to Section 2.14(b)), then for purposes of clause (c) above the Adjusted LIBO
Rate shall be deemed to be zero. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, as the case may be.

 

“Alternative LC Currency” means Euro, Sterling, Australian Dollars, Singapore
Dollars, Canadian Dollars and any other currency (other than US Dollars) for
which an Exchange Rate and an LC Exchange Rate may be obtained; provided that at
the time of the issuance, amendment or extension of any Letter of Credit
denominated in a currency other than US Dollars, Euro, Sterling, Australian
Dollars, Singapore Dollars or Canadian Dollars, such other currency is
reasonably acceptable to the Applicable Agent and the Issuing Bank in respect of
such Letter of Credit.

 

“Ancillary Document” has the meaning assigned to such term in Section 9.06(b).

 

“Annualized Basis” means, when used in reference to any calculation of Leverage
Ratio, (a) in the case of any calculation of Leverage Ratio as of any date prior
to June 30, 2022, that Consolidated EBITDA used in the denominator thereof be
calculated on an annualized basis using Consolidated EBITDA for the two
consecutive fiscal quarter period of the Company most recently ended on or prior
to such date multiplied by two and (b) in the case of any calculation of
Leverage Ratio as of June 30, 2022, that Consolidated EBITDA used in the
denominator thereof be calculated on an annualized basis using Consolidated
EBITDA for the three consecutive fiscal quarter period of the Company ending on
March 31, 2022 multiplied by 4/3.

 



2

 

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption, including the United
States Foreign Corrupt Practices Act of 1977.

 

“Applicable Agent” means (a) with respect to a Loan or Borrowing denominated in
US Dollars or Canadian Dollars or any Letter of Credit, and with respect to any
payment hereunder that does not relate to a particular Loan or Borrowing, the
Administrative Agent and (b) with respect to a Loan or Borrowing denominated in
any currency other than US Dollars or Canadian Dollars, the London Agent.

 

“Applicable Creditor” has the meaning assigned to such term in Section 9.15(b).

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Loan, or with respect to the commitment fees payable hereunder, as
the case may be, (a) in the case of the Tranche 1 Revolving Loans and commitment
fees payable with respect to the Tranche 1 Commitments, (i) for any day that the
Facility Exposure exceeds US$1,145,000,000, the applicable rate per annum set
forth below in the Pricing Grid A—Tranche 1 under the caption “ABR Spread
Tranche 1”, “Eurocurrency Spread Tranche 1” or “Commitment Fee Rate Tranche 1”,
as the case may be, and (ii) for any day that the Facility Exposure does not
exceed US$1,145,000,000, the applicable rate per annum set forth below in the
Pricing Grid B—Tranche 1 under the caption “ABR Spread Tranche 1”, “Eurocurrency
Spread Tranche 1” or “Commitment Fee Rate Tranche 1”, as the case may be, and
(b) in the case of the Tranche 2 Revolving Loans and commitment fees payable
with respect to the Tranche 2 Commitments, the applicable rate per annum set
forth below in the Pricing Grid—Tranche 2 under the caption “ABR Spread Tranche
2”, “Eurocurrency Spread Tranche 2” or “Commitment Fee Rate Tranche 2”, as the
case may be, in each case, based upon the Company’s senior unsecured
non-credit-enhanced long-term debt ratings from S&P and Moody’s as of such date;
provided that in the case of Tranche 1, (x) notwithstanding the foregoing but
subject to clause (y) below, prior to December 31, 2021, the “Applicable Rate”
for any day shall mean (A) in the case of Tranche 1 Revolving Loans, (1) for any
day that the Facility Exposure exceeds US$1,145,000,000, 1.35% per annum with
respect to ABR Loans and 2.35% per annum with respect to Eurocurrency Loans and
(2) for any day that the Facility Exposure does not exceed US$1,145,000,000,
1.25% per annum with respect to ABR Loans and 2.25% per annum with respect to
Eurocurrency Loans, and (B) in the case of the commitment fees payable with
respect to Tranche 1 Commitments hereunder, 0.30% per annum and (y) in the event
the Leverage Condition shall have been satisfied as of the end of the fiscal
year or fiscal quarter of the Company ended after the Restatement Effective Date
for which the consolidated financial statements of the Company have been most
recently delivered pursuant to Section 5.01(a) or 5.01(b), then, on the third
Business Day following the delivery of the related compliance certificate
pursuant to Section 5.01(c) demonstrating such satisfaction, the provisions of
clause (x) above shall cease to apply until the third Business Day following the
next delivery of the consolidated financial statements of the Company pursuant
to Section 5.01(a) or 5.01(b); provided further that in the event the Company
has not delivered any consolidated financial statements required to be delivered
by it pursuant to Section 5.01(a) or 5.01(b), then the provisions of clause (y)
above shall cease to apply from and after the date such consolidated financial
statements were required to have been so delivered and until the third Business
Day following the date such consolidated financial statements are so delivered.

 



3

 

 

Pricing Grid A—Tranche 1

(basis points per annum)

 

Level Level 1 Level 2 Level 3 Level 4 Level 5 Rating At Least BBB+ by S&P/Baa1
Moody’s

BBB by S&P/Baa2 by Moody’s

BBB- by S&P/Baa3 by Moody’s

BB+ by S&P/Ba1 by Moody’s



Lower than BB+

by S&P/Ba1 by

Moody’s or unrated

Commitment Fee Rate Tranche 1 12.5 15.0 17.5 25.0 35.0 Eurocurrency Spread
Tranche 1 110.0 122.5 135.0 160.0 185.0 ABR Spread  Tranche 1 10.0 22.5 35.0
60.0 85.0

 

Pricing Grid B—Tranche 1

(basis points per annum)

 

Level Level 1 Level 2 Level 3 Level 4 Level 5 Rating At Least BBB+ by S&P/Baa1
Moody’s

BBB by S&P/Baa2 by Moody’s

BBB- by S&P/Baa3 by Moody’s

BB+ by S&P/Ba1 by Moody’s



Lower than BB+

by S&P/Ba1 by

Moody’s or unrated

Commitment Fee Rate Tranche 1 12.5 15.0 17.5 25.0 35.0 Eurocurrency Spread
Tranche 1 100.0 112.5 125.0 150.0 175.0 ABR Spread  Tranche 1 0.0 12.5 25.0 50.0
75.0

 



4

 

 

Pricing Grid – Tranche 2

(basis points per annum)

 

Level Level 1 Level 2 Level 3 Level 4 Level 5 Rating At Least BBB+ by S&P/Baa1
Moody’s

BBB by S&P/Baa2 by Moody’s

BBB- by S&P/Baa3 by Moody’s

BB+ by S&P/Ba1 by Moody’s



Lower than BB+

by S&P/Ba1 by

Moody’s or unrated

Commitment Fee Rate Tranche 2 12.5 15.0 17.5 25.0 35.0 Eurocurrency Spread
Tranche 2 100.0 112.5 125.0 150.0 175.0 ABR Spread Tranche 2 0.0 12.5 25.0 50.0
75.0

 

For purposes of the foregoing Pricing Grids, (i) if either Moody’s or S&P shall
not have in effect a rating for the Company’s senior unsecured
non-credit-enhanced long-term debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then the Commitment Fee
Rate, the Eurocurrency Spread and the ABR Spread shall be based upon the rating
of the other rating agency; (ii) if neither Moody’s nor S&P shall have in effect
a rating for the Company’s senior unsecured non-credit-enhanced long-term debt
(other than by reason of the circumstances referred to in the last sentence of
this definition), then the Commitment Fee Rate, the Eurocurrency Spread and the
ABR Spread shall be based upon Level 5 set forth in the applicable Pricing Grid;
(iii) if the ratings or deemed ratings by S&P and Moody’s shall fall within
different Levels, the Commitment Fee Rate, the Eurocurrency Spread and ABR
Spread shall be based upon the higher rating, unless the ratings differ by two
or more Levels, in which case the Commitment Fee Rate, the Eurocurrency Spread
and ABR Spread will be based upon the Level set forth in the applicable Pricing
Grid next below that corresponding to the higher rating; and (iv) if the rating
established or deemed to have been established by Moody’s or S&P shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency. Each change in the Applicable Rate as
a result of a change in ratings or deemed ratings shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if any such rating agency shall cease
to be in the business of rating corporate debt obligations, the Company and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agency
and, pending the effectiveness of any such amendment, the Applicable Rate, when
determined by reference to the applicable Pricing Grid, shall be determined by
reference to the ratings most recently in effect prior to such change or
cessation.

 

“Approved Electronic Platform” means IntraLinks™, DebtDomain, SyndTrak, ClearPar
or any other electronic platform chosen by any Agent to be its electronic
transmission system.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an
entity that administers or manages a Lender.

 



5

 

 

“Arrangers” means JPMorgan Chase Bank, N.A., BofA Securities, Inc., BNP Paribas
Securities Corp., Mizuho Bank, Ltd. and HSBC Bank USA, National Association in
their capacities as joint lead arrangers and joint bookrunners for the credit
facility provided for herein.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including electronic records generated by the
use of an Approved Electronic SystemPlatform) approved by the Administrative
Agent.

 

“Attributable Debt” has the meaning assigned to such term in the Existing
Indentures; provided that, to the extent that the definitions in different
Existing Indentures yield different amounts of Attributable Debt with respect to
any sale and lease-back transaction, it shall have the meaning assigned to such
term in the Existing Indenture that yields the greatest amount of Attributable
Debt.

 

“AUD Bank Bill Rate” means, with respect to any Borrowing denominated in
Australian Dollars for any Interest Period, the applicable Screen Rate as of the
Specified Time on the Quotation Date.

 

“Australian Dollars” or “AUD$” refers to lawful money of Australia.

 

“Authorized Officer” means, with respect to any Person, any of the chairman of
the board, the chief executive officer, the president, the chief financial
officer, the treasurer, any assistant treasurer, the secretary, any assistant
secretary, any vice president or any other officer or manager (or authorized
signatory holding equivalent function) of such Person (or of such Person’s
general partner, member or other similar Person); provided that, when such term
is used in reference to any document executed by, or a certification of, an
Authorized Officer, upon request of the Administrative Agent, the secretary, an
assistant secretary or any other officer or manager (or authorized signatory
holding equivalent function) of such Person (or of such Person’s general
partner, member or other similar Person) shall have delivered (which delivery
may be made on the Restatement Effective Date) an incumbency certificate to the
Administrative Agent as to the authority of such individual.

 

“Availability Period” means the period from and including the Restatement
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments of the applicable Class.

 

“Average COF Rate” has the meaning assigned to such term in Section 2.14(a).

 

“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by an applicable Resolution Authority in
respect of any liability of any Affected Financial Institution.

 



6

 



 

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time that is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom
(to the extent that the United Kingdom is not an EEA Member Country which has
implemented or implements Article 55 of Directive 2014/59/EU), Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Benchmark Rate” means the LIBO Rate, EURIBO Rate, CDO Rate or AUD Bank Bill
Rate, as applicable.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Company giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the applicable Benchmark Rate for syndicated credit facilities
denominated in the applicable currency and (b) the Benchmark Replacement
Adjustment; provided that if the Benchmark Replacement as so determined would be
less than zero, the Benchmark Replacement will be deemed to be zero for all
purposes of this Agreement; provided further that any such Benchmark Replacement
shall be administratively feasible as determined by the Administrative Agent in
its reasonable discretion.

 

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment (which may be a positive or
negative value or zero), that has been selected by the Administrative Agent and
the Company giving due consideration to (a) any selection or recommendation of a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the applicable Benchmark Rate with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body
and/or (b) any evolving or then-prevailing market convention for determining a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the applicable Benchmark Rate with the
applicable Unadjusted Benchmark Replacement for syndicated credit facilities
denominated in the applicable currency at such time (for the avoidance of doubt,
such Benchmark Replacement Adjustment shall not be in the form of a reduction to
the Applicable Rate).

 



7

 

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate”, the definition of “Foreign
Currency Overnight Rate”, the definition of “Interest Period”, timing and
frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent decides in its reasonable
discretion may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to any Benchmark Rate:

 

(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event”, the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the applicable Screen Rate permanently or indefinitely ceases to provide the
applicable Screen Rate; or

 

(b) in the case of clause (c) of the definition of “Benchmark Transition Event”,
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to any Benchmark Rate:

 

(a) a public statement or publication of information by or on behalf of the
administrator of the applicable Screen Rate announcing that such administrator
has ceased or will cease to provide the applicable Screen Rate, permanently or
indefinitely; provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the applicable
Screen Rate;

 

(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the applicable Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the applicable Screen Rate, a resolution authority with jurisdiction over
the administrator for the applicable Screen Rate or a court or an entity with
similar insolvency or resolution authority over the administrator for the
applicable Screen Rate, in each case which states that the administrator of the
applicable Screen Rate has ceased or will cease to provide the applicable Screen
Rate permanently or indefinitely; provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the applicable Screen Rate; and/or

 

(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the applicable Screen Rate announcing that
the applicable Screen Rate is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Company, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 



8

 

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to any Benchmark
Rate and solely to the extent that such Benchmark Rate has not been replaced
with a Benchmark Replacement, the period (a) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced such Benchmark Rate for all purposes hereunder in
accordance with Section 2.14 and (b) ending at the time that a Benchmark
Replacement has replaced such Benchmark Rate for all purposes hereunder pursuant
to Section 2.14.

 

“Benefit Plan” means (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

“BHC Act Affiliate” means, with respect to any party, an “affiliate” (as such
term is defined under, and interpreted in accordance with, 12 U.S.C. § 1841(k))
of such party.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

“Borrower” means the Company or any Borrowing Subsidiary.

 

“Borrowing” means Loans of the same Class, Type and currency, made, converted or
continued on the same date and to the same Borrower and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect.

 

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000, (b) in the case of a Borrowing denominated in Euro,
€5,000,000, (c) in the case of a Borrowing denominated in Sterling, £5,000,000,
(d) in the case of a Borrowing denominated in Canadian Dollars, CAD$5,000,000
and (e) in the case of a Borrowing denominated in Australian Dollars,
AUD$5,000,000.

 

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000, (b) in the case of a Borrowing denominated in Euro,
€1,000,000, (c) in the case of a Borrowing denominated in Sterling, £1,000,000,
(d) in the case of a Borrowing denominated in Canadian Dollars, CAD$1,000,000
and (e) in the case of a Borrowing denominated in Australian Dollars,
AUD$1,000,000.

 



9

 



 

“Borrowing Request” means a request by a Borrower (or the Company on its behalf)
for a Borrowing in accordance with Section 2.03, which shall be in the form of
Exhibit B or any other form approved by the Administrative Agent.

 

“Borrowing Subsidiary” means, at any time, (a) each of Expedia, Inc., a
Washington corporation, Travelscape, LLC, a Nevada limited liability company,
and Hotwire, Inc., a Delaware corporation, and (b) each other Domestic
Subsidiary that has been designated by the Company as a Borrowing Subsidiary
pursuant to Section 2.04, other than any Subsidiary that has ceased to be a
Borrowing Subsidiary as provided in Section 2.04.

 

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit E.

 

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Loan denominated in US Dollars or Sterling or a Letter of Credit denominated in
an Alternative LC Currency, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in deposits denominated in such
currency in the London interbank market, (b) when used in connection with a
Eurocurrency Loan denominated in Euro, the term “Business Day” shall also
exclude any day that is not a TARGET Day, (c) when used in connection with a
Eurocurrency Loan or a Letter of Credit denominated in Canadian Dollars, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in Toronto and (d) when used in connection with a
Eurocurrency Loan or a Letter of Credit denominated in Australian Dollars, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in Sydney.

 

“Canadian Dollars” or “CAD$” means the lawful money of Canada.

 

“Capital Lease” means any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, the obligations under
which are required to be classified and accounted for as a capital lease on a
balance sheet of such Person under GAAP.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP. For purposes of Section 6.02 only, a Capital Lease Obligation shall
be deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.

 

“Capped Adjustments” means (a) any additions to Consolidated EBITDA pursuant to
clause (a)(vi) of the definition of such term and (b) any additions to
Consolidated EBITDA pursuant to clause (ii) of Section 1.04(b).

 



10

 

 

 

“Cash Management Services” means (a) cash management and related services
provided to the Company or any Subsidiary, including treasury, depository,
foreign exchange, return items, overdraft, controlled disbursement, cash sweeps,
zero balance arrangements, merchant stored value cards, e-payables, electronic
funds transfer, interstate depository network and automatic clearing house
transfer (including the Automated Clearing House processing of electronic funds
transfers through the direct Federal Reserve Fedline system) services and credit
cards, credit card processing services, credit and debit card payment processing
services, debit cards, stored value cards, virtual cards (including single use
virtual card accounts) and commercial cards (including so-called “‘purchase
cards”, “procurement cards” or “p-cards”) arrangements and (b) letters of
credit.

 

“CDO Rate” means, with respect to any Borrowing denominated in Canadian Dollars
for any Interest Period, the applicable Screen Rate (rounded if necessary to the
nearest 1/100 of 1% (with 0.005% being rounded up)) as of the Specified Time on
the Quotation Date.

 

“Certificate of Designation” means that certain Certificate of Designations of
Preferences, Rights and Limitations of Series A Preferred Stock filed by the
Company with the Secretary of State of the State of Delaware, and accepted for
record by the Secretary of State of the State of Delaware pursuant to the
Delaware General Corporation Law, on the Restatement Effective Date.

 

“CFC Holdco” means (a) any Subsidiary that has no material assets other than
Equity Interests and/or Indebtedness in one or more Persons that are Foreign
Subsidiaries or (b) any Subsidiary that has no material assets other than Equity
Interests and/or Indebtedness in one or more Persons that are described in
clause (a) above and/or this clause (b).

 

“Change in Control” means (a) the acquisition of “beneficial ownership” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, by any Person or group (within the meaning of the Exchange Act and
the rules of the SEC thereunder as in effect on the Restatement Signing Date),
other than the Permitted Holders, of shares representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Company (the “Total Voting Power”), unless either (i) the
Permitted Holders beneficially own a majority of the Total Voting Power or (ii)
if the Permitted Holders beneficially own less than a majority of the Total
Voting Power, the excess of the percentage of Total Voting Power represented by
the shares beneficially owned by the Permitted Holders over the percentage of
Total Voting Power represented by shares beneficially owned by such acquiring
Person or group is at least 5%, (b) occupation of a majority of the seats (other
than vacant seats) on the board of directors of the Company by Persons who were
neither (i) nominated by the board of directors of the Company nor (ii)
appointed by directors so nominated or (c) the occurrence of any “change in
control”, “change in control triggering event” or similar event, however
denominated, with respect to the Company under and as defined in any indenture
or other agreement or instrument evidencing, governing the rights of the holders
of or otherwise relating to any Material Indebtedness of the Company or any
Subsidiary, to the extent such occurrence gives rise to a put right, default,
acceleration or similar consequence with respect to such Material Indebtedness.

 



11

 

 

“Change in Law” means (a) the adoption or taking effect of any law, rule or
regulation after the Restatement Signing Date, (b) any change in any law, rule
or regulation or in the administration, interpretation, implementation or
application thereof by any Governmental Authority after the Restatement Signing
Date or (c) compliance by any Lender or any Issuing Bank (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s or
such Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Restatement Signing Date; provided that, for purposes
of this Agreement, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives in connection therewith
and (ii) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
have been adopted and become effective after the Restatement Signing Date.

 

“Charges” has the meaning assigned to such term in Section 9.13.

 

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Tranche 1 Revolving Loans
or Tranche 2 Revolving Loans, (b) any Commitment, refers to whether such
Commitment is a Tranche 1 Commitment or a Tranche 2 Commitment, (c) any LC
Exposure, refers to whether such LC Exposure arises on account of a Tranche 1
Commitment or a Tranche 2 Commitment and (d) any Lender, refers to whether such
Lender has a Loan or Commitment of a particular Class.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“COF Rate” has the meaning assigned to such term in Section 2.14(a).

 

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Loan
Documents as security, subject to Section 1.09, for the Secured Obligations.

 

“Collateral Agreement” means the Collateral Agreement dated as of the
Restatement Effective Date, among the Company, the Subsidiaries party thereto
and the Administrative Agent, together with all supplements thereto.

 

“Combined Tranche Percentage” means, at any time, with respect to any Lender,
the percentage of the total Commitments represented by such Lender’s Commitments
at such time; provided that, for purposes of Section 2.20 when any Lender shall
be a Defaulting Lender, the “Combined Tranche Percentage” shall mean, with
respect to any Lender, the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If all
the Commitments have terminated or expired, the Combined Tranche Percentages
shall be determined based upon the Commitments most recently in effect, giving
effect to any assignments.

 

“Commitment” means a Tranche 1 Commitment or a Tranche 2 Commitment or any
combination thereof (as the context requires). The aggregate amount of the
Lenders’ Commitments as of the RestatementSecond Amendment Effective Date is
US$2,000,000,0001,145,000,000.

 



12

 



 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute, and any regulations promulgated thereunder.

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to any Agent, any Lender or any Issuing Bank by means of
electronic communications pursuant to Section 9.01, including through an
Approved Electronic SystemsPlatform.

 

“Company” means Expedia Group, Inc., a Delaware corporation.

 

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

 

(a) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; or

 

(b) if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (a) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for US Dollar-denominated syndicated credit
facilities at such time;

 

provided that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (a) or (b) above
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement”.

 

“Consolidated Adjusted Total Assets” means, at any time, (a) Consolidated Total
Assets at such time minus (b) the amount of such Consolidated Total Assets
attributable to goodwill in accordance with GAAP.

 



13

 

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period
(excluding, for the avoidance of doubt, amortization expense attributable to a
prepaid cash item that was paid in a prior period), (iv) all losses for such
period on sales or dispositions of assets outside the ordinary course of
business, (v) any non-recurring non-cash charges for such period, (vi) any
restructuring or other unusual, non-recurring charges for such period; provided
that the amount of charges added back pursuant to this clause (vi) for such
period, together with the aggregate amount of all other Capped Adjustments for
such period, shall not exceed 15% of Consolidated EBITDA for such period
(determined prior to giving effect to any addback for any Capped Adjustments),
(vii) non-cash goodwill and intangible asset impairment charges for such period,
(viii) charges for such period recognized on changes in the fair value of
contingent consideration payable by, and non-cash charges for such period
recognized on changes in the fair value of the noncontrolling interest in any
acquiree acquired by, the Company or any Subsidiary in any business combination
and non-cash charges for such period for changes in the fair value of minority
equity investments (other than those accounted for under the equity method and
those that are consolidated) of the Company or any Subsidiary, and (ix) any
non-cash expenses for such period resulting from the grant of stock options or
other equity-based incentives to any director, officer or employee of the
Company and the Subsidiaries; provided that any cash payment made with respect
to any non-cash items added back in computing Consolidated EBITDA for any prior
period pursuant to clause (v), (viii) or (ix) shall be subtracted in computing
Consolidated EBITDA for the period in which such cash payment is made; and minus
(b) without duplication and to the extent included in determining such
Consolidated Net Income, (i) all gains for such period on sales or dispositions
of assets outside the ordinary course of business, (ii) all gains for such
period arising from business combinations, including gains on a “bargain
purchase” and gains recognized on changes in the fair value of contingent
consideration payable by, and gains recognized on changes in the fair value of
the noncontrolling interest in any acquiree acquired by, the Company or any
Subsidiary in connection therewith and gains for such period for changes in the
fair value of minority equity investments (other than those accounted for under
the equity method and those that are consolidated) of the Company or any
Subsidiary, (iii) any extraordinary gains for such period and (iv) any non-cash
items of income for such period that represent the reversal of any accrual of
charges referred to in clauses (a)(v), (a)(vi) or (a)(ix) above, all determined
on a consolidated basis in accordance with GAAP. In the event any Subsidiary
shall be a Subsidiary that is not a Wholly Owned Subsidiary, all amounts added
back in computing Consolidated EBITDA for any period pursuant to clause (a)
above, and all amounts subtracted in computing Consolidated EBITDA pursuant to
clause (b) above, to the extent such amounts are, in the reasonable judgment of
a Financial Officer, attributable to such Subsidiary, shall be reduced by the
portion thereof that is attributable to the noncontrolling interest in such
Subsidiary. For the purposes of calculating Consolidated EBITDA for any period
of four consecutive fiscal quarters of the Company (each, a “Reference Period”)
for the purposes of any determination of the Leverage Ratio, if during such
Reference Period (or, in the case of pro forma calculations, during the period
from the last day of such Reference Period to and including the date as of which
such calculation is made) the Company or any Subsidiary shall have made a
Material Disposition or Material Acquisition, Consolidated EBITDA for such
Reference Period shall be calculated after giving pro forma effect thereto as if
such Material Disposition or Material Acquisition had occurred on the first day
of such Reference Period. As used in this definition, “Material Acquisition”
means any Acquisition that involves consideration in excess of US$125,000,000;
and “Material Disposition” means any sale, transfer or other disposition of
property or series of related sales, transfers or other dispositions of property
that yields gross proceeds to the Company and the Subsidiaries in excess of
US$125,000,000. Notwithstanding the foregoing, but subject to the immediately
preceding sentence, solely in determining the Leverage Ratio for purposes of
actual, but not pro forma, compliance with the covenant set forth in Section
6.10, Consolidated EBITDA for (A) the fiscal quarter of the Company ending March
31, 2021, shall be deemed to be equal to US$176,345,882, (B) the fiscal quarter
of the Company ending June 30, 2021, shall be deemed to be equal to
US$568,380,482 and (C) the fiscal quarter of the Company ending September 30,
2021, shall be deemed to be equal to US$911,928,019.

 



14

 

 

“Consolidated Funded Debt” means, on any date, the sum (without duplication) for
the Company and the Subsidiaries of all (a) Indebtedness (but not including any
Indebtedness in the form of contingent consideration obligations of the Company
or any Subsidiary incurred in connection with any business combination) that
would appear on a consolidated balance sheet of the Company prepared as of such
date in accordance with GAAP, (b) Capital Lease Obligations, (c) Synthetic Lease
Obligations, (d) Guarantees by the Company and the Subsidiaries of Indebtedness
of Persons other than the Company and the Subsidiaries, (e) obligations,
contingent or otherwise, of the Company and the Subsidiaries as an account party
in respect of letters of credit and (f) Securitization Transactions.

 

“Consolidated Net Income” means, for any period, the net income or loss of the
Company and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP (after giving effect, for the avoidance of doubt, to the
elimination of intercompany accounts in accordance with GAAP); provided that
there shall be excluded the income or loss of any Subsidiary that is not a
Wholly Owned Subsidiary to the extent such income or loss is attributable to the
noncontrolling interest in such Subsidiary.

 

“Consolidated Revenues” means, for any period, the aggregate revenues of the
Company and the Subsidiaries, determined on a consolidated basis in accordance
with GAAP.

 

“Consolidated Total Assets” means, at any time, the consolidated total assets of
the Company and the Subsidiaries at such time, as such amount would appear on a
consolidated balance sheet of the Company prepared in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

 

“Corresponding Tenor” means, with respect to a Benchmark Replacement, a tenor
(including overnight) having approximately the same length (disregarding any
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the applicable Benchmark Rate.

 

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b), (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b), or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning assigned to it in Section 9.20.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 



15

 



 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender” means any Lender that (a) shall have failed to fund its
applicable Tranche Percentage of any Borrowing for three or more Business Days
after the date such Borrowing is required to be funded by Lenders hereunder,
unless such Lender, in good faith, notifies the Administrative Agent and the
Company in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified in
such writing, including, if applicable, by reference to a specific Default) has
not been satisfied, (b) shall have failed to fund any portion of its
participation in any LC Disbursement within three Business Days after the date
on which such funding is to occur hereunder, (c) shall have failed to pay to the
Administrative Agent or any Issuing Bank any other amount required to be paid by
it within three Business Days after the day on which such payment is required to
be made hereunder, (d) shall have notified the Administrative Agent (or shall
have notified the Company or any Issuing Bank, which shall in turn have notified
the Administrative Agent) in writing that it does not intend or is unable to
comply with its funding obligations under this Agreement, or shall have made a
public statement to the effect that it does not intend or is unable to comply
with such funding obligations in accordance with the terms and subject to the
conditions set forth herein (unless such writing or public statement states in
good faith that such position is based on such Lender’s good-faith determination
that a condition precedent (specifically identified in such writing or public
statement, including, if applicable, by reference to a specific Default) to
funding a Loan cannot be satisfied) or its funding obligations generally under
other credit or similar agreements to which it is a party, (e) shall have failed
(but not for fewer than three Business Days) after a written request by the
Administrative Agent or an Issuing Bank to confirm in writing that it will
comply with its obligations (and is financially able to meet such obligation) to
make Loans and fund participations in LC Disbursements hereunder, provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (e)
upon the Administrative Agent’s or such Issuing Bank’s receipt of such
certification in form and substance satisfactory to the Administrative Agent, or
(f) shall have become the subject of a bankruptcy, liquidation or insolvency
proceeding, or shall have had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or shall
have taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment, or shall have, or has
a direct or indirect Lender Parent that shall have, become the subject of a
Bail-In Action or shall have a parent company that has become the subject of a
bankruptcy, liquidation or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment, or has become the subject of a Bail-In Action; provided that a
Lender shall not be deemed to be a Defaulting Lender solely as a result of the
acquisition or maintenance of an ownership interest in such Lender or Person
controlling such Lender (whether controlling or otherwise), or the exercise of
Control over a Lender or Person controlling such Lender, by a Governmental
Authority, so long as such ownership interest or exercise of Control does not
result in or provide such Lender or Person with immunity from jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender or Person (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Lender or Person.

 



16

 

 

“Designated Cash Management Obligations” means the due and punctual payment and
performance of all obligations of the Company and any Subsidiary in respect of
any Cash Management Services provided to the Company or any Subsidiary that are
(a) owed to the Administrative Agent, any Arranger or an Affiliate of any of the
foregoing, or to any Person that, at the time such obligations were incurred,
was the Administrative Agent, an Arranger or an Affiliate of any of the
foregoing, (b) owed on the Restatement Effective Date to a Person that is a
Lender or an Affiliate of a Lender as of the Restatement Effective Date, (c)
owed to a Person that is a Lender or an Affiliate of a Lender at the time such
obligations are incurred or (d) owed pursuant to the terms of an agreement
pertaining to Cash Management Services identified in writing by the Borrower to
the Administrative Agent on or prior to the Restatement Signing Date (in the
case of this clause (d), without giving effect to any amendment or other
modification of such agreement compared to the terms thereof so identified
except to the extent such amendment or other modification does not modify, in a
manner adverse to the Lenders, the nature of the obligations thereunder that
would constitute “Designated Cash Management Obligations” and, for the avoidance
of doubt, only to the extent the obligations under such agreement do not
constitute Restricted Secured Obligations), including, in each case, obligations
with respect to fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including obligations
accruing, at the rate specified therein, or incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding); provided that, other than any
such obligations owing to the Administrative Agent or an Affiliate thereof or
referred to in clause (d) above, obligations in respect of such Cash Management
Services have been designated as “Designated Cash Management Obligations” by
written notice from the Company to the Administrative Agent in form and detail
reasonably satisfactory to the Administrative Agent. In the case of clause (d)
above, the Company may give written notice to the Administrative Agent to the
effect that the obligations that would otherwise constitute Designated Cash
Management Obligations pursuant to such clause (d) cease to be Designated Cash
Management Obligations, whereupon such obligations shall cease to be Designated
Cash Management Obligations for all purposes of the Loan Documents and the
provisions of such clause (d) shall cease to be in effect.

 

“Designated Subsidiary” means each Subsidiary that is (a) a Borrowing
Subsidiary, (b) a Material Subsidiary or (c) an obligor (including pursuant to a
Guarantee) under any Material Indebtedness (other than the Foreign Facility) of
the Company or any other Domestic Subsidiary (other than any Specified Foreign
Subsidiary or any CFC Holdco), in each case other than (i) except with respect
to clause (c) above, any Specified Foreign Subsidiary or any CFC Holdco, (ii)
except with respect to clause (a) or (c) above, (A) any other Foreign Subsidiary
or (B) any subsidiary of a Foreign Subsidiary, other than any such subsidiary
that is a Domestic Subsidiary if, prior to becoming a subsidiary of such Foreign
Subsidiary, such Domestic Subsidiary was a direct subsidiary of the Company or
any other Domestic Subsidiary (which other Domestic Subsidiary was not itself a
subsidiary of a Foreign Subsidiary), (iii) the New Headquarters SPV and the New
Headquarters Parent SPV, (iv) except with respect to clause (c) above, any
Subsidiary if, and for so long as, such Subsidiary is not a Wholly Owned
Subsidiary, (v) except with respect to clause (a) or (c) above, Classic
Vacations, LLC, a Nevada limited liability company, and (vi) any Securitization
Subsidiary.

 



17

 

 

“Designated Swap Obligations” means the due and punctual payment and performance
of all obligations of the Company and the Subsidiaries under each Swap Agreement
that (a) is with a counterparty that is, or was on the Restatement Effective
Date, the Administrative Agent, an Arranger or an Affiliate of any of the
foregoing, whether or not such counterparty shall have been the Administrative
Agent, an Arranger or an Affiliate of any of the foregoing at the time such Swap
Agreement was entered into, (b) is in effect on the Restatement Effective Date
with a counterparty that is a Lender or an Affiliate of a Lender as of the
Restatement Effective Date or (c) is entered into after the Restatement
Effective Date with a counterparty that is a Lender or an Affiliate of a Lender
at the time such Swap Agreement is entered into, including, in each case,
obligations with respect to payments for early termination, fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including obligations accruing, at the rate specified therein, or
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding); provided that, if such obligations are owing to any Person other
than the Administrative Agent or an Affiliate thereof, such obligations shall be
“Designated Swap Obligations” only if so designated by written notice from the
Company to the Administrative Agent in form and detail reasonably satisfactory
to the Administrative Agent.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.06.

 

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

 

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

 

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

 

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates (excluding, in the case of Equity Interests in the
Company, IAC), in whole or in part, at the option of the holder thereof;

 



18

 

 

in each case, on or prior to the date 180 days after the Maturity Date;
provided, however, that (i) an Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest upon the occurrence of an “asset sale” or a “change of control” shall
not constitute a Disqualified Equity Interest if any such requirement becomes
operative only after repayment in full of all the Loans and all other Secured
Obligations that are accrued and payable, the cancellation or expiration of all
Letters of Credit and the termination of the Commitments and (ii) an Equity
Interest in any Person that is issued to any employee or to any plan for the
benefit of employees or by any such plan to such employees shall not constitute
a Disqualified Equity Interest solely because it may be required to be
repurchased by such Person or any of its subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability. Notwithstanding anything to the contrary set
forth herein, it is acknowledged that the Preferred Stock, and any warrants
associated therewith, in each case issued in accordance with the terms of the
Investment Agreements as in effect on the Restatement Signing Date, do not
constitute Disqualified Equity Interests.

 

“Domestic Subsidiary” means a Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

 

“Early Opt-in Election” means the occurrence of:

 

(a) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Company)
that the Required Lenders have determined that syndicated credit facilities
denominated in the applicable currency being executed at such time, or that
include language similar to that contained in Section 2.14(b), are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace any Benchmark Rate, and

 

(b) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Company and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition or
(c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 



19

 



 

“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other substantially
similar Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Agents or any Issuing Bank and any of their
respective Related Parties or any other Person, providing for access to data
protected by passcodes or other security system.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, (i) a natural
person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person), (ii) a Defaulting Lender
or (iii) the Company, any Subsidiary or any other Affiliate of the Company.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any toxic or hazardous substance or
waste, or to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests (including shares) in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person,
and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such equity interest; provided that (a) Indebtedness
(including Permitted Convertible Notes) that is convertible into Equity
Interests in the Company shall not, prior to the date of conversion thereof,
constitute Equity Interests in the Company and (b) Permitted Call Spread Swap
Agreements shall not constitute Equity Interests in the Company.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 



20

 



 

“ERISA Event” means (a) any reportable event (within the meaning of Section 4043
of ERISA or the regulations issued thereunder) with respect to a Plan, other
than an event for which the 30-day notice period is waived; (b) a failure by any
Plan to satisfy the minimum funding standard (within the meaning of Section 412
of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) a determination that any Plan is, or is expected to be,
in at-risk status (within the meaning of Section 430(i)(4) of the Code or
Section 303(i)(4) of ERISA); (e) the incurrence by the Company or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (g)
the incurrence by the Company or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; (h) the receipt by the Company or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Company or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Title IV of ERISA) or in endangered or critical status (within the
meaning of Section 432 of the Code or Section 305 of ERISA); (i) the occurrence
of a non-exempt “prohibited transaction” (within the meaning of Section 4975 of
the Code or Section 406 of ERISA) concerning any Plan and with respect to which
the Company or any ERISA Affiliate is a “disqualified person” (within the
meaning of Section 4975 of the Code) or a party in interest (within the meaning
of Section 406 of ERISA) or could otherwise be liable; or (j) any other event or
condition with respect to a Plan or Multiemployer Plan that could result in
liability of the Company or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“EURIBO Rate” means, with respect to any Borrowing denominated in Euro for any
Interest Period, the applicable Screen Rate as of the Specified Time on the
Quotation Date.

 

“Euro” or “€” means the lawful currency of the member states of the European
Union that have adopted a single currency in accordance with applicable law or
treaty.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate, the LIBO Rate, the
EURIBO Rate, the CDO Rate or the AUD Bank Bill Rate, as applicable.

 

“Events of Default” has the meaning assigned to such term in Section 7.01.

 

“Exchange Act” means the United States Securities Exchange Act of 1934.

 



21

 

 

“Exchange Rate” means, on any date of determination, for purposes of determining
the US Dollar Equivalent of any currency other than US Dollars, the rate at
which such other currency may be exchanged into US Dollars last provided (either
by publication or as may otherwise be provided to the Applicable Agent) by the
applicable Reuters source on the Business Day (determined based on New York City
time) immediately preceding such day of determination (or, if a Reuters source
ceases to be available or Reuters ceases to provide such rate of exchange, as
last provided by such other publicly available information service that provides
such rate of exchange at such time as shall be selected by the Applicable Agent
from time to time in its reasonable discretion). Notwithstanding the foregoing
provisions of this definition or the definition of “US Dollar Equivalent”, each
Issuing Bank may, solely for purposes of computing the fronting fees owed to it
under Section 2.12(b), compute the US Dollar amounts of the LC Exposures
attributable to Letters of Credit issued by it by reference to exchange rates
determined using any reasonable method customarily employed by it for such
purpose. For the avoidance of doubt, any exchange rate used will be with no
mark-up or spread added.

 

“Excluded Assets” has the meaning assigned to such term in the Collateral
Agreement.

 

“Excluded Subsidiaries” means trivago and any subsidiary thereof, but only for
so long as trivago shall be a Subsidiary that is not a Wholly Owned Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Subsidiary Loan Party, any
Designated Swap Obligation if, and to the extent that, all or a portion of the
Guarantee by such Subsidiary Loan Party of, or the grant by such Subsidiary Loan
Party of a security interest to secure, such Designated Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule or regulation promulgated thereunder or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Subsidiary Loan Party’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to any “keepwell, support or other
agreement”, as defined in the Commodity Exchange Act, that supports the
obligations of such Subsidiary Loan Party and any and all Guarantees of such
Subsidiary Loan Party’s Swap Obligations by the other Loan Parties) at the time
the Guarantee of such Subsidiary Loan Party becomes effective with respect to
such Swap Obligations or such Swap Obligations become secured by such security
interest.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
either Agent, any Lender, any Issuing Bank or any other recipient of any payment
to be made by or on account of any obligation of the Company or any Borrowing
SubsidiaryLoan Party hereunder or required to be withheld or deducted from such
payment: (a) Taxes imposed on (or measured by) net income (however denominated),
franchise Taxes and branch profits Taxes, in each case (i) imposed as a result
of such recipient being organized under the laws of, or having its principal
office, or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Foreign Lender, any
U.S. withholding Tax that is imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law, rule or regulation in effect on the date on which such Lender
becomes a party to this Agreement (other than pursuant to an assignment at the
request of the Company under Section 2.19(b)) or designates a new lending
office, except in each case to the extent that (i) such Lender (or its assignor,
if any) was entitled, immediately before designation of a new lending office (or
assignment), to receive additional amounts from the Company or any Borrowing
Subsidiary with respect to such withholding tax pursuant to Section 2.17(a) or
2.17(c) or (ii) such withholding tax shall have resulted from the making of any
payment to a location other than the office designated by the Applicable Agent
or such Lender for the receipt of payments of the applicable type from the
applicable BorrowerLoan Party, (c) any Taxes attributable to such recipient’s
failure to comply with Section 2.17(f), and (d) any U.S. federal withholding
Taxes imposed under FATCA.

 



22

 

 

“Existing Credit Agreement” means this Agreement as in effect immediately prior
to the Restatement Effective Date.

 

“Existing Indenture Specified Lien Basket” means (a) with respect to the
Existing Indenture referred to in clause (a) of the definition of such term,
each of Sections 4.2(b) and 4.3(b) thereof, (b) with respect to the Existing
Indenture referred to in clause (b) of the definition of such term, each of
Sections 4.1(b) and 4.2(b) thereof, (c) with respect to the Existing Indenture
referred to in clause (c) of the definition of such term, each of Sections
4.1(b) and 4.2(b) thereof, (d) with respect to the Existing Indenture referred
to in clause (d) of the definition of such term, each of Sections 4.2(b) and
4.3(b) thereof, (e) with respect to the Existing Indenture referred to in clause
(e) of the definition of such term, each of Sections 4.2(b) and 4.3(b) thereof,
(f) with respect to the Existing Indenture referred to in clause (f) of the
definition of such term, each of Sections 4.2(b) and 4.3(b) thereof, (g) with
respect to the Existing Indenture referred to in clause (g) of the definition of
such term, each of Sections 4.2(b) and 4.3(b) thereof and (h) with respect to
the Existing Indenture referred to in clause (h) of the definition of such term,
each of Sections 4.2(b) and 4.3(b) thereof.

 

“Existing Indenture Specified Lien Basket Amount” means, with respect to any
Existing Indenture, the maximum amount of Restricted Secured Obligations secured
by Liens created under the Loan Documents that the Company and its Subsidiaries
may incur on the Restatement Effective Date in reliance on the Existing
Indenture Specified Lien Basket under such Existing Indenture without such
Existing Indenture requiring that any Notes or Guarantees be secured equally and
ratably therewith (or prior thereto). The term “incur”, “Lien”, “Subsidiary”,
“Notes” or “Guarantees”, when used in this definition, have the meanings
assigned to such terms in such Existing Indenture.

 



23

 

 

“Existing Indentures” means (a) the Indenture dated as of August 5, 2010, among
the Company, the Subsidiary Guarantors (as defined therein) from time to time
parties thereto and The Bank of New York Mellon Trust Company, N.A., as Trustee,
relating to the Company’s 5.95% Senior Notes due 2020, (b) the First
Supplemental Indenture dated as of August 18, 2014, to the Indenture dated as of
August 18, 2014, among the Company, the Subsidiary Guarantors (as defined
therein) from time to time parties thereto and The Bank of New York Mellon Trust
Company, N.A., as Trustee, relating to the Company’s 4.500% Senior Notes due
2024, (c) the Fourth Supplemental Indenture dated as of June 3, 2015, to the
Indenture dated as of August 18, 2014, among the Company, the Subsidiary
Guarantors (as defined therein) from time to time parties thereto and The Bank
of New York Mellon Trust Company, N.A., as Trustee, relating to the Company’s
2.500% Senior Notes due 2022, (d) the Indenture dated as of December 8, 2015,
among the Company, the Subsidiary Guarantors (as defined therein) from time to
time parties thereto and The Bank of New York Mellon Trust Company, N.A., as
Trustee, relating to the Company’s 5.000% Senior Notes due 2026, (e) the
Indenture dated as of September 21, 2017, among the Company, the Subsidiary
Guarantors (as defined therein) from time to time parties thereto and U.S. Bank
National Association, as Trustee, relating to the Company’s 3.800% Senior Notes
due 2028, (f) the Indenture dated as of September 19, 2019, among the Company,
the Subsidiary Guarantors (as defined therein) from time to time parties thereto
and U.S. Bank National Association, as Trustee, relating to the Company’s 3.25%
Senior Notes due 2030, (g) the Indenture dated as of May 5, 2020, among the
Company, the Subsidiary Guarantors (as defined therein) from time to time
parties thereto and U.S. Bank National Association, as Trustee, relating to the
Company’s 6.250% Senior Notes due 2025 and (h) the Indenture dated as of May 5,
2020, among the Company, the Subsidiary Guarantors (as defined therein) from
time to time parties thereto and U.S. Bank National Association, as Trustee,
relating to the Company’s 7.000% Senior Notes due 2025, in each case, as
amended, supplemented, restated or otherwise modified from time to time.

 

“Existing Letters of Credit” means letters of credit issued under the Existing
Credit Agreement, or pursuant to the terms of the Existing Credit Agreement
deemed issued thereunder, that are outstanding on the Restatement Effective
Date.

 

“Facility Exposure” means, at any time, the sum of the total unused Commitments
at such time and the total Revolving Credit Exposures at such time.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as shall be set forth on the NYFRB Website from
time to time) and published on the next succeeding Business Day by the NYFRB as
the effective federal funds rate; provided that if such rate would be less than
zero, such rate shall be deemed to be zero for all purposes of this Agreement.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, financial director, treasurer or controller of the Company; provided
that, when such term is used in reference to any document executed by, or a
certification of, a Financial Officer, upon request of the Administrative Agent,
the secretary, an assistant secretary or any other officer or manager (or
authorized signatory holding equivalent function) of the Company shall have
delivered (which delivery may be made on the Restatement Effective Date) an
incumbency certificate to the Administrative Agent as to the authority of such
individual.

 



24

 



 

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973), as now or hereafter
in effect or any successor statute thereto, (b) the Flood Insurance Reform Act
of 2004, as now or hereafter in effect or any successor statute thereto, and (c)
the Biggert-Waters Flood Insurance Reform Act of 2012, as now or hereafter in
effect or any successor statute thereto and any and all official rulings and
interpretations thereunder or thereof.

 

“Foreign Currency Overnight Rate” means, for any day, with respect to any
currency (a) a rate per annum equal to the London interbank offered rate as
administrated by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for overnight deposits in such currency as
displayed on the Reuters screen page that displays such rate (currently LIBOR01
or LIBOR02) (or, in the event such rate does not appear on a page of the Reuters
screen, on the appropriate page of such other commercially available information
service that publishes such rate as shall be selected by the Applicable Agent or
the applicable Issuing Bank, as applicable, from time to time) at approximately
11:00 a.m., London time, on such day or (b) if the rate referred to above is not
available for such currency, a rate per annum at which overnight deposits in
such currency would be offered on such day in the applicable offshore interbank
market, as such rate is determined by the Applicable Agent or the applicable
Issuing Bank, as applicable, by such means as the Applicable Agent or such
Issuing Bank, as the case may be, shall determine to be reasonable.

 

“Foreign Facility” means any Indebtedness incurred pursuant to Section 6.01(y)
and any credit facility providing for such Indebtedness.

 

“Foreign Facility Deemed Agreement” means, with respect to any Lender, (a) in
the case of any Lender that is a Tranche 1 Lender as of the Restatement
Effective Date, the Deemed Agreement of such Lender set forth in, and as defined
in, the Restatement Agreement and (b) in the case of any other Lender, a written
agreement of such Lender that is substantially identical, in form and substance,
to the Deemed Agreement of the Tranche 1 Lenders set forth in, and as defined
in, the Restatement Agreement.

 

“Foreign Lender” means a Lender that is not a US Person.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Form S-4” means the Form S-4 Registration Statement filed by IAC and the
Company with the SEC on April 25, 2005, as amended on or before June 17, 2005.

 

“GAAP” means, subject to Section 1.04(a), generally accepted accounting
principles in the United States of America.

 

“Government Program Indebtedness” mean any Indebtedness provided directly or
indirectly by any Governmental Authority pursuant to any COVID-19 virus outbreak
relief program, including any such Indebtedness provided through a designee
thereof or an intermediary financial institution (but excluding any sovereign
wealth fund that regularly makes financial investments).

 



25

 

 

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof (including pursuant
to any “synthetic lease” financing), (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or other obligation;
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business. For the avoidance of doubt, any
expression by the Company or any Subsidiary of an intent to continue to provide
financial support to any of its subsidiaries made in a management representation
letter delivered in connection with an audit of the financial statements of such
subsidiary, so long as such expression of intent does not create any binding
obligation, contingent or otherwise, on the Company or such Subsidiary to
provide such support, shall not be deemed to be a Guarantee. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation (which, in the case of any Guarantee of
any Indebtedness, shall be the principal amount of such Indebtedness), or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.

 

“Guarantee Agreement” means the Amended and Restated Guarantee Agreement dated
as of the Restatement Effective Date, among the Company, the Subsidiaries of the
Company party thereto and the Administrative Agent, as supplemented.

 

“Guarantee and Collateral Requirement” means, at any time, the requirement that:

 

(a) the Administrative Agent shall have received from the Company and each
Designated Subsidiary (i) in the case of the Company and each Person that is a
Designated Subsidiary on the Restatement Effective Date, a counterpart of the
Guarantee Agreement, duly executed and delivered on behalf of such Person, or
(ii) in the case of any Person that becomes a Designated Subsidiary after the
Restatement Effective Date, a supplement to the Guarantee Agreement, in the form
specified therein, duly executed and delivered on behalf of such Person;

 



26

 

 

(b) the Administrative Agent shall have received from the Company and each
Designated Subsidiary (other than OWW Fulfillment) (i) in the case of the
Company and each Person that is a Designated Subsidiary on the Restatement
Effective Date (other than OWW Fulfillment), a counterpart of the Collateral
Agreement, duly executed and delivered on behalf of such Person, or (ii) in the
case of any Person that becomes a Designated Subsidiary after the Restatement
Effective Date (other than OWW Fulfillment), a supplement to the Collateral
Agreement, in the form specified therein, duly executed and delivered on behalf
of such Person; provided that in the case of any Designated Subsidiary that is a
Foreign Subsidiary, such Designated Subsidiary shall instead execute and deliver
counterparts of one or more other Security Documents customary for the
jurisdiction of organization of such Designated Subsidiary and in form and
substance reasonably satisfactory to the Administrative Agent and the Company;

 

(c) in the case of any Person that becomes a Designated Subsidiary after the
Restatement Effective Date, the Administrative Agent shall have received, to the
extent reasonably requested by the Administrative Agent, documents, opinion of
counsel and certificates with respect to such Designated Subsidiary of the type
referred to in Sections 7(d), 7(f) and 7(h) of the Restatement Agreement;

 

(d) the Administrative Agent shall, solely to the extent required by the
Collateral Agreement, have received (i) certificates or other instruments
representing all certificated Equity Interests owned by each Loan Party,
together with undated stock powers or other instruments of transfer with respect
thereto endorsed in blank, and (ii) all promissory notes owned by each Loan
Party, together with undated instruments of transfer with respect thereto
endorsed in blank;

 

(e) within 30 days after the Restatement Effective Date (or such later date as
the Administrative Agent may agree to in writing), all Indebtedness owed by any
Loan Party to any Subsidiary that is not a Loan Party shall be subordinated to
the Secured Obligations pursuant to the Intercompany Indebtedness Subordination
Agreement;

 

(f) all documents and instruments, including Uniform Commercial Code financing
statements, reasonably requested by the Administrative Agent to be filed,
registered or recorded to create the Liens intended to be created by the
Security Documents and perfect such Liens to the extent required by, and with
the priority required by, the Security Documents, shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or recording; and

 



27

 

 

(g) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a valid and enforceable first Lien on the
Mortgaged Property described therein, free of any other Liens except as
permitted under Section 6.02, together with such endorsements, coinsurance and
reinsurance as the Administrative Agent may reasonably request, (iii) a
completed “life of loan” flood hazard determination form with respect to each
Mortgaged Property, (iv) if any Mortgaged Property is located in an area
identified by the Federal Emergency Management Agency to have special flood
hazards, evidence of such flood insurance as may be required under the Flood
Insurance Laws and Regulation H of the Board and (v) such surveys (which may be
previously obtained surveys that, together with a “no-change” affidavit, are
sufficient to issue the policies of title insurance described in clause (ii)
above), abstracts, customary legal opinions to the extent reasonably requested
by the Administrative Agent (but excluding opinions as to due execution,
delivery, requisite authority, title, priority and usury) and existing
appraisals and other existing documents in the possession of the applicable Loan
Party as the Administrative Agent may reasonably request with respect to any
such Mortgage or Mortgaged Property.

 

Notwithstanding the foregoing:

 

(i) this definition shall not require the creation or perfection of pledges of
or security interests in, or the obtaining of title insurance, legal opinions or
other deliverables with respect to, particular assets of the Loan Parties, if
and for so long as the Administrative Agent, in consultation with the Company,
reasonably determines that the cost of creating or perfecting such pledges or
security interests in such assets, or obtaining such title insurance, legal
opinions or other deliverables in respect of such assets, shall be excessive in
relation to the benefit to be afforded to the Lenders therefrom;

 

(ii) the Administrative Agent may grant extensions of time for the creation and
perfection of security interests in or the obtaining of title insurance, legal
opinions or other deliverables with respect to particular assets in its sole
discretion; provided that, in the case of delivery of Pledged Collateral (as
defined in the Collateral Agreement) or other actions to be taken after the
Restatement Effective Date, the Administrative Agent shall agree to a reasonable
extension if the Company shall have delivered to the Administrative Agent a
certificate of an Authorized Officer of the Company certifying that such actions
cannot be reasonably completed with commercially reasonable efforts due to
factors caused by the COVID-19 virus (it being acknowledged and agreed that the
Administrative Agent shall be entitled to rely conclusively upon such
certificate without any independent verification thereof);

 

(iii) nothing in this definition shall require the creation or perfection of
pledges of, or security interests in, any Excluded Asset;

 

(iv) no Loan Party shall be required to obtain any control agreement with
respect to any deposit account or securities account or enter into any lockbox
agreement or similar arrangement with respect to any accounts or payment
intangibles;

 

(v) no Loan Party shall be required to obtain any landlord, mortgagee or bailee
waivers, estoppels, collateral access agreements or similar third party
agreements;

 

(vi) no notices shall be required to be sent to account debtors or other
contractual third parties to any item of Collateral unless an Event of Default
shall have occurred and be continuing; and

 



28

 

 

(vii) no Loan Party (other than any Foreign Subsidiary) shall be required to
take any action to create or perfect pledges of, or security interests in, any
asset under the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia (including any Equity
Interests issued by any Subsidiary or other Person organized under the laws of
any such jurisdiction).

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“IAC” means IAC/InterActiveCorp, a Delaware corporation.

 

“IAC Agreements” means each of the Separation Agreement dated as of August 9,
2005, by and between IAC and the Company, the Tax Sharing Agreement dated as of
August 9, 2005, by and between IAC and the Company, the Employee Matters
Agreement dated as of August 9, 2005, by and between IAC and the Company, and
the Transition Services Agreement dated as of August 9, 2005, by and between IAC
and the Company.

 

“IBA” has the meaning assigned to such term in Section 1.06.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services, (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others, (g)
all Capital Lease Obligations and all Synthetic Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
Disqualified Equity Interests in such Person, valued, as of the date of
determination, at the maximum aggregate amount that would be payable upon
maturity, redemption, repayment or repurchase thereof (or of Disqualified Equity
Interests or Indebtedness into which such Disqualified Equity Interests are
convertible or exchangeable), (j) all Securitization Transactions of such Person
and (k) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any other Person (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such other
Person, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. Notwithstanding the foregoing, Indebtedness of
any Person shall not include (i) trade payables, (ii) endorsements of checks,
bills of exchange and other instruments for deposit or collection in the
ordinary course of business, (iii) customer deposits and advances, and interest
payable thereon, in the ordinary course of business in accordance with customary
trade terms and other obligations incurred in the ordinary course of business
through credit on an open account basis customarily extended to such Person in
connection with the purchase of goods or services, or (iv) obligations under
overdraft arrangements with banks incurred in the ordinary course of business to
cover working capital needs.

 



29

 

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any
BorrowerLoan Party under any Loan Document.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.

 

“Intercompany Indebtedness Subordination Agreement” means the Intercompany
Subordination Agreement among the Company, the Subsidiaries party thereto and
the Administrative Agent, substantially in the form of Exhibit J, together with
all supplements thereto.

 

“Interest Election Request” means a request by a Borrower (or the Company on its
behalf) to convert or continue a Borrowing in accordance with Section 2.08,
which shall be in the form of Exhibit D or any other form approved by the
Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two (other than in the case
of Borrowings denominated in Euro), three or six months (or, with the consent of
each Lender participating therein, twelve months) thereafter, as the applicable
Borrower (or the Company on its behalf) may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Interpolated Screen Rate” means, with respect to any currency for any period, a
rate per annum which results from interpolating on a linear basis between (a)
the applicable Screen Rate for the longest maturity for which a Screen Rate is
available that is shorter than such period and (b) the applicable Screen Rate
for the shortest maturity for which a Screen Rate is available that is longer
than such period, in each case as of the time the Interpolated Screen Rate is
required to be determined in accordance with the other provisions hereof;
provided that the Interpolated Screen Rate shall in no event be less than zero.

 



30

 

 

“Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than advances made in the ordinary course of business
that would be recorded as accounts receivable on the balance sheet of the
specified Person prepared in accordance with GAAP) to, Guarantees of any
Indebtedness or other obligations of, or transfers of property for consideration
that is less than the fair value thereof (as reasonably determined by the
Company) to, any other Person that are held or made by the specified Person. The
amount, as of any date of determination, of (a) any Investment in the form of a
loan or an advance shall be the principal amount thereof outstanding on such
date, without any adjustment for write-downs or write-offs (including as a
result of forgiveness of any portion thereof) with respect to such loan or
advance after the date thereof, (b) any Investment in the form of a Guarantee
shall be determined in accordance with the definition of the term “Guarantee”,
(c) any Investment in the form of a purchase or other acquisition for value of
any Equity Interests, evidences of Indebtedness or other securities of any
Person shall be the fair value (as reasonably determined by the Company) of the
consideration therefor (including any Indebtedness assumed in connection
therewith), plus the fair value (as so determined) of all additions to such
consideration, as of such date of determination, and minus the amount, as of
such date of determination, of any portion of such Investment repaid to the
investor in cash as a repayment of principal or a return of capital, as the case
may be, but without any other adjustment for increases or decreases in value of,
or write-ups, write-downs or write-offs with respect to, such Investment after
the time of such Investment, (d) any Investment (other than any Investment
referred to in clause (a), (b) or (c) above) in the form of a transfer of Equity
Interests or other property by the investor to the investee, including any such
transfer in the form of a capital contribution, shall be the fair value (as
reasonably determined by the Company) of such Equity Interests or other property
as of the time of such transfer (less, in the case of any investment in the form
of transfer of property for consideration that is less than the fair value
thereof, the fair value (as so determined) of such consideration as of the time
of the transfer), minus the amount, as of such date of determination, of any
portion of such Investment repaid to the investor in cash as a return of
capital, but without any other adjustment for increases or decreases in value
of, or write-ups, write-downs or write-offs with respect to, such Investment
after the time of such transfer, and (e) any Investment (other than any
Investment referred to in clause (a), (b), (c) or (d) above) in any Person
resulting from the issuance by such Person of its Equity Interests to the
investor shall be the fair value (as reasonably determined by the Company) of
such Equity Interests at the time of the issuance thereof.

 

“Investment Agreements” means (a) that certain Investment Agreement, by and
between the Company and AP Fort Holdings, L.P., dated as of April 23, 2020 and
(b) that certain Investment Agreement, by and among the Company, SLP Fort
Aggregator II, L.P. and SLP V Fort Holdings II, L.P., dated as of April 23,
2020, in each case, as amended, restated or otherwise modified from time to
time.

 



31

 

 

“IP Collateral Agreements” has the meaning assigned to such term in the
Collateral Agreement.

 

“IRS” means the US Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means (a) each of JPMorgan Chase Bank, N.A., BNP Paribas and Bank
of America, N.A. and (b) any other Lender that has entered into an Issuing Bank
Agreement with the Company, each in its capacity as an issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
2.06(i). Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate (it being agreed that such Issuing Bank
shall, or shall cause such Affiliate to, comply with the requirements of Section
2.06 with respect to such Letters of Credit).

 

“Issuing Bank Agreement” means an agreement among the Company, the
Administrative Agent and a financial institution pursuant to which such
financial institution agrees to act as an Issuing Bank hereunder, in the form of
Exhibit C or any other form approved by the Administrative Agent.

 

“Judgment Currency” has the meaning assigned to such term in Section 9.15(b).

 

“LC Commitment” means, as to any Issuing Bank, the maximum permitted amount of
the LC Exposure that may be attributable to Letters of Credit issued by such
Issuing Bank. The initial amount of each Issuing Bank’s LC Commitment is set
forth on Schedule 2.06 or in such Issuing Bank’s Issuing Bank Agreement. The LC
Commitment of any Issuing Bank may be increased or reduced by written agreement
between such Issuing Bank and the Company, provided that a copy of such written
agreement shall have been delivered to the Administrative Agent.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit. The amount of any LC Disbursement made by an Issuing Bank in an
Alternative LC Currency and not reimbursed by the applicable Borrower shall be
determined as set forth in Section 2.06(e) or 2.06(l), as applicable.

 

“LC Exchange Rate” means, on any date of determination, with respect to US
Dollars in relation to any Alternative LC Currency, the rate at which US Dollars
may be exchanged into such Alternative LC Currency on such day as last provided
(either by publication or as may otherwise be provided to the Administrative
Agent) by the applicable Reuters source on the Business Day (determined based on
New York City time) immediately preceding such day of determination (or, if a
Reuters source ceases to be available or Reuters ceases to provide such rate of
exchange, as last provided by such other publicly available information service
that provides such rate of exchange at such time as shall be selected by the
Administrative Agent from time to time in its reasonable discretion). For the
avoidance of doubt, any exchange rate used will be with no mark-up or spread
added.

 



32

 

 

“LC Exposure” means, at any time, the sum of (a) the aggregate of the US Dollar
Equivalents (based on the applicable Exchange Rates) of the undrawn amounts of
all outstanding Letters of Credit at such time plus (b) the aggregate of the US
Dollar Equivalents (based on the applicable Exchange Rates) of all LC
Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time. The LC Exposure of any Lender at any time
shall be its Combined Tranche Percentage of the total LC Exposure at such time,
adjusted (without duplication) to give effect to any reallocation under Section
2.20 of the LC Exposure of Defaulting Lenders in effect at such time.

 

“LC Participation Calculation Date” means, with respect to any LC Disbursement
made by any Issuing Bank or any refund of a reimbursement payment made by any
Issuing Bank to any Borrower, in each case in a currency other than US Dollars,
(a) the date on which such Issuing Bank shall advise the Applicable Agent that
it purchased with US Dollars the currency used to make such LC Disbursement or
refund or (b) if such Issuing Bank shall not advise the Applicable Agent that it
made such a purchase, the date on which such LC Disbursement or refund is made.

 

“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01 to the Existing Credit
Agreement and any other Person that shall have become a party hereto pursuant to
an Assignment and Assumption, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
and, as of the Restatement Effective Date, the Existing Letters of Credit, other
than any such letter of credit that shall have ceased to be a “Letter of Credit”
outstanding hereunder pursuant to Section 9.05.

 

“Leverage Condition” shall be satisfied if the Leverage Ratio as of the end of
the most recently ended fiscal quarter of the Company for which consolidated
financial statements of the Company have been delivered pursuant to Section
5.01(a) or 5.01(b), calculated on an annualized basis using Consolidated EBITDA
for the two most recently ended fiscal quarters of the Company included in such
consolidated financial statements multiplied by two, is not greater than
5.00:1.00.

 

“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Funded Debt
as of such date to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters of the Company ended on such date (or, if such date is not the
last day of a fiscal quarter of the Company, ended most recently prior to such
date).

 

“LIBO Rate” means, with respect to any Borrowing denominated in US Dollars or
Sterling for any Interest Period, the applicable Screen Rate as of the Specified
Time on the Quotation Date.

 



33

 

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, assignment by way of security, charge or
security interest in, on or of such asset and (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset.

 

“Liquidity” means, as of any date, (a) Unrestricted Cash of the Company and its
Subsidiaries (in the case of Excluded Subsidiaries and other non-Wholly Owned
Subsidiaries, (i) only to the extent of the Company’s direct or indirect equity
ownership thereof and (ii) excluding Unrestricted Cash of any such Subsidiary to
the extent that, as of such date, the declaration or payment of cash dividends
or similar cash distributions by such Subsidiary is not permitted under
applicable law or is subject to any prior approval of any Governmental Authority
that has not been obtained or is not permitted by the operation of the terms of
the organizational documents of such Subsidiary), plus (b) the sum of (i) the
excess, if any, of (x) the total Commitments in effect on such date over (y) the
total Revolving Credit Exposures as of such date, and (ii) in the event the
Foreign Facility is a committed revolving facility, the amount of the unused
commitments thereunder, in each case under this clause (b), only if the
conditions precedent set forth in Section 4.02 or the conditions precedent to
borrowing under the Foreign Facility, as applicable, are capable of being
satisfied as of such date, minus (c) Total 30-Day Net Deferred Merchant Bookings
as of such date.

 

“Loan” means any loan made by the Lenders to any Borrower pursuant to this
Agreement.

 

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrowers of (i) the principal of and premium, if any, and interest (including
interest accruing, at the rate specified herein, during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on all Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, and (ii) each payment required to be made by any Borrower under
any Loan Document in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing, at the rate specified herein, during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and obligations
to provide cash collateral, and (b) the due and punctual payment or performance
by the Borrowers of all other monetary obligations under this Agreement and by
the Company, any Borrowing Subsidiary and any Subsidiary Guarantor of all other
monetary obligations under any other Loan Document to which it is a party,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations accruing,
at the rate specified herein or therein, or incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).

 

“Loan Documents” means, collectively, (a) this Agreement, the Guarantee
Agreement, the Collateral Agreement, the IP Collateral Agreements, any other
Security Documents, the Restatement Agreement, the Borrowing Subsidiary
Agreements and the Borrowing Subsidiary Terminations and (b) except for purposes
of Section 9.02, any promissory notes delivered pursuant to Section 2.10(e) and
any letter of credit applications referred to in Section 2.06(a) and any Issuing
Bank Agreement.

 



34

 

 

“Loan Parties” means the Company and the Subsidiary Loan Parties.

 

“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars or any Letter of Credit, New York City time, (b) with respect to a Loan
or Borrowing denominated in Euro, Brussels time, (c) with respect to a Loan or
Borrowing denominated in Canadian Dollars, Toronto time, and (d) with respect to
a Loan or Borrowing denominated in Sterling or Australian Dollars, London time.

 

“London Agent” means J.P. Morgan Europe Limited, JPMorgan Chase Bank, N.A. or
any Affiliate or branch of JPMorgan Chase Bank, N.A., that JPMorgan Chase Bank,
N.A. shall have designated for the purpose of acting in such capacity hereunder.

 

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Tranche 1 Lenders, Lenders having Tranche 1
Revolving Exposures and unused Tranche 1 Commitments representing more than 50%
of the sum of the total Tranche 1 Revolving Exposures and unused Tranche 1
Commitments at such time and (b) in the case of the Tranche 2 Lenders, Lenders
having Tranche 2 Revolving Exposures and unused Tranche 2 Commitments
representing more than 50% of the sum of the total Tranche 2 Revolving Exposures
and unused Tranche 2 Commitments at such time.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations, assets or financial condition of the Company and the
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform their obligations under the Loan Documents or (c) the rights
of or benefits available to the Agents or the Lenders under the Loan Documents,
taken as a whole; provided that the COVID-19 pandemic, all events, conditions or
circumstances to the extent arising out of, resulting from or relating to the
COVID-19 pandemic and all events, conditions or circumstances to the extent
identified on Schedule 1.01 shall be disregarded for purposes of clause (a) of
this definition.

 

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Guarantees under the Loan Documents), or obligations in respect of
one or more Swap Agreements, of any one or more of the Company and the
Subsidiaries in an aggregate principal amount exceeding US$50,000,000. For
purposes of determining Material Indebtedness, the “amount” of the obligations
of the Company or any Subsidiary in respect of (a) any Swap Agreement at any
time shall be (i) the mark-to-market value for such Swap Agreement based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in Swap Agreements (which may include a Lender or any
Affiliate of a Lender) or (ii) in the absence of any such quotations, the
maximum aggregate principal amount that the Company or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time, in each
case giving effect to any applicable netting agreements and (b) any
Securitization Transaction shall be determined as set forth in the definition of
such term.

 



35

 

 

“Material Subsidiary” means, at any time, each Subsidiary other than
Subsidiaries that (a) together with their own subsidiaries, do not represent
more than 2% for any such Subsidiary, or more than 10% in the aggregate for all
such Subsidiaries, of either (i) Consolidated Total Assets or (ii) Consolidated
Revenues of the Company and the Subsidiaries at the end of or for the period of
four consecutive fiscal quarters of the Company most recently ended prior to
such time and, (b) do not own Equity Interests orin any Material Subsidiary and
(c) do not own Indebtedness (other than de minimis Indebtedness) of any Material
Subsidiaryof any Material Subsidiary unless, in the case of any Subsidiary, the
aggregate principal amount of all Indebtedness of the Material Subsidiaries
owned by such Subsidiary (other than any such Indebtedness of a Subsidiary
Guarantor that is expressly subordinated to the Secured Obligations on the terms
set forth in the Intercompany Indebtedness Subordination Agreement) does not
exceed US$50,000,000; provided that each Borrowing Subsidiary shall in any event
be a Material Subsidiary.

 

“Maturity Date” means May 31, 2023.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

 

“MNPI” means material information concerning the Company, any Subsidiary or any
Affiliate of any of the foregoing, or any of their securities, that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Exchange Act. For purposes of this
definition, “material information” means information concerning the Company, any
Subsidiary or other Affiliate of the Company, any Subsidiary or any Affiliate of
any of the foregoing, or any of their securities, that could reasonably be
expected to be material for purposes of the United States Federal and state
securities laws.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure,
subject to Section 1.09, the Secured Obligations. Each Mortgage shall be in form
and substance reasonably satisfactory to each of the Company and the
Administrative Agent.

 

“Mortgaged Property” means each parcel of real property owned in fee by any Loan
Party that, together with all improvements located thereon, has appraised value
or, in the absence of any appraisal, book value in excess of US$5,000,000;
provided that neither the New Headquarters nor any New Headquarters Assets shall
constitute Mortgaged Property.

 

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, that is maintained, sponsored or contributed to by the
Company or any ERISA Affiliate.

 



36

 

 

“Net Proceeds” means (a) with respect to any incurrence of any Indebtedness or
any issuance or sale of any Equity Interests in the Company, the aggregate
amount of cash, Permitted Investments and other cash equivalents received by the
Company or any Subsidiary in respect of such event, net of the sum, without
duplication, of all third party fees and out-of-pocket costs and expenses
actually incurred by the Company or any Subsidiary in connection with such
event, including attorneys’ fees, accountants’ fees, investment banking fees and
underwriting discounts and commissions and (b) with respect to any sale,
transfer, lease or other disposition of assets, (i) the proceeds in the form of
cash, Permitted Investments and other cash equivalents received in respect of
such event, including any cash, Permitted Investments and other cash equivalents
received in respect of any non-cash proceeds, but only as and when received, net
of (ii) the sum, without duplication, of (A) all third party fees and
out-of-pocket costs and expenses actually incurred by the Company or any
Subsidiary in connection with such event, including attorneys’ fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith, (B) the amount of all payments reasonably estimated to be required to
be made by the Company and the Subsidiaries of Indebtedness (other than
Indebtedness incurred under the Loan Documents) or other obligations relating to
the applicable asset to the extent such Indebtedness or obligations are secured
by a Lien permitted hereunder (other than Liens on the Collateral that are
junior in priority to the Liens pursuant to the Loan Documents), (C) the amount
of all payments reasonably estimated to be required to be made by the Company
and the Subsidiaries in respect of purchase price adjustment, indemnification
and similar contingent liabilities that are directly attributable to such event
or in respect of any retained liabilities associated with such event (including
pension and other post-employment benefit liabilities and environmental
liabilities), (D) the amount of all Taxes (including transfer taxes, deed or
recording taxes and repatriation taxes or any withholding or deduction) paid (or
reasonably estimated to be payable) by the Company and the Subsidiaries in
connection with such event and (E) in the case of any proceeds from any sale,
transfer, lease or other disposition by any Subsidiary that is not a Wholly
Owned Subsidiary, the portion of such proceeds received by such Subsidiary
attributable to the noncontrolling interests in such Subsidiary, in each case,
as reasonably determined by the Company. For purposes of this definition, in the
event any estimate with respect to contingent liabilities or Taxes as described
in clause (b)(ii)(C) or (b)(ii)(D) above shall be reduced, the amount of such
reduction shall, except to the extent such reduction is made as a result of a
payment having been made in respect of the applicable contingent liabilities or
Taxes, be deemed to be receipt, on the date of such reduction, of proceeds in
the form of cash, Permitted Investments or other cash equivalents in respect of
such event.

 

“New Headquarters” means (a) the approximately 41-acre site with a current
street address of 1201 Amgen Ct W, Seattle, WA 98119, (b) any subsequently
acquired real properties (either fee or leasehold) either (i) adjacent to the
property described in clause (a) of this definition or (ii) used in whole or in
part in connection with the headquarters of the Company and in the general
vicinity of the property described in clause (a) of this definition and (c) all
current or future buildings, facilities and improvements (including all repairs,
replacements, alterations and additions thereof and thereto) on or under any of
the real properties described in clause (a) or (b) of this definition, together
with all easements, appurtenances and hereditaments thereto, and including all
air rights, mineral rights, water rights and development rights.

 



37

 

 

“New Headquarters Assets” means the New Headquarters, together with all
fixtures, building service equipment, furnishings and betterments currently or
subsequently located thereon and all other personal property currently or
subsequently located thereon or directly relating thereto or used in connection
therewith (including all machinery, equipment and installations) and all other
rights, interests and privileges that, in the case of any such personal property
and all other rights, interests and privileges, is used in connection with the
operation of the New Headquarters and customarily financed together with real
properties similar to the New Headquarters, including insurance policies and
insurance proceeds and condemnation awards, leases, subleases, licenses,
concessions, rents, issues and profits (and all repairs, replacements,
alterations and additions thereof and thereto), but specifically excluding any
Intellectual Property (other than Intellectual Property that has de minimis fair
value, as reasonably determined by the Company) and Equity Interests.

 

“New Headquarters Parent SPV” means a Subsidiary that is a special purpose
entity formed for the purpose of being the direct parent company of the New
Headquarters SPV, provided that (a) such Subsidiary does not own any significant
assets other than Equity Interests in, and Indebtedness or other obligations of,
the New Headquarters SPV and assets relating to its existence and (b) such
Subsidiary conducts no significant business other than business relating to
ownership of assets referred to in clause (a) above; provided further that the
New Headquarters Parent SPV may not be designated as a Borrowing Subsidiary.

 

“New Headquarters SPV” means a Subsidiary that is a special purpose entity
formed for the purpose of incurring Indebtedness secured by Liens on, or
otherwise supported by, any New Headquarters Assets, provided that (a) such
Subsidiary does not own any significant assets other than any New Headquarters
Assets and assets relating to its existence or to the incurrence of such
Indebtedness and (b) such Subsidiary conducts no significant business other than
the ownership of any New Headquarters Assets and activities incidental thereto
(including leasing of all or any portion of the New Headquarters Assets to the
Company or any of its Subsidiaries and related contractual relationships);
provided further that the New Headquarters SPV may not be designated as a
Borrowing Subsidiary.

 

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the foregoing rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“NYFRB Website” means the website of the NYFRB at http://www.newyorkfed.org, or
any successor source.

 



38

 

 

“Other Connection Taxes” means, with respect to either Agent, any Lender, any
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of the Company or any Borrowing SubsidiaryLoan Party
hereunder, Taxes imposed as a result of a present or former connection between
such recipient and the jurisdiction imposing such Tax (other than connections
arising from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

 

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made at the request of the Company pursuant to Section
2.19(b)).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depositary institutions (as such composite rate shall be
determined by the NYFRB as set forth on the NYFRB Website) and published on the
next succeeding Business Day by the NYFRB as an overnight bank funding rate;
provided that if such rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

 

“OWW Fulfillment” means OWW Fulfillment Services, Inc., a Tennessee corporation.

 

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

 

“Participant Register” has the meaning assigned to such term in Section
9.04(c)(i).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Call Spread Swap Agreements” means (a) a Swap Agreement pursuant to
which the Company acquires a call or a capped call option requiring the
counterparty thereto to deliver to the Company shares of common stock of the
Company (or other Equity Interests, securities, property or assets following a
merger event or other event or circumstance resulting in the common stock of the
Company generally being converted into, or exchanged for, other Equity
Interests, securities, property or assets), the cash value thereof or a
combination thereof from time to time upon exercise of such option and (b) if
entered into by the Company in connection with any Swap Agreement described in
clause (a) above, a Swap Agreement pursuant to which the Company issues to the
counterparty thereto warrants or other rights to acquire common stock of the
Company (or other Equity Interests, securities, property or assets following a
merger event or other event or circumstance resulting in the common stock of the
Company generally being converted into, or exchanged for, other Equity
Interests, securities, property or assets), whether such warrant or other right
is settled in shares (or such other Equity Interests, securities, property or
assets), cash or a combination thereof, in each case entered into by the Company
in connection with the issuance of Permitted Convertible Notes; provided that
the terms, conditions and covenants of each such Swap Agreement shall be
customary or more favorable to the Company than customary for Swap Agreements of
such type (as determined by the Company in good faith).

 



39

 

 

“Permitted Charitable Contributions” means charitable contributions (as defined
in Section 170(c) of the Code, whether in the form of cash, securities or other
property and without regard to whether such charitable contributions are
deductible for income tax purposes) made by the Company or any Subsidiary,
whether directly (including to a donor advised fund) or through one or more
Affiliates, and any binding commitment with respect thereto; provided that the
aggregate amount of such contributions made by the Company and the Subsidiaries
during any fiscal year of the Company, together with the aggregate amount of all
binding commitments of the Company and the Subsidiaries to make any such
contributions during such fiscal year, may not exceed US$10,000,000 in the
aggregate.

 

“Permitted Convertible Notes” means any notes issued by the Company that are
convertible into common stock of the Company (or other Equity Interests,
securities, property or assets following a merger event or other event or
circumstance resulting in the common stock of the Company generally being
converted into, or exchanged for, other Equity Interests, securities, property
or assets), cash (the amount of such cash being determined by reference to the
price of such common stock or such other Equity Interests, securities, property
or assets), or any combination of any of the foregoing, and cash in lieu of
fractional shares of common stock; provided that (a) the stated final maturity
thereof shall be no earlier than 91 days after the Maturity Date, and shall not
be subject to any conditions that could result in such stated final maturity
occurring on a date that precedes the 91st day after the Maturity Date (it being
understood that each of (1i) a repurchase of such notes on account of the
occurrence of a “change of control”, “fundamental change”, liquidation,
delisting or other similar event, (2ii) any redemption of such notes at the
option of the Company, (3iii) the conversion of such notes in accordance with
their terms, (4iv) the acceleration of such notes following the occurrence of an
event of default under the terms of the agreements governing such notes and (5v)
the occurrence of any event or satisfaction of any condition permitting any of
the foregoing, shall be deemed not to constitute a change in the stated final
maturity thereof), (b) such notes shall not be required to be repaid, prepaid,
redeemed, repurchased or defeased, whether on one or more fixed dates, upon the
occurrence of one or more events or at the option of any holder thereof (except,
in each case, upon the occurrence of (1i) an event of default under the terms of
the agreements governing such notes, (2ii) a “change of control”, “fundamental
change”, liquidation, delisting or other similar event, (3iii) a conversion or
(4iv) following the Company’s election to redeem such notes) prior to the 91st
day after the Maturity Date, (c) the terms, conditions and covenants of such
notes shall be customary or more favorable to the Company than customary for
notes of such type (as determined by the Company in good faith), (d) no
Subsidiary, other than a Subsidiary Guarantor, shall Guarantee obligations of
the Company thereunder, and each such Guarantee shall provide for the release
and termination thereof, without action by any Person, upon any release and
termination of the Guarantee by such Subsidiary of the Loan Document
Obligations, and (e) the obligations in respect thereof (and any Guarantee
thereof) shall not be secured by Liens on any assets of the Company or any
Subsidiary.

 



40

 

 

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, vendors’
and lessors’ Liens (and deposits to obtain the release of such Liens), setoff
rights and other like Liens imposed by law (or contract, to the extent that such
contractual Liens are similar in nature and scope to such Liens imposed by law),
arising in the ordinary course of business and securing obligations that (i) are
not overdue by more than 30 days or (ii) are being contested in good faith by
appropriate proceedings; provided that (A) the Company or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, (B) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation and (C) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect;

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, disability, unemployment insurance and other similar
plans or programs and other social security laws or regulations;

 

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature (including deposits in respect of tax assessments
(or in respect of any performance bonds posted in connection therewith) that are
required to be made by the assessing municipalities prior to the commencement of
litigation challenging such assessments), in each case in the ordinary course of
business;

 

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k); and

 

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Holders” means Barry Diller, his Affiliates (including any Affiliated
Holders) and any group of which any of the foregoing is, in terms of both
economic and voting interest, one of the principal members.

 

“Permitted Investments” means:

 

(a) direct obligations of the United States of America (including U.S. Treasury
bills, notes and bonds) that are backed by the full faith and credit of the
United States of America;

 



41

 

 

(b) direct obligations of any agency of the United States of America that are
backed by the full faith and credit of the United States of America and direct
obligations of United States of America government-sponsored enterprises
(including the Federal National Mortgage Association and the Federal Home Loan
Mortgage Corporation) that are rated the same as direct obligations of the
United States of America;

 

(c) direct obligations of, and obligations fully guaranteed by, any State of the
United States of America that, on the date of acquisition, are rated investment
grade by Moody’s or by S&P, including general obligation and revenue notes and
bonds, insured bonds (including all insured bonds having, on the date of
acquisition, a credit rating of Aaa by Moody’s and AAA by S&P) and refunded
bonds (reissued bonds collateralized by U.S. Treasury securities);

 

(d) Indebtedness of any county or other local governmental body within the
United States of America having, on the date of acquisition, a credit rating of
Aaa by Moody’s or AAA by S&P, or Auction Rate Securities, Tax-Exempt Commercial
Paper or Variable Rate Demand Notes issued by such bodies that is, on the date
of acquisition, rated at least A3/P-1/VMIG-1 by Moody’s or A-/A-1/SP-1 by S&P;

 

(e) non-US Dollar denominated indebtedness of other sovereign countries having,
on the date of acquisition, a credit rating of Aaa by Moody’s or AAA by S&P;

 

(f) non-US Dollar denominated indebtedness of government agencies having, on the
date of acquisition, a credit rating of Aaa by Moody’s or AAA by S&P;

 

(g) mortgage-backed securities of the United States of America and/or any agency
thereof that are backed by the full faith and credit of the United States of
America; provided that such mortgage-backed securities that are purchased on a
TBA (“To-Be-Announced”) basis must have a settlement date of less than three
months from date of purchase;

 

(h) collateralized mortgage obligations of the United States of America and/or
any agency thereof that are backed by the full faith and credit of the United
States of America;

 

(i) commercial paper issued by any corporation or bank having a maturity of nine
months or less and having, on the date of acquisition, a credit rating of at
least P1 or the equivalent thereof from Moody’s or A1 or the equivalent thereof
from S&P;

 

(j) money market investments, deposits, bankers acceptances, certificates of
deposit, notes and other like instruments, in each case issued by any bank that
has a combined capital and surplus and undivided profits of not less than
US$500,000,000;

 

(k) direct obligations of corporations, banks or financial entities and
agencies, including medium term notes (MTN) and bonds, structured notes and
Eurodollar/Yankee notes and bonds, in each case having, at the date of
acquisition, a credit rating of at least Baa1 from Moody’s or BBB+ from S&P;

 



42

 

 

(l) repurchase and reverse repurchase agreements for securities described in
clauses (a) through (c) above with a financial institution described in clause
(j) above;

 

(m) asset-backed securities that are, on the date of acquisition, rated BBB+ by
S&P or Baa1 by Moody’s;

 

(n) money market funds and mutual funds consisting primarily of investments
described in clauses (a) through (m) above, in each case having a credit rating
of at least Aaa from Moody’s or AAA from S&P, and in each case having at least
US$500,000,000 of assets under management;

 

(o) money market investments, deposits, bankers acceptances, certificates of
deposit, notes and other like instruments, in each case not described in clause
(j) of this definition to the extent that (i) the issuing bank is organized
under the laws of a country in which the Company or any of its Subsidiaries
conducts operations and (ii) the aggregate amount of such instruments issued by
any individual bank or its Affiliates held by the Company and its Subsidiaries
does not exceed US$20,000,000; and

 

(p) other investments determined by the Company or any Subsidiary to entail
credit risks not materially greater than those associated with the foregoing
investments and approved in writing by the Administrative Agent.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA that is maintained, sponsored or contributed to by the
Company or any ERISA Affiliate.

 

“Preferred Stock” means the Series A Preferred Stock issued in accordance with
the terms of the Investment Agreements, the terms of which are set forth in the
Certificate of Designation.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board of
Governors in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Board of Governors (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).

 



43

 

 

“QFC Credit Support” has the meaning assigned to it in Section 9.20.

 

“Qualifying Foreign Facility” means a Foreign Facility that satisfies the
following requirements on the date of the effectiveness of the definitive
documentation therefor: (a) the creditors thereunder constitute at least a
Majority in Interest of the Tranche 1 Lenders and (b) Tranche 1 Lenders
constituting at least a Majority in Interest of the Tranche 1 Lenders shall have
provided at least their respective Ratable Shares (as defined in their
respective Foreign Facility Deemed Agreements) of such Foreign Facility.

 

“Quotation Date” means (a) with respect to any Eurocurrency Borrowing
denominated in US Dollars for any Interest Period, two Business Days prior to
the first day of such Interest Period, (b) with respect to any Eurocurrency
Borrowing denominated in Sterling, Canadian Dollars or Australian Dollars for
any Interest Period, the first Business Day of such Interest Period and (c) with
respect to any Eurocurrency Borrowing denominated in Euro for any Interest
Period, the day two TARGET Days before the first day of such Interest Period, in
each case unless market practice differs for loans such as the applicable Loans
priced by reference to rates quoted in the Relevant Interbank Market, in which
case the Quotation Date for such currency shall be determined by the Applicable
Agent in accordance with market practice for such loans priced by reference to
rates quoted in the Relevant Interbank Market (and if quotations would normally
be given by leading banks for such loans priced by reference to rates quoted in
the Relevant Interbank Market on more than one day, the Quotation Date shall be
the last of those days).

 

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, partners, officers,
employees, agents and advisors of such Person and such Person’s Affiliates.

 

“Relevant Governmental Body” means the Board of Governors and/or the NYFRB, or a
committee officially endorsed or convened by the Board of Governors and/or the
NYFRB or, in each case, any successor thereto.

 

“Relevant Interbank Market” means (a) with respect to US Dollars and Sterling,
the London interbank market, (b) with respect to Euros, the European interbank
market, (c) with respect to Canadian Dollars, the Toronto interbank market and
(d) with respect to Australian Dollars, the Australian interbank market.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 



44

 

 

“Restatement Agreement” means the Restatement Agreement dated as of May 4, 2020,
among the Company, the Borrowing Subsidiaries party thereto, the Lenders party
thereto and the Agents.

 

“Restatement Effective Date” has the meaning assigned to such term in the
Restatement Agreement.

 

“Restatement Signing Date” means May 4, 2020.

 

“Restricted Cash” means, as of any date with respect to any Person, any cash,
Permitted Investments and other cash equivalents directly owned on such date by
such Person and that do not constitute Unrestricted Cash of such Person.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary.

 

“Restricted Secured Obligations” means, with respect to any Existing Indenture,
any Secured Obligations that constitute Indebtedness under, and as defined in,
such Existing Indenture.

 

“Reuters” means Thomson Reuters Corporation, a corporation incorporated under
and governed by the Business Corporations Act (Ontario), Canada, Refinitiv or,
in each case, a successor thereto.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum at such time of such Lender’s Tranche 1 Revolving Exposure and Tranche 2
Revolving Exposure at such time.

 

“S&P” means S&P Global Ratings, a division of S&P Global Inc., or any successor
to its rating agency business.

 

“Sale/Leaseback Transaction” means any arrangement, directly or indirectly, with
any Person whereby the Company or any Subsidiary shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter the Company or any such Subsidiary shall rent
or lease property that it intends to use for substantially the same purpose or
purposes as the property being sold or transferred. The “amount” of any
Sale/Leaseback Transaction at any time will be the capitalized amount of the
lease included in such transaction as reflected on the most recent consolidated
balance sheet of the Company delivered pursuant to Section 5.01 (or, in the case
of a Sale/Leaseback Transaction resulting in a lease that is not a Capital
Lease, the amount that would be so reflected in respect of such lease if it were
a Capital Lease).

 



45

 

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Restatement Signing
Date, Crimea, Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or (b) any other Person dealings with which are the subject of Sanctions.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the European
Union or Her Majesty’s Treasury of the United Kingdom.

 

“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period or
with respect to any determination of the Alternate Base Rate pursuant to clause
(c) of the definition thereof, a rate per annum equal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for deposits in the
applicable currency (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period as displayed on the Reuters screen
page that displays such rate (currently LIBOR01 or LIBOR02) (or, in the event
such rate does not appear on a page of the Reuters screen, on the appropriate
page of such other commercially available information service that publishes
such rate as shall be selected by the Applicable Agent from time to time), (b)
in respect of the EURIBO Rate for any Interest Period, the percentage per annum
determined by the European Money Market Institute (or any other Person that
takes over the administration of such rate) for such Interest Period as set
forth on the Reuters screen page that displays such rate (currently EURIBOR01)
(or, in the event such rate does not appear on a page of the Reuters screen, on
the appropriate page of such other commercially available information service
that publishes such rate as shall be selected by the Applicable Agent from time
to time), (c) in respect of the CDO Rate for any Interest Period, the average
rate for bankers acceptances denominated in Canadian Dollars with a term equal
to such Interest Period as displayed on the “Reuters Screen CDOR Page” as used
in the 2006 ISDA Definition as published by the International Swaps and
Derivatives Association, Inc. definitions, as modified and amended from time to
time (or, in the event such rate does not appear on a page of the Reuters
screen, on the appropriate page of such other information service that publishes
such rate as shall be selected by the Applicable Agent from time to time) and
(d) in respect of the AUD Bank Bill Rate for any Interest Period, the Australian
Bank Bill Swap Reference Rate (Bid) administered by the ASX Benchmark Pty
Limited (ACN 616 075 417) (or any other Person that takes over the
administration of such rate) for bills of exchange in Australian Dollars with a
term equivalent to such Interest Period as displayed on the applicable Reuters
screen page (currently page BBSY) (or, in the event such rate does not appear on
a page of the Reuters screen, on the appropriate page of such other commercially
available information service that publishes such rate as shall be selected by
the Applicable Agent from time to time); provided that if the Screen Rate,
determined as provided above, would be less than zero, the Screen Rate shall for
all purposes of this Agreement be zero. If, as to any currency, no Screen Rate
shall be available for a particular Interest Period but Screen Rates shall be
available for maturities both longer and shorter than such Interest Period, then
the Screen Rate for such Interest Period shall be the Interpolated Screen Rate.

 



46

 

 

“SEC” means the United States Securities and Exchange Commission.

 

“Second Amendment” means the Second Amendment dated as of August 5, 2020, to
this Agreement.

 

“Second Amendment Effective Date” has the meaning assigned to such term in the
Second Amendment.

 

“Secured Obligations” means (a) the Loan Document Obligations, (b) the
Designated Cash Management Obligations and (c) the Designated Swap Obligations,
excluding, with respect to any Subsidiary Loan Party, Excluded Swap Obligations.

 

“Secured Parties” means, collectively, (a) the Administrative Agent and the
London Agent, (b) the Arrangers, (c) the Lenders, (d) the Issuing Banks, (e)
each provider of Cash Management Services the obligations under which constitute
Designated Cash Management Obligations, (f) each counterparty to any Swap
Agreement the obligations under which constitute Designated Swap Obligations,
(g) the beneficiaries of each indemnification obligation undertaken by any Loan
Party under any Loan Document, (h) the holder of any other Secured Obligation
and (i) the successors and assigns of any of the foregoing.

 

“Securities Act” means the United States Securities Act of 1933.

 

“Securitization Receivables” has the meaning assigned to such term in the
definition of “Securitization Transaction”.

 

“Securitization Subsidiary” means any Subsidiary that is a special purpose
entity formed for the purpose of engaging in activities in connection with
Securitization Transactions, provided that such Subsidiary (a) does not own any
significant assets other than Securitization Receivables, Equity Interests in
any other Securitization Subsidiary, assets relating to its existence and other
assets ancillary to any of the foregoing and (b) conducts no business activities
other than in connection with Securitization Transactions and activities
incidental thereto; provided further that a Securitization Subsidiary may not be
designated as a Borrowing Subsidiary.

 

“Securitization Transaction” means any transfer by the Company or any Subsidiary
of accounts receivable or interests therein (collectively, the “Securitization
Receivables”) (a) to a trust, partnership, corporation or other entity, which
transfer is funded in whole or in part, directly or indirectly, by the
incurrence or issuance by the transferee or any successor transferee of
Indebtedness, fractional undivided interests or securities that are to receive
payments from, or that represent interests in, the cash flow derived from such
accounts receivable or interests, or (b) directly, or indirectly through a
special purpose vehicle, to one or more investors or other purchasers. The
amount of any Securitization Transaction shall be deemed at any time to be the
aggregate principal or stated amount of the Indebtedness, fractional undivided
interests or other securities referred to in the preceding sentence or, if there
shall be no such principal or stated amount, the uncollected amount of the
accounts receivable or interests therein transferred pursuant to such
Securitization Transaction net of any such accounts receivable or interests
therein that have been written off as uncollectible and/or any discount (but not
in excess of the discount that would be usual and customary for securitization
transactions of this type in light of the then prevailing market conditions) in
the purchase price therefor. For purposes of Section 6.02 only, a Securitization
Transaction shall be deemed to be secured by a Lien on the accounts receivable
or interests therein that are subject thereto, and such accounts receivable and
interests shall be deemed to be assets of the Company and the Subsidiaries.

 



47

 

 

“Security Documents” means (a) the Collateral Agreement, (b) the IP Collateral
Agreements, (c) any Mortgages and (d) each other security agreement or other
instrument or document executed and delivered by or on behalf of any Loan Party
pursuant to this Agreement or any of the other Loan Documents in order to grant
to, or perfect in favor of, the Administrative Agent, for the benefit of the
Secured Parties, a Lien on any property of such Loan Party as security, subject
to Section 1.09, for the Secured Obligations.

 

“Singapore Dollars” or “SGD$” refers to lawful money of Singapore.

 

“SOFR” means, with respect to any day, the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the NYFRB Website.

 

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

 

“Specified Foreign Subsidiary” means (a) any Subsidiary that is a “controlled
foreign corporation” (within the meaning of Section 957(a) of the Code) and (b)
any subsidiary of any entity described in clause (a) of this definition.

 

“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time, (b) with respect to the EURIBO Rate, 11:00 a.m., Brussels time, (c) with
respect to the CDO Rate, 11:00 a.m., Toronto time, and (d) with respect to the
AUD Bank Bill Rate, 11:00 a.m., Sydney time.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve (including any marginal, special,
emergency or supplemental reserves) established by the Board of Governors to
which the Administrative Agent is subject for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board of
Governors). Such reserve percentages shall include those imposed pursuant to
Regulation D of the Board of Governors. Eurocurrency Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Sterling” or “£” means the lawful currency of the United Kingdom.

 



48

 

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Company.

 

“Subsidiary Guarantor” means each Subsidiary of the Company that is a party to
the Guarantee Agreement.

 

“Subsidiary Loan Party” means each Subsidiary that is a party to both the
Guarantee Agreement and the Collateral Agreement; provided that, other than for
purposes of Article VI, any Subsidiary that is a party to the Guarantee
Agreement but not the Collateral Agreement shall be deemed to be a Subsidiary
Loan Party.

 

“Supplemental Perfection Certificate” means a certificate in the form of Exhibit
H or any other form approved by the Administrative Agent.

 

“Supported QFC” has the meaning assigned to it in Section 9.20.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of Section
1a(47) of the Commodity Exchange Act.

 

“Synthetic Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, under a
synthetic, off-balance sheet or tax retention lease, including any financing
lease or other agreement for the use or possession of property creating
obligations that do not appear on the balance sheet of such Person but which are
characterized as the indebtedness of such Person for US tax purposes (without
regard to accounting treatment), and the amount of such obligations shall be the
capitalized amount thereof that would appear on a balance sheet of such Person
under GAAP if such lease were accounted for as a capital lease.

 



49

 

 

“TARGET Day” means any day on which both (a) the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET2) payment system (or, if
such payment system ceases to be operative, such other payment system as shall
be determined by the Applicable Agent to be a replacement therefor for purposes
hereof) is open for the settlement of payments in Euro and (b) banks in London
are open for general business.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Total 30-Day Net Deferred Merchant Bookings” means, as of any date, an amount
equal to (a) (i) Total Net Deferred Merchant Bookings as of such date multiplied
by (ii) the percentage of Total Deferred Merchant Bookings as of such date
represented by Total Deferred Merchant Bookings for stays within 30 days, less
(b) the amount (to the extent such amount is not in excess of the product
referred to in clause (a)) of current deposits made by the Company and its
Subsidiaries (other than Excluded Subsidiaries) held by credit card processors
in relation to customer refunds. Total 30-Day Net Deferred Merchant Bookings
shall be calculated in substantially the same manner as the sample calculation
thereof set forth in Schedule 6.11 hereto.

 

“Total Deferred Merchant Bookings” means, as of any date, the amount that would
appear as the “deferred merchant bookings” on a consolidated balance sheet of
the Company prepared in accordance with GAAP as of such date.

 

“Total Net Deferred Merchant Bookings” means, as of any date, an amount (which
shall not be less than zero) equal to (a) the Total Deferred Merchant Bookings
as of such date, less (b) the sum, without duplication, as of such date of (i)
the amount of Restricted Cash held by the Company or any of its Subsidiaries for
purposes of paying hosts upon stay in connection with any deferred merchant
bookings relating to the Vrbo business of the Company and its Subsidiaries, (ii)
the product of (A) the amount of prepaid merchant bookings of the Company and
its Subsidiaries and (B) the successful collection rate from hosts against such
prepaid merchant bookings achieved by the Company and its Subsidiaries during
the calendar month immediately preceding such date, (iii) to the extent of a
corresponding liability reflected in deferred merchant bookings, the amount of
any refundable credit card fees associated with any deferred merchant bookings,
(iv) to the extent of a corresponding liability reflected in deferred merchant
bookings, the amount of any accounts receivable, net of reserves, relating to
the “Expedia Affiliate Collect” program of the Company and its Subsidiaries so
long as such accounts receivable are backstopped by a letter of credit, cash
deposit or insurance, (v) to the extent of a corresponding liability reflected
in deferred merchant bookings, the amount of accounts receivable, net of
reserves, relating to cancellation of prepaid Vrbo bookings, (vi) the amount of
credit card receivables of the Company and its Subsidiaries related to payments
for customer deferred merchant bookings that have not yet settled and (vii) to
the extent included in deferred merchant bookings, the amount of any deferred
loyalty rewards. Total Net Deferred Merchant Bookings shall be calculated in
substantially the same manner as the sample calculation thereof set forth in
Schedule 6.11 hereto.

 



50

 

 

“Tranche” means a Class of Commitments and extensions of credit thereunder. For
purposes hereof, each of the following comprises a separate Tranche: (a) the
Tranche 1 Commitments, the Tranche 1 Revolving Loans and participations in
Letters of Credit attributable to the Tranche 1 Commitments and (b) the Tranche
2 Commitments, the Tranche 2 Revolving Loans and participations in Letters of
Credit attributable to the Tranche 2 Commitments. The Classes of Commitments and
extensions of credit described under clauses (a) and (b) above are referred to,
respectively, as “Tranche 1” and “Tranche 2”.

 

“Tranche 1” has the meaning assigned to such term in the definition of the term
“Tranche”.

 

“Tranche 1 Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Tranche 1 Revolving Loans and to acquire
participations in Letters of Credit, expressed as an amount representing the
maximum permitted amount of such Lender’s Tranche 1 Revolving Exposure
hereunder, as such commitment may be (a) reduced or increased from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The amount of each
Lender’s Tranche 1 Commitment as of the RestatementSecond Amendment Effective
Date, after giving effect to the automatic reduction in the aggregate amount of
the Tranche 1 Commitments provided for in Section 2.09(c), is as set forth in
the Restatement Agreementon Schedule 2.01. The aggregate amount of the Tranche 1
Commitments as of the Second Amendment Effective Date, and after giving effect
to such automatic reduction, is US$1,145,000,000.

 

“Tranche 1 Lender” means a Lender with a Tranche 1 Commitment or Tranche 1
Revolving Exposure.

 

“Tranche 1 Percentage” means, at any time with respect to any Tranche 1 Lender,
the percentage of the total Tranche 1 Commitments represented by such Lender’s
Tranche 1 Commitment at such time. If the Tranche 1 Commitments have terminated
or expired, the Tranche 1 Percentages shall be determined based upon the Tranche
1 Commitments most recently in effect, giving effect to any assignments.

 

“Tranche 1 Reduction/Prepayment Amount” means (a) with respect to any Tranche 1
Reduction/Prepayment Event referred to in clause (a) of the definition of such
term, (i) for the purposes of Section 2.09(c), the total amounts of the
commitments under, or the total amount of the increase in the commitments under,
as the case may be, the applicable Foreign Facility, and (bii) with respect to
any Tranche 1 Reduction/Prepayment Event referred to in clause (b) offor the
definitionpurposes of such term, the aggregate principal amount of the
Indebtedness incurred under the applicable Foreign Facility; provided that the
amount under this clause (b) shall be reduced by the amount of any Tranche 1
Reduction/Prepayment Amount theretofore or concurrently therewith arising in
relation to any commitment relating to such IndebtednessSections 2.11(b) and
2.11(d), US$772,000,000, (b) [reserved], (c) with respect to any Tranche 1
Reduction/Prepayment Event referred to in clause (c) of the definition of such
term, 30% of the Net Proceeds received by the Company or any Subsidiary
therefrom, (d) with respect to any Tranche 1 Reduction/Prepayment Event referred
to in clause (d) of the definition of such term, an amount sufficient to repay
all the Tranche 1 Revolving Loans in full and permit the reduction of the
Tranche 1 Commitments to $0 and (e) with respect to any Tranche 1
Reduction/Prepayment Event referred to in clause (e) of the definition of such
term, the aggregate amount of the Indebtedness (as defined in any Existing
Indenture) secured by the applicable Lien or the aggregate amount of the
Attributable Debt with respect to the applicable sale and lease-back
transaction, as applicable.

 



51

 

 

“Tranche 1 Reduction/Prepayment Event” means (a) the effectiveness of any
commitments under, or the effectiveness of any increase in any commitments
under, any Foreign Facility, (b) incurrence by the Company or any Subsidiary of
any Indebtedness under any Foreign Facility[reserved], (c) incurrence, after the
Restatement Effective Date, by the Company or any Subsidiary of any Indebtedness
to the extent such Indebtedness is incurred in reliance on (or any Guarantees
thereof are incurred in reliance on) Section 6.01(s), 6.01(t), 6.01(w) and/or
6.01(x), or any combination thereof, but, in the case of this clause (c), only
to the extent the aggregate principal amount of such Indebtedness so incurred
since the Restatement Effective Date (excluding any such Indebtedness to the
extent the Net Proceeds thereof are applied substantially concurrently with the
incurrence thereof (or within three Business Days thereafter) to repay, prepay,
redeem or otherwise discharge any Indebtedness theretofore incurred in reliance
on Section 6.01(w) and that had an earlier scheduled maturity than the
Indebtedness so incurred) exceeds (it being understood that only incurrence of
such excess amount shall be subject to this clause (c)) the sum of (i)
US$2,500,000,000 plus (ii) the aggregate amount of Net Proceeds in excess of
US$1,000,000,000 received by the Company or any Subsidiary from the issuance and
sale of Equity Interests in the Company on or after the Restatement Signing Date
or pursuant to any issuance and sale of the Preferred Stock consummated
substantially concurrently with the occurrence of the Restatement Effective
Date, (d) any release of all or substantially all of the value of the Collateral
from the Liens of the Security Documents pursuant to Section 9.02A(a)(i) and (e)
any creation, incurrence or assumption by any Excluded Subsidiary of any Lien on
any property or asset now owned or hereafter acquired by it, in each case, in
reliance on the proviso to the last sentence of Section 6.02 or any entrance by
any Excluded Subsidiary into any sale and lease-back transaction in reliance on
the proviso to the last sentence of Section 6.03; provided that no event
described in clause (a) above that occurs after the Second Amendment Effective
Date shall constitute a Tranche 1 Reduction/Prepayment Event.

 

“Tranche 1 Revolving Exposure” means, at any time, the sum of (a) the aggregate
principal amount of the Tranche 1 Revolving Loans denominated in US Dollars
outstanding at such time, (b) the sum of the US Dollar Equivalents of the
aggregate principal amounts of the Tranche 1 Revolving Loans denominated in
Euro, Sterling, Canadian Dollars or Australian Dollars outstanding at such time
and (c) the Tranche 1 Share of the LC Exposure at such time. The Tranche 1
Revolving Exposure of any Lender at any time shall be such Lender’s Tranche 1
Percentage of the total Tranche 1 Revolving Exposure at such time, adjusted
(without duplication) to give effect to any reallocation under Section 2.20 of
the LC Exposure of Defaulting Lenders in effect at such time.

 

“Tranche 1 Revolving Loan” means a Loan made pursuant to Section 2.01(a). Each
Tranche 1 Revolving Loan denominated in US Dollars shall be a Eurocurrency Loan
or an ABR Loan, and each Tranche 1 Revolving Loan denominated in Euro, Sterling,
Canadian Dollars or Australian Dollars shall be a Eurocurrency Loan.

 



52

 

 

“Tranche 1 Share” means, at any time, a percentage determined by dividing the
aggregate amount of the Tranche 1 Commitments at such time by the aggregate
amount of the Commitments at such time.

 

“Tranche 2” has the meaning assigned to such term in the definition of the term
“Tranche”.

 

“Tranche 2 Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Tranche 2 Revolving Loans and to acquire
participations in Letters of Credit, expressed as an amount representing the
maximum permitted amount of such Lender’s Tranche 2 Revolving Exposure
hereunder, as such commitment may be established pursuant to Section 2.09(g) and
(a) reduced or increased from time to time pursuant to Section 2.09 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The aggregate amount of Tranche 2 Comitments as
of the Second Amendment Effective Date is zero.

 

“Tranche 2 Lender” means a Lender with a Tranche 2 Commitment or Tranche 2
Revolving Exposure.

 

“Tranche 2 Percentage” means, at any time with respect to any Tranche 2 Lender,
the percentage of the total Tranche 2 Commitments represented by such Lender’s
Tranche 2 Commitment at such time. If the Tranche 2 Commitments have terminated
or expired, the Tranche 2 Percentages shall be determined based upon the Tranche
2 Commitments most recently in effect, giving effect to any assignments.

 

“Tranche 2 Revolving Exposure” means, at any time, the sum of (a) the aggregate
principal amount of the Tranche 2 Revolving Loans denominated in US Dollars
outstanding at such time, (b) the sum of the US Dollar Equivalents of the
aggregate principal amounts of the Tranche 2 Revolving Loans denominated in
Euro, Sterling, Canadian Dollars or Australian Dollars outstanding at such time
and (c) the Tranche 2 Share of the LC Exposure at such time. The Tranche 2
Revolving Exposure of any Lender at any time shall be such Lender’s Tranche 2
Percentage of the total Tranche 2 Revolving Exposure at such time, adjusted
(without duplication) to give effect to any reallocation under Section 2.20 of
the LC Exposure of Defaulting Lenders in effect at such time.

 

“Tranche 2 Revolving Loan” means a Loan made pursuant to Section 2.01(b). Each
Tranche 2 Revolving Loan denominated in US Dollars shall be a Eurocurrency Loan
or an ABR Loan, and each Tranche 2 Revolving Loan denominated in Euro, Sterling,
Canadian Dollars or Australian Dollars shall be a Eurocurrency Loan.

 

“Tranche 2 Share” means, at any time, a percentage determined by dividing the
aggregate amount of the Tranche 2 Commitments at such time by the aggregate
amount of the Commitments at such time.

 

“Tranche Percentage” means, at any time, with respect to any Lender holding any
Commitment or Loan under Tranche 1 or Tranche 2, such Lender’s Tranche 1
Percentage or Tranche 2 Percentage, as applicable, at such time.

 



53

 

 

“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the creation of the Liens
provided for in the Security Documents, the borrowing of Loans and the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

 

“trivago” means trivago N.V., a Dutch public limited company (naamloze
vennootschap), formerly known as travel B.V., a Dutch private company with
limited liability (besloten vennootschap met beperkte aansprakelijkheid).

 

“trivago Form F-1” means the Form F-1 Registration Statement filed by trivago
with the SEC on November 14, 2016, as amended or supplemented from time to time.

 

“trivago Form F-6” means the Form F-6 Registration Statement filed by trivago
with the SEC on December 5, 2016, as amended or supplemented from time to time.

 

“trivago Headquarters” means (a) Kesselstraße 5 – 7, 40221 Düsseldorf, Germany
and (b) all current or future buildings, facilities and improvements (including
all repairs, replacements, alterations and additions thereof and thereto) on or
under any of the real properties described in clause (a) of this definition,
together with all easements, appurtenances and hereditaments thereto, and
including all air rights, mineral rights, water rights and development rights.

 

“trivago Headquarters Assets” means the trivago Headquarters, together with all
fixtures, building service equipment, furnishings and betterments currently or
subsequently located thereon and all other personal property currently or
subsequently located thereon or directly relating thereto or used in connection
therewith (including all machinery, equipment and installations) and all other
rights, interests and privileges that, in the case of any such personal property
and all other rights, interests and privileges, is used in connection with the
operation of the trivago Headquarters and customarily financed together with
real properties similar to the trivago Headquarters, including insurance
policies and insurance proceeds and condemnation awards, leases, subleases,
licenses, concessions, rents, issues and profits (and all repairs, replacements,
alterations and additions thereof and thereto), but specifically excluding any
Intellectual Property (other than Intellectual Property that has de minimis fair
value, as reasonably determined by the Company) and Equity Interests.

 

“trivago IPO” means an initial public offering of American Depositary Shares of
trivago, substantially as described in the trivago Form F-1 and the trivago Form
F-6.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the LIBO Rate, the EURIBO
Rate, the CDO Rate, the AUD Bank Bill Rate or the Alternate Base Rate.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

 



54

 

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for all purposes of this Agreement.

 

“Unrestricted Cash” means, as of any date with respect to any Person, cash,
Permitted Investments and other cash equivalents directly owned on such date by
such Person, as such amount would appear on a consolidated balance sheet of such
Person prepared as of such date in accordance with GAAP; provided that such
cash, Permitted Investments and other cash equivalents do not appear (and would
not be required to appear) as “restricted” on a consolidated balance sheet of
such Person prepared in accordance with GAAP.

 

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
currency other than US Dollars, the equivalent in US Dollars of such amount,
determined by the Administrative Agent using the Exchange Rate or the LC
Exchange Rate, as applicable, with respect to such currency in effect for such
amount on such date. The US Dollar Equivalent at any time of the amount of any
Letter of Credit, LC Disbursement or Loan denominated in any currency other than
US Dollars shall be the amount most recently determined as provided in Section
1.05(b).

 

“US Dollars” or “US$” refers to lawful money of the United States of America.

 

“US Person” means any person that is (a) a “United States person” within the
meaning of Section 7701(a)(30) of the Code and (b) any entity that for U.S.
Federal income tax purposes is disregarded as an entity separate from any person
described in clause (a) of this definition.

 

“US Special Resolution Regimes” has the meaning assigned to such term in Section
9.20.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“Wholly Owned Subsidiary” means any Subsidiary all the Equity Interests in which
(other than directors’ qualifying shares and/or other nominal amounts of Equity
Interests that are required under applicable law to be held by Persons other
than the Company or the Wholly Owned Subsidiaries) are owned, directly or
indirectly, by the Company.

 



55

 

 

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any U.K. Financial
Institution or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
such Person or any other Person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Tranche 1
Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Tranche 1 Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Tranche 1 Revolving Borrowing”) or
by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Tranche 1 Revolving Borrowing”).

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein (including to this Agreement or
any other Loan Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

 



56

 

 

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a)Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP as in effect from time to
time; provided that (i) if the Company notifies the Administrative Agent that
the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Restatement Signing Date in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (ii) for purposes of determining compliance with any
covenant set forth in Article VI, no effect shall be given to (A) any election
under Accounting Standards Codification 825 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness of the Company or any Subsidiary at “fair value”, as
defined therein, (B) any treatment of Indebtedness in respect of convertible
debt instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof, (C) any valuation of
Indebtedness below its full stated principal amount as a result of the
application of Accounting Standards Update 2015-03, Interest, issued by the
Financial Accounting Standards Board, it being agreed that Indebtedness shall at
all times be valued at the full stated principal amount thereof, and (D) any
change as a result of the adoption of any of the provisions set forth in the
Accounting Standards Update 2016-02, Leases (Topic 842), issued by the Financial
Accounting Standards Board in February 2016, or any other amendments to the
Accounting Standards Codifications issued by the Financial Accounting Standards
Board in connection therewith, in each case if such change would require the
recognition of right-of-use assets and lease liabilities for leases or similar
agreements that would not be classified as capital leases under GAAP as in
effect prior to January 1, 2019.

 

(b) All pro forma computations required to be made hereunder giving effect to
any Acquisition, Investment, sale, disposition, merger or similar event shall
reflect on a pro forma basis such event and, to the extent applicable, the
historical earnings and cash flows associated with the assets acquired or
disposed of and any related incurrence or reduction of Indebtedness, and may
also reflect (i) any projected synergies or similar benefits expected to be
realized as a result of such event to the extent such synergies or similar
benefits would be permitted to be reflected in financial statements prepared in
compliance with Article 11 of Regulation S-X under the Securities Act and (ii)
any other demonstrable cost-savings and other adjustments not included in the
foregoing clause (i) that are reasonably anticipated by the Company to be
achieved in connection with any such event within the 12-month period following
the consummation of such event, which the Company determines are reasonable and
as set forth in a certificate of a Financial Officer; provided that the
aggregate additions to Consolidated EBITDA, for any period being tested,
pursuant to this clause (ii), together with the aggregate amount of all other
Capped Adjustments for such period, shall not exceed 15% of Consolidated EBITDA
for such period (determined prior to giving effect to any addback for any Capped
Adjustments).

 

57

 



 

SECTION 1.05. Currency Translation. (a) For purposes of any determination under
Section 6.01, 6.02, 6.03, 6.12, 7.01(f), 7.01(g) or 7.01(k), all amounts
incurred, outstanding or proposed to be incurred or outstanding in currencies
other than US Dollars shall be translated into US Dollars at currency exchange
rates in effect on the date of such determination; provided that no Default or
Event of Default shall arise as a result of any limitation set forth in US
Dollars in Section 6.01, 6.02, 6.03 or 6.12 being exceeded solely as a result of
changes in currency exchange rates from those rates applicable at the time or
times Indebtedness, Liens, Sale/Leaseback Transactions or Investments were
initially consummated in reliance on the exceptions under such Sections. For
purposes of any determination under Sections 6.05 and 6.08, the amount of each
payment, disposition or other applicable transaction denominated in a currency
other than US Dollars shall be translated into US Dollars at the applicable
currency exchange rate in effect on the date of the consummation thereof. Such
currency exchange rates shall be determined in good faith by the Company. For
purposes of Sections 6.10 and 6.11, and the related definitions, amounts in
currencies other than US Dollars shall be translated into US Dollars at the
currency exchange rates then most recently used in preparing the Company’s
consolidated financial statements.

 

(b) (i) The Administrative Agent shall determine the US Dollar Equivalent of any
Letter of Credit denominated in an Alternative LC Currency as of the date of the
issuance thereof and on the first Business Day of each calendar month on which
such Letter of Credit is outstanding, in each case using the Exchange Rate (as
calculated in accordance with the definition thereof on the date of
determination), and each such amount shall be the US Dollar Equivalent of such
Letter of Credit until the next required calculation thereof pursuant to this
Section. The Administrative Agent shall in addition determine the US Dollar
Equivalent of any Letter of Credit denominated in an Alternative LC Currency as
provided in Sections 2.06(e) and 2.06(l).

 

(ii) The Applicable Agent shall determine the US Dollar Equivalent of any
Borrowing denominated in any currency other than US Dollars on or about the date
of the commencement of the initial Interest Period therefor and as of the date
of the commencement of each subsequent Interest Period therefor, in each case
using the Exchange Rate (as calculated in accordance with the definition thereof
on the date of determination), and each such amount shall be the US Dollar
Equivalent of such Borrowing until the next required calculation thereof
pursuant to this Section.

 

(iii) The Applicable Agent may also determine the US Dollar Equivalent of any
Borrowing or Letters of Credit denominated in any currency other than US Dollars
as of such other dates as suchthe Applicable Agent shall determine, in each case
using the Exchange Rate (as calculated in accordance with the definition thereof
on the date of determination), and each such amount shall be the US Dollar
Equivalent of such Borrowing or Letter of Credit until the next calculation
thereof pursuant to this Section.

 



58

 



 

(iv) The Administrative Agent shall notify the Company, the applicable Lenders
and the applicable Issuing Bank of each determination of the US Dollar
Equivalent of each Letter of Credit, Borrowing and LC Disbursement.

 

SECTION 1.06. Interest Rates; LIBOR Notification. The interest rate on a Loan
denominated in US Dollars or any other applicable currency may be derived from
an interest rate benchmark that is, or may in the future become, the subject of
regulatory reform. Regulators have signaled the need to use alternative
benchmark reference rates for some of these interest rate benchmarks and, as a
result, such interest rate benchmarks may cease to comply with applicable laws
and regulations, may be permanently discontinued, and/or the basis on which they
are calculated may change. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administration, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. InUpon
the circumstances set forth in Section 2.14(b)occurrence of a Benchmark
Transition Event or an Early Opt-In Election, Section 2.14(b) provides a
mechanism for determining an alternative rate of interest. The Administrative
Agent does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“Screen Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof (including, without limitation (a) any such
alternative, successor or replacement rate implemented pursuant to Section
2.14(b), whether upon the occurrence of a Benchmark Transition Event or an Early
Opt-in Election, and (b) the implementation of any Benchmark Replacement
Conforming Changes pursuant to Section 2.14(b)), including whether the
composition or characteristics of any such alternative, successor or replacement
reference rate, as it may or may not be adjusted pursuant to Section 2.14(b),
will be similar to, or produce the same value or economic equivalence of, the
Screenapplicable Benchmark Rate or have the same volume or liquidity as did the
applicable ScreenBenchmark Rate prior to its discontinuance or unavailability.

 

SECTION 1.07. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

 



59

 

 

SECTION 1.08. Foreign Facility Cashless Rollover. Notwithstanding any other
provision of this Agreement to the contrary, in connection with the
establishment of any Foreign Facility and any related prepayment of the Tranche
1 Revolving Loans required pursuant to Section 2.11(b), any Tranche 1 Lender
may, in its sole discretion, elect to accept such prepayment to be in the form
of Indebtedness incurred under such Foreign Facility rather than in the form of
immediately available funds in the currency of such Tranche 1 Revolving Loan, it
being agreed that notice of such acceptance shall be provided to the
Administrative Agent and the mechanics of the cashless settlement thereof shall
be reasonably acceptable to the Company and the Administrative Agent. In
connection with the foregoing, the Lenders party to the Restatement Agreement
agree that the Company and the Administrative Agent may, without any further
consent of any Lender, effect such amendments to this Agreement as may be
necessary or appropriate, in the opinion of the Administrative Agent and the
Company, to give effect to the provisions of this Section 1.08, including any
mechanics intended to effect such cashless settlement.

 

SECTION 1.09. Restricted Secured Obligations. Notwithstanding anything to the
contrary set forth herein or in any other Loan Document, for so long as any
Existing Notes (as defined in the Collateral Agreement) shall be outstanding,
the amount of the Restricted Secured Obligations secured by a Lien on any asset
or property of the Loan Parties granted under this Agreement (including Section
2.06(j)) or any other Loan Document shall be limited to the Maximum Existing
Indenture Basket Amount (as defined in the Collateral Agreement) with respect
thereto.

 

ARTICLE II

The Credits

 

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Tranche 1 Lender agrees to make Tranche 1 Revolving Loans
denominated in US Dollars, Euro, Sterling, Canadian Dollars or Australian
Dollars to any Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Tranche 1
Revolving Exposure exceeding such Lender’s Tranche 1 Commitment or (ii) the
total Tranche 1 Revolving Exposure exceeding the total Tranche 1 Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, any Borrower may borrow, prepay and reborrow Tranche 1 Revolving Loans.

 

(b) Subject to the terms and conditions set forth herein, each Tranche 2 Lender
agrees to make Tranche 2 Revolving Loans denominated in US Dollars, Euro,
Sterling, Canadian Dollars or Australian Dollars to any Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) such Lender’s Tranche 2 Revolving Exposure exceeding such
Lender’s Tranche 2 Commitment or (ii) the total Tranche 2 Revolving Exposure
exceeding the total Tranche 2 Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, any Borrower may borrow,
prepay and reborrow Tranche 2 Revolving Loans.

 

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class, Type and currency made by the
Lenders ratably in accordance with their respective Commitments of the
applicable Class to the same Borrower. The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and not joint and no Lender shall be responsible for any other Lender’s failure
to make Loans as required.

 



60

 

 

(b) Subject to Section 2.14, each Borrowing shall be comprised (i) in the case
of Borrowings denominated in US Dollars, entirely of ABR Loans or Eurocurrency
Loans of the applicable Type as the applicable Borrower (or the Company on its
behalf) may request in accordance herewith, and (ii) in the case of Borrowings
denominated in any other currency, entirely of Eurocurrency Loans of the
applicable Type. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that a
Eurocurrency Borrowing that results from a continuation of an outstanding
Eurocurrency Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
US$1,000,000 and not less than US$1,000,000; provided that an ABR Borrowing may
be in an aggregate amount that is equal to the entire unused balance of the
total Commitments of the applicable Class or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e).
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of six
Eurocurrency Borrowings outstanding.

 

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Eurocurrency
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

 

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the applicable
Borrower (or the Company on its behalf) shall submit a written Borrowing
Request, signed by an Authorized Officer of such Borrower or the Company, as
applicable, to the Applicable Agent (a) in the case of a Eurocurrency Borrowing
denominated in US Dollars, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing, (b) in the case of a
Borrowing denominated in Euro, Sterling, Canadian Dollars or Australian Dollars,
not later than 11:00 a.m., Local Time, four Business Days before the date of the
proposed Borrowing, and (c) in the case of an ABR Borrowing, not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
Borrowing Request shall be irrevocable and shall specify the following
information in compliance with Section 2.02:

 

(i) the Borrower requesting such Borrowing (or on whose behalf the Company is
requesting such Borrowing);

 

(ii) the aggregate amount and currency of the requested Borrowing;

 



61

 



 

(iii) the Class of such Borrowing;

 

(iv) the date of such Borrowing, which shall be a Business Day;

 

(v) if denominated in US Dollars, whether such Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing;

 

(vi) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(vii) the location and number of the account of the applicable Borrower to which
funds are to be disbursed, which shall comply with Section 2.07, or, in the case
of any ABR Borrowing requested to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), the identity and the account of the
Issuing Bank that had made such LC Disbursement.

 

If no currency is specified with respect to any requested Borrowing, then the
applicable Borrower shall be deemed to have selected US Dollars. If no election
as to the Type of Borrowing is specified, then the requested Borrowing shall be
(A) if denominated in US Dollars, an ABR Borrowing and (B) if denominated in any
other currency, a Eurocurrency Borrowing of the applicable Type. If no Interest
Period is specified with respect to any requested Eurocurrency Borrowing, then
the applicable Borrower shall be deemed to have selected an Interest Period of
one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Applicable Agent shall advise each Lender of
the applicable Class of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.

 

SECTION 2.04. Borrowing Subsidiaries. Any Wholly Owned Subsidiary of the Company
that is a Domestic Subsidiary (and not a CFC Holdco or a Subsidiary of any
Foreign Subsidiary) shall become a Borrowing Subsidiary and a party to this
Agreement upon the effectiveness of a Borrowing Subsidiary Agreement executed by
such Subsidiary and the Company and delivered to the Administrative Agent. As
soon as practicable upon receipt of any such Borrowing Subsidiary Agreement, the
Administrative Agent will make a copy thereof available to the Lenders. Each
Borrowing Subsidiary Agreement shall become effective on the date five Business
Days after it has been so made available by the Administrative Agent, subject to
the receipt by any Lender of any information reasonably requested by it under
the USA Patriot Act or other “know-your-customer” laws, in each case, not later
than the second Business Day after the delivery of such Borrowing Subsidiary
Agreement. Upon the execution by the Company and delivery to the Administrative
Agent of a Borrowing Subsidiary Termination with respect to any Borrowing
Subsidiary, such Subsidiary shall cease to be a Borrowing Subsidiary hereunder
and a party to this Agreement; provided that no Borrowing Subsidiary Termination
will become effective as to any Borrowing Subsidiary (other than to terminate
such Borrowing Subsidiary’s right to make further Borrowings or obtain Letters
of Credit under this Agreement) at a time when any principal of or interest on
any Loan to such Borrowing Subsidiary or any Letter of Credit issued for the
account of such Borrowing Subsidiary shall be outstanding hereunder. Promptly
following receipt of any Borrowing Subsidiary Termination, the Administrative
Agent shall send a copy thereof to each Lender.

 



62

 

 

SECTION 2.05. [Reserved]

 

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, each Borrower may request any Issuing Bank to issue
Letters of Credit for its own account, in a form reasonably acceptable to such
Issuing Bank, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by any Borrower to, or entered into by
any Borrower with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. The Existing Letters of Credit
will, for all purposes of this Agreement (including paragraphs (d) and (e) of
this Section), continue to constitute Letters of Credit.

 

(b) Notice of Issuance, Amendment, Extension; Certain Conditions. To request the
issuance of a Letter of Credit (or the amendment or extension of an outstanding
Letter of Credit, other than an automatic extension permitted under paragraph
(c) of this Section), the applicable Borrower shall deliver by hand or facsimile
transmission (or transmit by electronic communication, if arrangements for doing
so have been approved by the recipient of such notice) to an Issuing Bank and
the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment or extension) a notice requesting the issuance of a Letter
of Credit, or identifying the Letter of Credit to be amended or extended, and
specifying the date of issuance, amendment or extension (which shall be a
Business Day), the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) of this Section), the amount of such Letter of Credit,
the currency in which such Letter of Credit is to be denominated (which shall be
US Dollars or an Alternative LC Currency), the name and address of the
beneficiary thereof and such other information as shall be necessary to enable
the applicable Issuing Bank to prepare, amend or extend such Letter of Credit.
If requested by the applicable Issuing Bank, the applicable Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit; provided that any provisions
in any such letter of credit application that are inconsistent with the
provisions of this Agreement or the other Loan Documents shall be of no force or
effect. A Letter of Credit shall be issued, amended or extended only if (and
upon each issuance, amendment or extension of any Letter of Credit the
applicable Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment or extension (i) the total LC Exposure shall
not exceed US$120,000,000, (ii) the total Tranche 1 Revolving Exposure shall not
exceed the total Tranche 1 Commitments, (iii) the Tranche 1 Revolving Exposure
of any Lender shall not exceed the Tranche 1 Commitment of such Lender, (iv) the
total Tranche 2 Revolving Exposure shall not exceed the total Tranche 2
Commitments, (v) the Tranche 2 Revolving Exposure of any Lender shall not exceed
the Tranche 2 Commitment of such Lender and (vi) the portion of the LC Exposure
attributable to Letters of Credit issued by any Issuing Bank shall not exceed
the LC Commitment of such Issuing Bank.

 



63

 

 

(c) Expiration Date. Each Letter of Credit shall by its terms expire at or prior
to the close of business on the earlier of (i) the date 18 months after the date
of the issuance of such Letter of Credit (or, in the case of any extension
thereof, 13 months after such extension) and (ii) the date that is five Business
Days prior to the Maturity Date; provided that any Letter of Credit may contain
customary automatic extension provisions agreed upon by the applicable Borrower
and the applicable Issuing Bank pursuant to which the expiration date of such
Letter of Credit shall automatically be extended for a period of up to 13 months
(but not to a date later than the date set forth in clause (ii) above), subject
to a right on the part of such Issuing Bank to prevent any such extension from
occurring pursuant to the terms of such Letter of Credit.

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the Issuing Bank that
is the issuer thereof hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Combined Tranche Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Lender hereby absolutely and unconditionally agrees to pay
to the Administrative Agent, for the account of the applicable Issuing Bank,
such Lender’s Combined Tranche Percentage of each LC Disbursement made by such
Issuing Bank and not reimbursed by the applicable Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment in
respect of an LC Disbursement required to be refunded to any Borrower for any
reason. Such payment by the Lenders shall be made (i) if the currency of the
applicable LC Disbursement or reimbursement payment shall be US Dollars, then in
US Dollars and (ii) subject to paragraph (e) of this Section, if the currency of
the applicable LC Disbursement or reimbursement payment shall be an Alternative
LC Currency, in US Dollars in an amount equal to the US Dollar Equivalent of
such LC Disbursement or reimbursement payment, calculated by the Administrative
Agent using the LC Exchange Rate on the applicable LC Participation Calculation
Date. Each Lender acknowledges and agrees that (A) its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment or extension of any Letter of Credit, the
occurrence and continuance of a Default, any reduction or termination of the
Commitments, any fluctuation in currency values or any force majeure or other
event that under any rule of law or uniform practices to which any Letter of
Credit is subject (including Section 3.14 of the ISP or any successor
publication of the International Chamber of Commerce) or similar terms of the
Letter of Credit itself permits a drawing to be made under such Letter of Credit
after the expiration thereof or of the Commitments, and (B) each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that, in issuing,
amending or extending any Letter of Credit, the applicable Issuing Bank shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of each Borrower deemed made pursuant to Section
4.02, unless, at least two Business Days prior to the time such Letter of Credit
is issued, amended or extended (or, in the case of an automatic extension
permitted pursuant to paragraph (c) of this Section, at least two Business Days
prior to the time by which the election not to extend must be made by the
applicable Issuing Bank), the Required Lenders shall have notified the
applicable Issuing Bank (with a copy to the Administrative Agent) in writing
that, as a result of one or more events or circumstances described in such
notice, one or more of the conditions precedent set forth in Section 4.02 would
not be satisfied if such Letter of Credit were then issued, amended or extended.

 



64

 



 

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount in the currency of
such LC Disbursement equal to such LC Disbursement not later than 12:00 noon,
Local Time, on the date that such LC Disbursement is made, if such Borrower
shall have received notice of such LC Disbursement prior to 11:00 a.m., Local
Time, on such date, or, if such notice has not been received by such Borrower
prior to such time on such date, then not later than 12:00 noon, Local Time, on
(i) the Business Day that such Borrower receives such notice, if such notice is
received prior to 11:00 a.m., Local Time, on the day of receipt, or (ii) the
Business Day immediately following the day that such Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that, if such LC Disbursement is denominated in US Dollars and is not
less than the Borrowing Minimum for US Dollar denominated Loans, the applicable
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed with an ABR
Borrowing in an equivalent amount and, to the extent so financed, such
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing. If the applicable Borrower fails to make any such
reimbursement payment when due, the applicable Issuing Bank shall give prompt
notice and details thereof to the Administrative Agent, whereupon (A) if such
payment relates to a Letter of Credit denominated in an Alternative LC Currency,
automatically and with no further action required, the obligation of such
Borrower to reimburse the applicable LC Disbursement shall be permanently
converted into an obligation to reimburse the US Dollar Equivalent, calculated
using the LC Exchange Rate on the applicable LC Participation Calculation Date,
of such LC Disbursement and (B) in the case of each LC Disbursement, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the amount of the payment then due from such Borrower in respect thereof and
such Lender’s Combined Tranche Percentage thereof, and each Lender shall pay in
US Dollars to the Administrative Agent on the date such notice is received its
Combined Tranche Percentage of the payment then due from such Borrower, in the
same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders pursuant to this paragraph), and the Administrative
Agent shall promptly pay to the applicable Issuing Bank the amounts so received
by it from the Lenders. Promptly following receipt by the Administrative Agent
of any payment from the applicable Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse an Issuing Bank for any LC Disbursement (other than
the funding of ABR Loans as contemplated above) shall not constitute a Loan and
shall not relieve the applicable Borrower of its obligation to reimburse such LC
Disbursement. If the applicable Borrower’s reimbursement of, or obligation to
reimburse, any amounts in any Alternative LC Currency would subject the
Administrative Agent, the applicable Issuing Bank or any Lender to any stamp
duty, ad valorem charge or similar tax that would not be payable if such
reimbursement were made or required to be made in US Dollars, such Borrower
shall pay the amount of any such tax requested by the Administrative Agent, such
Issuing Bank or such Lender.

 



65

 

 

(f) Obligations Absolute. The obligation of each Borrower to reimburse LC
Disbursements as provided in paragraph (e) of this Section is absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, this Agreement or any other Loan Document, or any term or provision
herein or therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by an
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, (iv) any
force majeure or other event that under any rule of law or uniform practices to
which any Letter of Credit is subject (including Section 3.14 of the ISP or any
successor publication of the International Chamber of Commerce) or similar terms
of the Letter of Credit itself permits a drawing to be made under such Letter of
Credit after the stated expiration date thereof or of the Commitments of any
Class or (v) any other event or circumstance whatsoever, whether or not similar
to any of the foregoing, that might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of, or provide a right of setoff
against, such Borrower’s obligations hereunder. None of the Agents, the Lenders,
the Issuing Banks or any of their respective Related Parties shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms, any error
in translation or any other act, failure to act or other event or circumstance;
provided that the foregoing shall not be construed to excuse any Issuing Bank
from liability to a Borrower to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by each Borrower to the extent permitted by applicable law)
suffered by such Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that the applicable Issuing Bank shall be deemed to have
exercised care in each such determination unless a court of competent
jurisdiction shall have determined by a final, non-appealable judgment that such
Issuing Bank was grossly negligent or acted with willful misconduct in
connection with such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g) Disbursement Procedures. The applicable Issuing Bank shall, within the time
allowed by applicable law or the specific terms of such Letter of Credit,
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly after such examination notify the Administrative Agent and the
applicable Borrower by telephone, facsimile or email (and, in the case of
telephonic notice, promptly confirmed by facsimile or email) of such demand for
payment and of such Issuing Bank having made an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the applicable Borrower of its obligation to reimburse such Issuing Bank
and the Lenders with respect to any such LC Disbursement.

 



66

 

 

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the applicable Borrower reimburses such LC
Disbursement in full, (i) in the case of any LC Disbursement denominated in US
Dollars, and at all times following the conversion to US Dollars of any LC
Disbursement made in an Alternative LC Currency pursuant to paragraph (e) or (l)
of this Section, at the rate per annum then applicable to ABR Tranche 1
Revolving Loans and (ii) if such LC Disbursement is made in an Alternative LC
Currency, at all times prior to its conversion to US Dollars pursuant to
paragraph (e) or (l) of this Section, at a rate equal to the rate reasonably
determined by the applicable Issuing Bank to be the cost to such Issuing Bank of
funding such LC Disbursement (which may be deemed by the applicable Issuing
Bank, at its election, to equal to the applicable Foreign Currency Overnight
Rate) plus the Applicable Rate applicable to Eurocurrency Tranche 1 Revolving
Loans at such time; provided that, if the applicable Borrower fails to reimburse
such LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(c) shall apply. Interest accrued pursuant to this paragraph shall
be paid by the applicable Borrower to the Administrative Agent, for the account
of the applicable Issuing Bank, except that interest accrued on and after the
date of payment by any Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be paid by the applicable Borrower to the
Administrative Agent for the account of such Lender to the extent of such
payment, and shall be payable on demand or, if no demand has been made, on the
date on which the applicable Borrower reimburses the applicable LC Disbursement
in full.

 

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Company, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank and execution and delivery by the
Company, the Administrative Agent and the successor Issuing Bank of an Issuing
Bank Agreement. The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Bank. At the time any such replacement shall become
effective, each Borrower shall pay all unpaid fees payable by it that are
accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement (including the right to receive fees under Section
2.12(b)), but shall not be required to issue additional Letters of Credit.

 



67

 

 

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing more than 50% of the
total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrowers shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders and the Issuing Banks, an amount in cash in US Dollars equal to the
total LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that (i) amounts payable in respect of any Letter of Credit or LC
Disbursement shall be payable in the currency of such Letter of Credit or LC
Disbursement, except that LC Disbursements in an Alternative LC Currency in
respect of which the applicable Borrower’s reimbursement obligations have been
converted to obligations in US Dollars as provided in paragraph (e) or (l) of
this Section and interest accrued thereon shall be payable in US Dollars, and
(ii) the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to any Borrower or any Material Subsidiary described in Section
7.01(h) or 7.01(i). The Borrowers shall also deposit cash collateral in US
Dollars in accordance with this paragraph as and to the extent required by
Sections 2.11(b) and 2.20. Each such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the Secured Obligations,
subject to Section 1.09. The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such account.
Other than any interest earned on the investment of such deposits, which
investments shall be in Permitted Investments and shall be made at the option
and sole discretion of the Administrative Agent and at the Borrowers’ risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements on behalf of the Borrowers for which they have not been
reimbursed, together with related fees, costs and customary processing charges,
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
(A) Lenders with LC Exposure representing more than 50% of the total LC Exposure
and (B) in the case of any such application at a time when any Lender is a
Defaulting Lender (but only if, after giving effect thereto, the remaining cash
collateral shall be less than the total LC Exposure of all the Defaulting
Lenders), the consent of each Issuing Bank), be applied in accordance with
Section 4.02 of the Collateral Agreement to satisfy other Secured Obligations,
subject to Section 1.09. If any Borrower provides an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to such Borrower within
three Business Days after all Events of Default have been cured or waived. If
any Borrower provides an amount of cash collateral pursuant to Section 2.11(b),
such amount (to the extent not applied as aforesaid) shall be returned to such
Borrower, upon request, to the extent that, after giving effect to such return,
the total Tranche 1 Revolving Exposure would not exceed the total Tranche 1
Commitments, the total Tranche 2 Revolving Exposure would not exceed the total
Tranche 2 Commitments and no Event of Default shall have occurred and be
continuing. If any Borrower provides an amount of cash collateral hereunder
pursuant to Section 2.20, such amount (to the extent not applied as aforesaid)
shall be returned to such Borrower, upon request, to the extent that, after
giving effect to such return, no Issuing Bank shall have any exposure in respect
of any outstanding Letter of Credit that is not fully covered by the Commitments
of the Non-Defaulting Lenders and/or the remaining cash collateral and no Event
of Default shall have occurred and be continuing.

 



68

 



 

(k) Issuing Bank Reports. Each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent, promptly upon request, such other information as
the Administrative Agent shall reasonably request as to the Letters of Credit
issued by such Issuing Bank.

 

(l) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Section 7.01, all amounts (i) that any Borrower is at
the time or becomes thereafter required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Letter of
Credit denominated in an Alternative LC Currency (other than amounts in respect
of which the Borrowers have deposited cash collateral, if such cash collateral
was deposited in the applicable currency), (ii) that the Lenders are at the time
or become thereafter required to pay to the Administrative Agent (and the
Administrative Agent is at the time or becomes thereafter required to distribute
to the applicable Issuing Bank) pursuant to paragraph (e) of this Section in
respect of unreimbursed LC Disbursements made under any Letter of Credit
denominated in an Alternative LC Currency and (iii) of each Lender’s
participation in any Letter of Credit denominated in an Alternative LC Currency
under which an LC Disbursement has been made shall, automatically and with no
further action required, be converted into the US Dollar Equivalent, calculated
using the LC Exchange Rate on such date (or in the case of any LC Disbursement
made after such date, on the date such LC Disbursement is made), of such
amounts. On and after such conversion, all amounts accruing and owed to the
Administrative Agent, any Issuing Bank or any Lender in respect of the
obligations described in this paragraph shall accrue and be payable in US
Dollars at the rates otherwise applicable hereunder.

 

(m) Communications with Beneficiaries. Each Issuing Bank shall use its
commercially reasonable efforts to provide advance notice to the Company of any
formal communication by such Issuing Bank with any beneficiary under any Letter
of Credit issued by such Issuing Bank with respect thereto, other than any such
communication in the ordinary course of business or otherwise in accordance with
the standard operating procedures of such Issuing Bank.

 

(n) LC Exposure Determination. For all purposes of this Agreement, (i) the
amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases (other than any such increase
consisting of the reinstatement of an amount previously drawn thereunder and
reimbursed), whether or not such maximum stated amount is in effect at the time
of determination and (ii) if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Article 29(a) of the Uniform Customs and Practice for
Documentary Credits, International Chamber of Commerce Publication No. 600 (or
such later version thereof as may be in effect at the applicable time) or Rule
3.13 or Rule 3.14 of the ISP or similar terms of the Letter of Credit itself, or
if compliant documents have been presented but not yet honored, such Letter of
Credit shall be deemed to be “outstanding” and “undrawn” in the amount so
remaining available to be paid, and the obligations of the Borrowers and Lenders
hereunder shall remain in full force and effect until the Issuing Banks and the
Lenders shall have no further obligations to make any payments or disbursements
under any circumstances with respect to any Letter of Credit.

 



69

 

 

(o) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Issuing Bank and the applicable Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall apply to each standby Letter of Credit and (ii) the
rules of the UCP shall apply to each commercial Letter of Credit.

 

(p) Letters of Credit Issued for Account of Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder supports any obligations of, or
is for the account of, a Subsidiary that is not a Borrower, or states that a
Subsidiary that is not a Borrower is the “account party”, “applicant”,
“customer”, “instructing party”, or the like of or for such Letter of Credit,
and without derogating from any rights of the applicable Issuing Bank (whether
arising by contract, at law, in equity or otherwise) against such Subsidiary in
respect of such Letter of Credit, the Company (i) shall reimburse, indemnify and
compensate the applicable Issuing Bank hereunder for such Letter of Credit
(including to reimburse any and all drawings thereunder) as if such Letter of
Credit had been issued solely for the account of the Company and (ii)
irrevocably waives any and all defenses that might otherwise be available to it
as a guarantor or surety of any or all of the obligations of such Subsidiary in
respect of such Letter of Credit. The Company hereby acknowledges that the
issuance of such Letters of Credit for its Subsidiaries inures to the benefit of
the Company, and that the Company’s business derives substantial benefits from
the businesses of such Subsidiaries.

 

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by 12:00 noon, Local
Time, to the account of the Applicable Agent most recently designated by it for
such purpose by notice to the Lenders. The Applicable Agent will make such Loans
available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to an account of such Borrower maintained with the
Applicable Agent and designated by such Borrower in the applicable Borrowing
Request; provided that ABR Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank specified in the applicable
Borrowing Request.

 

(b) Unless the Applicable Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Applicable Agent such Lender’s share of such Borrowing, the Applicable
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance on such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Applicable Agent, then the applicable Lender and the
applicable Borrower severally agree to pay to the Applicable Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Applicable Agent, at (i) in the case of
such Lender, (A) if denominated in US Dollars, the greater of the NYFRB and a
rate determined by the Applicable Agent in accordance with banking industry
rules on interbank compensation and (B) if denominated in an any currency other
than US Dollars, the greater of the Foreign Currency Overnight Rate and a rate
determined by the Applicable Agent in accordance with banking industry rules on
interbank compensation, or (ii) in the case of such Borrower, (A) if denominated
in US Dollars, the interest rate applicable to ABR Loans of the applicable Class
and (B) if denominated in any currency other than US Dollars, the interest rate
applicable to the subject Loan. If such Lender pays such amount to the
Applicable Agent, then such amount shall constitute such Lender’s Loan included
in such Borrowing. If such Borrower and such Lender shall pay such interest to
the Applicable Agent for the same or an overlapping period, the Applicable Agent
shall promptly remit to such Borrower the amount of such interest paid by such
Borrower for such period. Any such payment by any Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Applicable Agent.

 



70

 

 

 

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request or as otherwise provided in Section 2.03. Thereafter, the
applicable Borrower may elect to convert any Borrowing denominated in US Dollars
to a different Type or to continue any Borrowing and, in the case of a
Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The applicable Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b) To make an election pursuant to this Section, the applicable Borrower (or
the Company on its behalf) shall submit a written Interest Election Request,
signed by an Authorized Officer of such Borrower or the Company, as applicable,
to the Applicable Agent by the time that a Borrowing Request would be required
under Section 2.03 if such Borrower were requesting a Borrowing of the Type, and
in the currency, resulting from such election to be made on the effective date
of such election. Each such Interest Election Request shall be irrevocable.
Notwithstanding any other provision of this Section, no Borrower shall be
permitted to change the currency of any Borrowing or to convert any Borrowing to
a Type not available under the Class of Commitments pursuant to which such
Borrowing was made.

 

(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 



71

 

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e) If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then such Borrowing (i) if such Borrowing is denominated in
US Dollars, shall be converted to an ABR Borrowing at the end of such Interest
Period and (ii) if such Borrowing is denominated in any currency other than US
Dollars, shall be continued as a Eurocurrency Borrowing of the same Type with an
Interest Period of one month’s duration unless repaid. Notwithstanding any
contrary provision hereof, if any Event of Default under Section 7.01(h) or
7.01(i) has occurred and is continuing, or if any other Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Company, then, in each such case, so long as
an Event of Default is continuing (i) in the case of Borrowings denominated in
US Dollars, (A) no outstanding Borrowing may be converted to or continued as a
Eurocurrency Borrowing and (B) unless repaid, each Eurocurrency Borrowing shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto, and (ii) in the case of Borrowings denominated in any currency other
than US Dollars, unless repaid, each Eurocurrency Borrowing shall be continued
as a Eurocurrency Borrowing of the same Type with an Interest Period of one
month’s duration.

 

SECTION 2.09. Termination and Reduction of Commitments; Conversion of
Commitments. (a) Unless previously terminated, the Commitments shall terminate
on the Maturity Date.

 

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of the Borrowing
Multiple for US Dollar denominated Loans and not less than the Borrowing Minimum
for US Dollar denominated Loans, (ii) the Company shall not terminate or reduce
the Commitments of any Class if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.11, the total Tranche 1
Revolving Exposure would exceed the total Tranche 1 Commitments or the total
Tranche 2 Revolving Exposure would exceed the total Tranche 2 Commitments and
(iii) if any Tranche 1 Commitments shall be outstanding, the Company shall not
(A) terminate the Tranche 2 Commitments unless, concurrently therewith, the
Tranche 1 Commitments shall have been terminated in full or (B) reduce the
Tranche 2 Commitments unless, concurrently therewith, the Tranche 1 Commitments
shall have been reduced by at least a ratable amount (such ratable amount to be
determined on the basis of the relative amounts of the total Commitments of each
Class, in each case, immediately prior to giving effect to such reduction). The
Company shall notify the Administrative Agent of any election to terminate or
reduce the Commitments pursuant to this paragraph at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Company pursuant to this paragraph shall
be irrevocable; provided that a notice of termination or reduction of the
Commitments of any Class delivered by the Company may state that such notice is
conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

 



72

 

 

(c) In the event and on each occasion that, after the Restatement Effective Date
and prior to the termination of the Tranche 1 Commitments in full, any Tranche 1
Reduction/Prepayment Event shall occur, then (i) in the case of a Tranche 1
Reduction/Prepayment Event referred to in clause (a), (b) or (d) of the
definition of such term, on the date of the occurrence of such Tranche 1
Reduction/Prepayment Event and (ii) in the case of a Tranche 1
Reduction/Prepayment Event referred to in clause (c) or (e) of the definition of
such term, on the third Business Day after the occurrence of such Tranche 1
Reduction/Prepayment Event, the Tranche 1 Commitments shall automatically
reduce, including to (but not below) zero, by the Tranche 1 Reduction/Prepayment
Amount with respect to such Tranche 1 Reduction/Prepayment Event; provided that,
in the case of a Tranche 1 Reduction/Prepayment Event referred to in clause (c)
of the definition of such term, in the event that on or prior to the date of
such reduction the Company or any Subsidiary is required, in accordance with the
definitive documentation for any Foreign Facility then in effect, to apply any
Net Proceeds received by the Company or any Subsidiary from such Tranche 1
Reduction/Prepayment Event to prepay or repurchase Indebtedness outstanding
under such Foreign Facility, then the amount of the reduction of the Tranche 1
Commitments under clause (ii) above shall be reduced by the amount of the Net
Proceeds so required to be applied by the Company or such Subsidiary to prepay
or repurchase Indebtedness outstanding under such Foreign Facility. The Company
shall give the Administrative Agent prompt written notice of any reduction of
the Tranche 1 Commitments pursuant to this paragraph, specifying the applicable
Tranche 1 Reduction/Prepayment Event and setting forth the calculation of the
applicable Tranche 1 Reduction/Prepayment Amount. Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
contents thereof.

 

(d) [Reserved.]

 

(e) Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments of any Class shall be made ratably among the
Lenders of such Class in accordance with their respective Commitments of such
Class, after giving effect to any concurrent or prior conversion of the
Commitments of any Class as provided in paragraphs (f) or (g) of this Section.

 



73

 

 

(f) At any time on or prior to the 25th day after the Restatement Effective
Date, any Lender may elect to convert all (but not a portion) of its Tranche 2
Commitment into a Tranche 1 Commitment and all (but not a portion) of its
Tranche 2 Revolving Loans into Tranche 1 Revolving Loans. Any such election
shall be subject to the delivery by such Lender to the Company and the
Administrative Agent of a written notice of its exercise of such election,
together with its Foreign Facility Deemed Agreement, in each case, on or prior
to the date set forth above. Subject to the receipt of such notice and such
Foreign Facility Deemed Agreement in accordance with the immediately prior
sentence, from and after the date of such receipt, for all purposes of this
Agreement and the other Loan Documents, (i) the entire amount of the Tranche 2
Commitment of such Lender shall convert to, and shall continue in effect under
this Agreement as, the Tranche 1 Commitment, in a like amount, of such Lender
(and shall cease to constitute a Tranche 2 Commitment), and the entire amount of
the LC Exposure of such Lender attributable to its Tranche 2 Commitment shall
convert to LC Exposure of such Lender attributable to its Tranche 1 Commitment,
(ii) the entire principal amount of the Tranche 2 Revolving Loans of such Lender
shall convert to, and shall continue to be outstanding under this Agreement as,
Tranche 1 Revolving Loans, in a like principal amount, of such Lender (and shall
cease to constitute Tranche 2 Revolving Loans) and (iii) such Lender shall
constitute a Tranche 1 Lender (and shall cease to constitute a Tranche 2 Lender)
and shall have all the privileges, rights and obligations of a Tranche 1 Lender
(rather than a Tranche 2 Lender) hereunder and under the other Loan Documents.
The Company agrees to pay to each such converting Lender, within two Business
Days of the effective date of such conversion, a fee equal to 0.20% of the
amount of the Tranche 2 Commitment of such Lender in effect immediately prior to
the effectiveness of such conversion. The Lenders party to the Restatement
Agreement authorize the Company, the Administrative Agent and the applicable
Tranche 2 Lender to enter into a written agreement to evidence such conversion.
Notwithstanding anything to the contrary set forth in this Agreement, the
Tranche 1 Revolving Loans resulting from any conversion pursuant to this
paragraph shall be ratably allocated to, and shall constitute a part of (and, in
the case of Eurocurrency Loans, shall have the same Interest Period as), each
Borrowing of the Tranche 1 Revolving Loans outstanding immediately prior to such
conversion. Any conversion pursuant to this paragraph shall not be subject to
Section 2.16.

 

(g) In the event that on the date of effectiveness of the definitive
documentation for any Qualifying Foreign Facility any Tranche 1 Lender shall
fail to provide its Ratable Share (as defined in its Foreign Facility Deemed
Agreement) of such Qualifying Foreign Facility after having been provided a bona
fide opportunity to do so, then, from and after such date, for all purposes of
this Agreement and the other Loan Documents, (i) the entire amount of the
Tranche 1 Commitment of such Lender shall convert to, and shall continue in
effect under this Agreement as, the Tranche 2 Commitment, in a like amount, of
such Lender (and shall cease to constitute a Tranche 1 Commitment), and the
entire amount of the LC Exposure of such Lender attributable to its Tranche 1
Commitment shall convert to LC Exposure of such Lender attributable to its
Tranche 2 Commitment, (ii) the entire principal amount of the Tranche 1
Revolving Loans of such Lender shall convert to, and shall continue to be
outstanding under this Agreement as, Tranche 2 Revolving Loans, in a like
principal amount, of such Lender (and shall cease to constitute Tranche 1
Revolving Loans) and (iii) such Lender shall constitute a Tranche 2 Lender (and
shall cease to constitute a Tranche 1 Lender) and shall have all the privileges,
rights and obligations of a Tranche 2 Lender (rather than a Tranche 1 Lender)
hereunder and under the other Loan Documents. The Lenders party to the
Restatement Agreement authorize the Company and the Administrative Agent to
enter into one or more agreements to evidence any such conversion.
Notwithstanding anything to the contrary set forth in this Agreement, the
Tranche 2 Revolving Loans resulting from any conversion pursuant to this
paragraph shall be ratably allocated to, and shall constitute a part of (and, in
the case of Eurocurrency Loans, shall have the same Interest Period as), each
Borrowing of the Tranche 2 Revolving Loans outstanding immediately prior to such
conversion. Any conversion pursuant to this paragraph shall not be subject to
Section 2.16.

 



74

 

 

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay on the Maturity Date to the Applicable Agent for
the account of each Lender the then unpaid principal amount of each Loan of such
Lender made to such Borrower. Each Borrower will repay the principal amount of
each Loan made to such Borrower and the accrued interest thereon in the currency
in which such Loan is denominated.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c) Each Agent shall maintain accounts in which it shall record (i) the amount
of each Loan made hereunder, the Class and Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from each Borrower to each Lender hereunder and
(iii) the amount of any sum received by such Agent hereunder for the account of
the Lenders and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or any
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the applicable Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, each applicable Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

 

SECTION 2.11. Prepayment of Loans. (a) Each Borrower shall have the right at any
time and from time to time to prepay any of its Borrowings in whole or in part,
without any premium or penalty (but subject to Section 2.16) subject to prior
notice in accordance with paragraph (cd) of this Section; provided that if
Tranche 1 Revolving Loans shall be outstanding, no Borrower may prepay under
this paragraph Tranche 2 Revolving Loans unless, concurrently therewith, the
Borrowers prepay Tranche 1 Revolving Loans by at least a ratable amount (such
ratable amount to be determined on the basis of the relative aggregate principal
amount of the Loans of each Class outstanding immediately prior to giving effect
to such prepayment).

 



75

 

 

(b) In the event and on each occasion that, after the Restatement Effective Date
and prior to the repayment of the Tranche 1 Revolving Loans in full, any Tranche
1 Reduction/Prepayment Event shall occur, then (i) in the case of a Tranche 1
Reduction/Prepayment Event referred to in clause (a), (b) or (d) of the
definition of such term, on the date of the occurrence of such Tranche 1
Reduction/Prepayment Event and (ii) in the case of a Tranche 1
Reduction/Prepayment Event referred to in clause (c) or (e) of the definition of
such term, on the third Business Day after the occurrence of such Tranche 1
Reduction/Prepayment Event, the Borrowers shall prepay Tranche 1 Revolving
Loans, including to (but not below) zero, by the Tranche 1 Reduction/Prepayment
Amount with respect to such Tranche 1 Reduction/Prepayment Event; provided that,
in the case of a Tranche 1 Reduction/Prepayment Event referred to in clause (c)
of the definition of such term, in the event that on or prior to the date of
such reduction the Company or any Subsidiary is required, in accordance with the
definitive documentation for any Foreign Facility then in effect, to apply any
Net Proceeds received by the Company or any Subsidiary from such Tranche 1
Reduction/Prepayment Event to prepay or repurchase Indebtedness outstanding
under such Foreign Facility, then the amount of the prepayment of the Tranche 1
Revolving Loans under clause (ii) above shall be reduced by the amount of the
Net Proceeds so required to be applied by the Company or such Subsidiary to
prepay or repurchase Indebtedness outstanding under such Foreign Facility.
Prepayments made under this paragraph shall be without any premium or penalty
(but shall be subject to Section 2.16).

 

(c) In the event and on each occasion that the sum of Revolving Credit Exposures
under any Tranche exceeds the sum of the Commitments under such Tranche, the
Borrowers shall, not later than the next Business Day prepay Borrowings under
the applicable Tranche in an aggregate amount equal to the amount of such
excess, and in the event that after such prepayment of Borrowings any such
excess shall remain, the Borrowers shall deposit with the Administrative Agent
cash in US Dollars in an amount equal to the amount of such excess as collateral
to be held by the Administrative Agent in accordance with Section 2.06(j);
provided that if such excess results from a change in Exchange Rates, such
prepayment and deposit shall be required to be made not later than the fifth
Business Day after the day on which the Administrative Agent shall have given
the Company notice of such excess. Prepayments made under this paragraph shall
be without any premium or penalty (but shall be subject to Section 2.16). It is
understood that nothing in this paragraph shall modify the obligations of the
Borrowers set forth in paragraph (b) above.

 

(d) The applicable Borrower (or the Company on its behalf) shall notify the
Applicable Agent by telephone (confirmed by facsimile) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing, not later
than 11:00 a.m., Local Time, fourthree Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing, not later than
11:00 a.m., New York City time, one Business Day before the date of prepayment;
provided that in the case of any prepayment required to be made under paragraph
(b) or (c) of this Section the applicable Borrower (or the Company on its
behalf) will give such notice as soon as practicable. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid and, in the case of any
prepayment under paragraph (b) of this Section, shall specify the applicable
Tranche 1 Reduction/Prepayment Event and set forth the calculation of the
applicable Tranche 1 Reduction/Prepayment Amount; provided that (x) a notice of
optional prepayment of any Borrowing pursuant to paragraph (a) of this Section
may state that such notice is conditioned upon the occurrence of one or more
events specified therein and (y) a notice of prepayment of any Tranche 1
Revolving Borrowing pursuant to paragraph (b) of this Section may state that
such notice is conditioned upon the occurrence of the Tranche 1
Reduction/Prepayment Event specified therein, and in either such case such
notice may be revoked by the applicable Borrower (or the Company on its behalf)
(by notice to the Administrative Agent on or prior to the specified date of
prepayment) if such condition is not satisfied. Promptly following receipt of
any such notice relating to a Borrowing, the Administrative Agent shall advise
the Lenders of the applicable Class of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Class, Type and in the same
currency as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing, it being
agreed that the determination of which Loans are included in such Borrowing
shall be made after giving effect to any concurrent or prior conversion of the
Loans of any Class as provided in Section 2.09(f) or 2.09(g). Prepayments shall
be accompanied by accrued interest to the extent required by Section 2.13.

 



76

 

 

SECTION 2.12. Fees. (a) The Company agrees to pay, or cause the applicable
Borrowing Subsidiary to pay, (i) to the Administrative Agent for the account of
each Tranche 1 Lender a commitment fee, which shall accrue at the Applicable
Rate on the daily unused amount of the Tranche 1 Commitment of such Lender
during the period from and including the Restatement Effective Date to but
excluding the date on which such Tranche 1 Commitment terminates and (ii) to the
Administrative Agent for the account of each Tranche 2 Lender a commitment fee,
which shall accrue at the Applicable Rate on the daily unused amount of the
Tranche 2 Commitment of such Lender during the period from and including the
Restatement Effective Date to but excluding the date on which such Tranche 2
Commitment terminates. Commitment fees accrued through and including the last
day of March, June, September and December of each year shall be payable on the
fifteenth day (or, if such day is not a Business Day, the next succeeding
Business Day) following such last day and on the date on which the Commitments
of the applicable Class terminate, commencing on the first such date to occur
after the Restatement Effective Date. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
of computing commitment fees, a Commitment of a Lender under any Tranche shall
be deemed to be used to the extent of the outstanding Loans and LC Exposure of
such Lender under such Tranche.

 

(b) Each Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender of any Class a participation fee with respect to its
participations in Letters of Credit issued for the account of such Borrower,
which shall accrue at the Applicable Rate used to determine the interest rate
applicable to Eurocurrency Loans of such Class, on the average daily amount of
such Lender’s LC Exposure of such Class attributable to such Letters of Credit
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Restatement Effective Date to but
excluding the later of the date on which such Lender’s Commitment of such Class
terminates and the date on which such Lender ceases to have any LC Exposure of
such Class, and (ii) to each Issuing Bank a fronting fee, which shall accrue at
the rate or rates per annum separately agreed upon between the Company and such
Issuing Bank on the daily LC Exposure attributable to Letters of Credit issued
for the account of such Borrower by such Issuing Bank (excluding any portion
thereof attributable to unreimbursed LC Disbursements), during the period from
and including the Restatement Effective Date to but excluding the later of the
date the LC Commitment of such Issuing Bank is reduced to zero and the date on
which there ceases to be any such LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment or extension of any Letter
of Credit issued for the account of such Borrower or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the fifteenth day (or, if such day is not a Business Day, the next
succeeding Business Day) following such last day, commencing on the first such
date to occur after the Restatement Effective Date; provided that all such fees
shall be payable on the date on which the Commitments of the applicable Class
terminate and any such fees accruing after the date on which the Commitments of
such Class terminate shall be payable on demand. Any other fees payable to any
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 



77

 

 

(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

 

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds in US Dollars, to the Administrative Agent (or to the Issuing
Banks, in the case of fees payable to them) for distribution, in the case of
commitment fees and participation fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.

 

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

 

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest (i) in
the case of any such Borrowing denominated in US Dollars, at the Adjusted LIBO
Rate, (ii) in the case of any such Borrowing denominated in Sterling, at the
LIBO Rate, (iii) in the case of any such Borrowing denominated in Euro, at the
EURIBO Rate, (iv) in the case of any such Borrowing denominated in Canadian
Dollars, at the CDO Rate, and (v) in the case of any such Borrowing denominated
in Australian Dollars, at the AUD Bank Bill Rate, in each case for the Interest
Period in effect for such Borrowing plus, in each case, the Applicable Rate.

 

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section, (ii) in the case of any overdue interest on any
Loan, 2% per annum plus the rate otherwise applicable to such Loan as provided
in the preceding paragraphs of this Section or (iii) in the case of any other
amount, 2% plus the rate applicable to ABR Tranche 1 Revolving Loans as provided
in paragraph (a) of this Section.

 



78

 

 

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Loans of any Class, upon
termination of the Commitments of such Class; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion. All interest shall be payable in the currency in which the
applicable Loan is denominated.

 

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate and (ii) interest
on Eurocurrency Loans denominated in Sterling, Canadian Dollars or Australian
Dollars shall be computed on the basis of a year of 365 days (or, in the case of
clause (i) above, 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate, Adjusted LIBO Rate, LIBO Rate,
EURIBO Rate, CDO Rate or AUD Bank Bill Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

SECTION 2.14. Alternate Rate of Interest. (a) IfSubject to Section 2.14(b), if
prior to the commencement of any Interest Period for a Eurocurrency Borrowing:

 

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the LIBO Rate, the EURIBO Rate, the CDO
Rate or the AUD Bank Bill Rate, as the case may be, for such Interest Period
(including because the applicable Screen Rate is not available or published on a
current basis); or

 

(ii) the Administrative Agent is advised by the Majority in Interest of the
Lenders under the affected Tranche that the Adjusted LIBO Rate, the LIBO Rate,
the EURIBO Rate, the CDO Rate or the AUD Bank Bill Rate, as the case may be, for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Eurocurrency
Borrowing for such Interest Period;

 



79

 

 

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing of the applicable
Type for such Interest Period shall be ineffective, (B) the affected
Eurocurrency Borrowing that was requested to be converted or continued shall (1)
if denominated in US Dollars, on the last day of the then current Interest
Period applicable thereto, unless repaid, be continued as or converted to an ABR
Borrowing or (2) if denominated in any currency other than US Dollars, from and
after the last day of the then current Interest Period applicable thereto,
unless repaid, bear interest at a rate equal to the Applicable Rate for
Eurocurrency Loans plus a rate that adequately and fairly reflects the weighted
average of the cost to each Lender of the applicable Class to fund its pro rata
share of such Borrowing (from whatever source and using whatever methodologies
such Lender may select in its reasonable discretion) (with respect to a Lender,
the “COF Rate” and with respect to the weighted average of the COF Rate
applicable to each Lender of the applicable Class for any Borrowing, the
“Average COF Rate”), it being agreed by each Lender that, promptly upon request
therefor by the Administrative Agent, such Lender shall notify the
Administrative Agent of the COF Rate of such Lender with respect to the
applicable Borrowing, and (C) if any Borrowing Request requests a Eurocurrency
Borrowing of the applicable Type for such Interest Period, such Borrowing shall
(1) if denominated in US Dollars, be treated as a request for an ABR Borrowing
or (2) if denominated in any currency other than US Dollars, be treated as a
request for a Borrowing that bears (and such Borrowing will bear) interest at a
rate equal to the Applicable Rate for Eurocurrency Loans plus the Average COF
Rate, it being agreed by each Lender that, promptly upon request therefor by the
Administrative Agent, such Lender shall notify the Administrative Agent of the
COF Rate of such Lender with respect to the applicable Borrowing.

 

(b)              (i) Notwithstanding anything to the contrary herein, upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, the Administrative Agent and the Company may amend this Agreement to
replace the applicable Benchmark Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m., New York City time, on the fifth Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Company, so long as the Administrative Agent has not received, by such time,
written notice of objection to such proposed amendment from Lenders comprising
the Required Lenders; provided that, with respect to any proposed amendment
containing any SOFR-Based Rate, the Lenders shall be entitled to object only to
the Benchmark Replacement Adjustment contained therein. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Lenders consent to such amendment. No replacement
of any Benchmark Rate with a Benchmark Replacement will occur prior to the
applicable Benchmark Transition Start Date.

 

(ii)           In connection with the implementation of a Benchmark Replacement,
the Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein, any amendments implementing such Benchmark Replacement
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement.

 



80

 

 

(iii)         The Administrative Agent will promptly notify the Company and the
Lenders of (A) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (B) the implementation of any Benchmark Replacement,
(C) the effectiveness of any Benchmark Replacement Conforming Changes and (D)
the commencement or conclusion of any Benchmark Unavailability Period.

 

(iv)          Upon the Company’s receipt of notice of the commencement of a
Benchmark Unavailability Period with respect to any Benchmark Rate, (A) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing of the applicable
Type shall be ineffective, and, on the last day of the then current Interest
Period applicable thereto, unless repaid, such Borrowing shall, (1) if
denominated in US Dollars, be continued as or converted to an ABR Borrowing or,
(2) if denominated in any currency other than US Dollars, bear interest at such
rate as the Administrative Agent shall determine (which determination shall be
conclusive absent manifest error) adequately and fairly reflects the cost to the
affected Lenders (or Lender) of making or maintaining their Loans (or its Loan)
included in such Borrowing for such Interest Period plus the Applicable Rate
(or, if the Administrative Agent determines that it is unable to make such a
determination, shall be repaid onfrom and after the last day of the then current
Interest Period applicable thereto), unless repaid, bear interest at a rate
equal to the Applicable Rate for Eurocurrency Loans plus the Average COF Rate,
it being agreed by each Lender that, promptly upon request therefor by the
Administrative Agent, such Lender shall notify the Administrative Agent of the
COF Rate of such Lender with respect to the applicable Borrowing and (B) if any
Borrowing Request requestsfor a Eurocurrency Borrowing of the applicable Type,
such Borrowing shall, (1) if denominated in US Dollars, be madetreated as a
request for an ABR Borrowing or, (2) if denominated in any currency other than
US Dollars, be treated as a request for a Borrowing that bears (and such
Borrowing will bear) interest at sucha rate asequal to the Administrative Agent
shall determine (which determination shall be conclusive absent manifest error)
adequately and fairly reflects the cost to the affected Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest PeriodApplicable Rate for Eurocurrency Loans plus the
ApplicableAverage COF Rate (or, if the Administrative Agent determines that it
is unable to makeit being agreed by each Lender that, promptly upon request
therefor by the Administrative Agent, such a determination,Lender shall be
ineffective)notify the Administrative Agent of the COF Rate of such Lender with
respect to the applicable Borrowing.

 



81

 

 

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error and shall be evidenced by written
notice to the Company), or the Company notifies the Administrative Agent that it
has determined, that (i) the circumstances set forth in paragraph (a)(i) of this
Section have arisen with respect to Loans of any Type and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in paragraph (a)(i)
of this Section have not arisen but either (w) the supervisor for the
administrator of the applicable Screen Rate has made a public statement that the
administrator of such Screen Rate is insolvent (and there is no successor
administrator that will continue publication of such Screen Rate), (x) the
administrator of the applicable Screen Rate has made a public statement
identifying a specific date after which such Screen Rate will permanently or
indefinitely cease to be published by it (and there is no successor
administrator that will continue publication of such Screen Rate), (y) the
supervisor for the administrator of the applicable Screen Rate has made a public
statement identifying a specific date after which such Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the applicable Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the applicable Screen Rate may no longer
be used for determining interest rates for loans, then, reasonably promptly
following receipt of such notice by the Company or the Administrative Agent, as
applicable, the Administrative Agent and the Company shall, at the option of the
Company (in its sole discretion), (A) endeavor to establish an alternate rate of
interest to the LIBO Rate, the EURIBO Rate, the CDO Rate or the AUD Bank Bill
Rate, as applicable, that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States denominated in the applicable currency at such time and (B) enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (it being
understood that such amendment shall not reduce the Applicable Rate).
Notwithstanding anything else herein, any definition of such alternate rate of
interest shall provide that in no event shall such alternate rate of interest be
less than zero for the purposes of this Agreement. Notwithstanding anything to
the contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date a copy of such amendment is provided to the Lenders, a written notice from
the Required Lenders stating that such Required Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this paragraph (but, in the case of the circumstances described in clause
(ii) above, only to the extent the applicable Screen Rate for such Interest
Period is not available or published at such time on a current basis), clauses
(A) and (B) of paragraph (a) of this Section shall be applicable

 

(v)            Any determination, decision or election that may be made by the
Administrative Agent or the Lenders pursuant to this Section 2.14, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.14.

 

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or any
Issuing Bank;

 



82

 

 

(ii) subject any Agent, Lender or Issuing Bank to any Taxes on its loans, loan
principal, letters of credit, commitments or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto (but expressly
excluding Taxes referred to in paragraph (f) of this Section); or

 

(iii) impose on any Lender or any Issuing Bank or the London interbank market,
European interbank market, Toronto interbank market or Australian interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to or continuing or maintaining any Loan (or of
maintaining its obligation to make any Loan) or to increase the cost to such
Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit) or to reduce the amount of any sum received or receivable
by such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Company will pay, or cause the applicable Borrowing
Subsidiary to pay, to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Company will pay, or cause the applicable Borrowing Subsidiary to pay, to
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

 

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section, as the case may be, setting forth in reasonable detail the manner in
which such amount or amounts have been determined, shall be delivered to the
Company and shall be conclusive absent manifest error. The Company or the
applicable Borrowing Subsidiary shall pay such Lender or such Issuing Bank, as
the case may be, the amount shown as due on any such certificate within 10
Business Days after receipt thereof.

 



83

 

 

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Company or any Borrowing Subsidiary shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

(e) If an Agent, a Lender or an Issuing Bank determines, in its sole discretion,
that it has received a refund of any amount as to which it has been indemnified
by any Borrower pursuant to this Section 2.15, it shall pay over such refund to
such Borrower (but only to the extent of indemnity payments made by such
Borrower under this Section 2.15 with respect to the events giving rise to such
refund), net of all out-of-pocket expenses of such Agent, such Lender or such
Issuing Bank and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that each
Borrower, upon the request of such Agent, such Lender or such Issuing Bank,
agrees to repay the amount paid over to such Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event such Agent, such Lender or such Issuing Bank is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require any Agent, any Lender or any Issuing Bank to make available its
accounting records (or any other information which it deems confidential) to any
Borrower or any other Person.

 

(f) For the avoidance of doubt, this Section 2.15 (i) shall not entitle any
Agent, Lender or Issuing Bank to compensation in respect of any Excluded Taxes,
(ii) shall not apply to (A) Indemnified Taxes imposed on payments by or on
account of any obligations of any Borrower hereunder or under any Loan Document
or (B) Other Taxes, it being understood that Indemnified Taxes and Other Taxes
shall be governed by Section 2.17(a), and (iii) shall not relieve any Lender of
any obligation pursuant to Section 2.17(d), 2.17(f) or 2.17(g).

 

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(d) and is revoked in accordance therewith) or (d) the assignment of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Company pursuant to Section 2.19, then,
in any such event, the applicable Borrower shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurocurrency
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate, the LIBO Rate, EURIBO Rate, the
CDO Rate or the AUD Bank Bill Rate, as the case may be, that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan) over (ii) the amount of interest that would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
applicable currency of a comparable amount and period from other banks in the
Relevant Interbank Market. A certificate of any Lender setting forth any amount
or amounts that such Lender is entitled to receive pursuant to this Section
shall be delivered to the Company and shall be conclusive absent manifest error.
The applicable Borrower shall pay such Lender the amount shown as due on any
such certificate within 20 days after receipt thereof.

 



84

 

 

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of any Borrower hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes
except as required by applicable law; provided that if any Borroweran applicable
withholding agent shall be required by applicable law to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable by such
Borrower shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Applicable Agent, Lender or Issuing Bank (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable Borrower shall make such deductions
and (iii) the applicable Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

(b) In addition, the Company shall pay, or cause the applicable Borrowing
Subsidiary to pay, any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

 

(c) The Company shall indemnify, or cause the applicable Borrowing Subsidiary to
indemnify, each Agent, Lender and Issuing Bank, within 20 days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
paid by such Agent, such Lender or such Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of any Borrower
hereunder or under any other Loan Document (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Company by a Lender or an Issuing Bank, or by the Administrative Agent on
its own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.

 

(d) Each Lender and Issuing Bank severally agrees to indemnify each Agent,
within 20 days after written demand therefor, for the full amount of (i) any
Indemnified Taxes and Other Taxes attributable to such Lender or Issuing Bank
(but only to the extent that the Borrowers have not already indemnified such
Agent for such Indemnified Taxes or Other Taxes and without limiting the
obligation of any Borrower to do so), (ii) any Taxes attributable to such
Lender’s or Issuing Bank’s failure to comply with the provisions of Section
9.04(c) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender or Issuing Bank, in each case, that
are paid or payable by such Agent in connection with any Loan Documents and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the applicable Lender or Issuing Bank by an
Agent shall be conclusive absent manifest error. Each Lender and Issuing Bank
hereby authorizes each Agent to set off and apply any and all amounts at any
time owing to such Lender or Issuing Bank under any Loan Document or otherwise
payable by such Agent to the Lender or Issuing Bank from any other source
against any amount due to such Agent under this paragraph (d). Nothing herein
shall prevent any Lender or Issuing Bank from contesting the applicability of
any Excluded Taxes that it believes to have been incorrectly or illegally
imposed or asserted by any Governmental Authority; provided that no such contest
shall suspend the obligation of any Lender or Issuing Bank to pay amounts due to
the Agents as provided in the first sentence of this paragraph.

 



85

 



 

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company (with a copy to the Administrative Agent), at the time or
times reasonably requested by the Company or the Administrative Agent or at the
time or times prescribed by applicable law, such properly completed and executed
documentation reasonably requested by the Company or the Administrative Agent or
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Company or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Company or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.17(f)(ii)(A), 2.17(f)(ii)(B) and 2.17(f)(ii)(D)) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii) Without limiting the generality of the foregoing:

 

(A) any Lender that is a US Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding Tax;

 



86

 

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2) executed originals of IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the applicable Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct and
indirect partner;

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

 



87

 



 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for any Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the
Restatement Signing Date.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so. For purposes of this paragraph
(f), the term “Lender” includes any Issuing Bank.

 

(g) If an Agent, a Lender or an Issuing Bank determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified pursuant to this Section 2.17 (including by the
payment of additional amounts pursuant to this Section 2.17), it shall pay over
such refund to the indemnifying party (but only to the extent of indemnity
payments made, or additional amounts paid, under this Section 2.17 with respect
to the Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of such Agent, such Lender or such Issuing Bank and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that such indemnifying party,
upon the request of such Agent, such Lender or such Issuing Bank, agrees to
repay the amount paid over to such indemnifying party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
such Agent, such Lender or such Issuing Bank in the event such Agent, such
Lender or such Issuing Bank is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will an Agent, a Lender or an Issuing Bank be
required to pay any amount to an indemnifying party pursuant to this paragraph
(g) the payment of which would place such Agent, Lender or Issuing Bank in a
less favorable net after-Tax position than such Agent, Lender or Issuing Bank
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section shall not be construed to require any Agent, any
Lender or any Issuing Bank to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the Company,
any Borrowing Subsidiary or any other Person.

 

(h) Each party’s obligations under this Section shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under this Agreement and the other
Loan Documents.

 



88

 



 

(i) From and after the Restatement Effective Date, each Agent shall be entitled
to treat this Agreement as not qualifying as a “grandfathered obligation” within
the meaning of United States Treasury Regulation Section 1.1471-2(b)(2)(i).

 

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, Local Time), on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Applicable Agent to the applicable account specified by it
from time to time to the Company for such purpose, except payments to be made
directly to an Issuing Bank as expressly provided herein shall be so made and
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein. The Applicable
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment under any Loan Document shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. Except as otherwise provided herein,
(i) all payments of principal, interest or reimbursement obligations in respect
of any Loan or Letter of Credit shall be made in the currency of such Loan or
Letter of Credit and (ii) all other payments under each Loan Document (including
all fees) shall be made in US Dollars.

 

(b) If at any time insufficient funds are received by and available to the
Applicable Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 



89

 

 

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders under such Tranche to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement (for the avoidance of
doubt, as in effect from time to time) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or Participant,
other than to the Company or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). It is acknowledged and agreed
that the foregoing provisions of this Section 2.18(c) reflect an agreement
entered into solely among the Lenders (and not any Borrower or any other Loan
Party) and the consent of any Borrower or any other Loan Party shall not be
required to give effect to the acquisition of a participation by a Lender
pursuant to such provisions or with respect to any action taken by the Lenders
or the Administrative Agent pursuant to such provisions. Each Borrower agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such
Borrower, as the case may be, in the amount of such participation.

 

(d) Unless the Applicable Agent shall have received notice from the Company
prior to the date on which any payment is due to the Applicable Agent for the
account of the Lenders or an Issuing Bank hereunder that any Borrower will not
make such payment, the Applicable Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such Issuing Bank, as the case may be,
the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or such Issuing Bank, as the case may be,
severally agrees to repay to the Applicable Agent forthwith on demand the amount
so distributed to such Lender or Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Applicable Agent, at (A) if such amount is
denominated in US Dollars, the greater of the NYFRB and a rate determined by the
Applicable Agent in accordance with banking industry rules on interbank
compensation, and (B) if such amount is denominated in any currency other than
US Dollars, the greater of the Foreign Currency Overnight Rate and a rate
determined by the Applicable Agent in accordance with banking industry rules on
interbank compensation.

 

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(d), 2.06(e), 2.07(b), 2.17(d), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by either Agent for
the account of such Lender to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid or (ii) hold any
such amounts in a segregated account as cash collateral for, and application to,
any future payment obligations of such Lender under such Sections, in each case
in such order as shall be determined by such Agent in its discretion.

 



90

 

 

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment and delegation.

 

(b) If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
(iii) any Lender becomes a Defaulting Lender or (iv) any Lender has failed to
consent to a proposed waiver, amendment or other modification that under Section
9.02 or 9.02A requires the consent of all the Lenders (or all the affected
Lenders or all the Lenders of the affected Class) and with respect to which the
Required Lenders (or, where applicable, a Majority in Interest of the Lenders of
the affected Class) shall have granted their consent, then the Company may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement and the other Loan
Documents (or, in the case of any such assignment and delegation resulting from
a failure to provide a consent as a Lender of an affected Class, all its
interests, rights and obligations under this Agreement and the other Loan
Documents as a Lender of such affected Class) to an Eligible Assignee that shall
assume such obligations (which may be another Lender, if a Lender accepts such
assignment); provided that (A) the Company shall have received the prior written
consent of the Administrative Agent and the Issuing Banks, which consent shall
not unreasonably be withheld, delayed or conditioned, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (if applicable, in each case only
to the extent such amounts relate to its interest as a Lender of a particular
Class), from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the applicable Borrowers (in the case of all other
amounts), (C) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment is reasonably be expected to result in a future
reduction in such compensation or payments, (D) in the case of any such
assignment resulting from the failure to provide a consent, the assignee shall
have given such consent and, as a result of such assignment and any
contemporaneous assignments and consents, the applicable waiver, amendment or
other modification can be effected and (E) such assignment does not conflict
with applicable law. A Lender shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply. Each party hereto agrees that an assignment
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Company, the Administrative Agent and the
assignee and that the Lender required to make such assignment need not be a
party thereto.

 



91

 

 

SECTION 2.20. Defaulting Lenders. (a) Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as any such Lender is a Defaulting
Lender:

 

(i) no commitment fee shall accrue on the unused amount of any Commitment of any
Defaulting Lender pursuant to Section 2.12(a);

 

(ii) the Commitments and Revolving Credit Exposures of each Defaulting Lender
shall be disregarded in determining whether the Required Lenders or any other
requisite Lenders have taken any action hereunder or under any other Loan
Document (including any consent to any waiver, amendment or other modification
pursuant to Section 9.02 or 9.02A); provided, however, that any waiver,
amendment or other modification that, disregarding the effect of this clause
(ii), requires the consent of all Lenders or of all Lenders affected thereby
shall, except as otherwise provided in Section 9.02 or 9.02A, continue to
require the consent of such Defaulting Lender in accordance with the terms
hereof;

 

(iii) if any LC Exposure exists at the time any Lender becomes a Defaulting
Lender, then:

 

(A) the LC Exposure of such Defaulting Lender (other than any portion of such LC
Exposure attributable to unreimbursed LC Disbursements with respect to which
such Defaulting Lender shall have funded its participation as contemplated by
Sections 2.06(d) and 2.06(e)) shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Combined Tranche Percentages, but
only to the extent that, after giving effect to such reallocation, the sum of
all Non-Defaulting Lenders’ Tranche 1 Revolving Exposures would not exceed the
sum of Non-Defaulting Lenders’ Tranche 1 Commitments and the sum of all
Non-Defaulting Lenders’ Tranche 2 Revolving Exposures would not exceed the sum
of Non-Defaulting Lenders’ Tranche 2 Commitments;

 

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the Borrowers shall within two Business Days following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Banks such Defaulting Lender’s LC Exposure (other than any portion
thereof referred to in the parenthetical in such clause (A)) that has not been
reallocated in accordance with the procedures set forth in Section 2.06(j) for
so long as such LC Exposure is outstanding;

 

(C) if the applicable Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (B) above, the applicable
Borrower shall not be required to pay participation fees to such Defaulting
Lender pursuant to Section 2.12(b) with respect to such portion of such
Defaulting Lender’s LC Exposure for so long as such Defaulting Lender’s LC
Exposure is cash collateralized;

 



92

 



 

(D) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (A) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted to give effect to such
reallocation; and

 

(E) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (A) or (B) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all participation fees payable by any Borrower under Section
2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be payable to
the Issuing Banks (and allocated among them ratably based on the amount of such
Defaulting Lender’s LC Exposure attributable to Letters of Credit issued by each
Issuing Bank) until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and

 

(iv) so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or extend any Letter of Credit, unless, in each case,
it is satisfied that the related LC Exposure will be fully covered by the
Commitments of the Non-Defaulting Lenders and/or cash collateral provided by the
Borrowers in accordance with this Section 2.20, and participating interests in
any such issued, amended or extended Letter of Credit will be allocated among
the Non-Defaulting Lenders in a manner consistent with Section 2.20(a)(iii)(A)
(and such Defaulting Lender shall not participate therein).

 

(b) In the event the Administrative Agent, each Issuing Bank and the Company
shall have agreed that a Lender that is a Defaulting Lender has adequately
remedied all matters that caused such Lender to become a Defaulting Lender, then
(i) the participations of the Lenders in Letters of Credit under Section 2.06(d)
shall be readjusted to be determined on the basis of the Lenders’ Combined
Tranche Percentages and (ii) such Lender shall purchase at par such of the Loans
under the applicable Tranche of the other Lenders under such Tranche as the
Administrative Agent shall determine to be necessary in order for the Loans to
be held by the Lenders in accordance with their respective Tranche Percentages
under such Tranche, whereupon such Lender shall cease to be a Defaulting Lender
(but shall not be entitled to receive any fees that ceased to accrue during the
period when it was a Defaulting Lender and all amendments, waivers or other
modifications effected without its consent in accordance with the provisions of
Section 9.02 and 9.02A and this Section 2.20 during such period shall be binding
on it).

 

(c) No Commitment of any Lender shall be increased or otherwise affected and,
except as otherwise expressly provided in this Section, performance by any
Borrower of its obligations hereunder and under the other Loan Documents shall
not be excused or otherwise modified, as a result of the operation of this
Section. The rights and remedies against a Defaulting Lender under this Section
are in addition to other rights and remedies that any Borrower, any Agent, any
Issuing Bank or any Non-Defaulting Lender may have against such Defaulting
Lender (and, for the avoidance of doubt, each Non-Defaulting Lender shall have a
claim against any Defaulting Lender for any losses it may suffer as a result of
the operation of this Section).

 



93

 

 

ARTICLE III

 

Representations and Warranties

 

The Company and each Borrowing Subsidiary represents and warrants to the Lenders
that:

 

SECTION 3.01. Organization; Powers. Each of the Company and the Subsidiaries is
duly organized, validly existing and (to the extent the concept is applicable in
such jurisdiction) in good standing under the laws of the jurisdiction of its
organization (except, in the case of Subsidiaries that are not Material
Subsidiaries, where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect), has
all requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and (to the extent the concept is applicable in such
jurisdiction) is in good standing in, every jurisdiction where such
qualification is required.

 

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder or other equityholder
action. This Agreement has been duly executed and delivered by each Borrower and
constitutes (assuming due execution by the parties hereto other than the Company
and the Subsidiaries), and each other Loan Document to which any Loan Party is
or is to be a party, when executed and delivered by such Loan Party, will
constitute (assuming due execution by the parties thereto other than the Company
and the Subsidiaries), a legal, valid and binding obligation of such Borrower or
such Loan Party (as the case may be), enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with or any other
action by any Governmental Authority, except those that have been obtained or
made and are in full force and effect or those the failure to obtain which could
not reasonably be expected to result in a Material Adverse Effect, (b) will not
violate any applicable law or regulation or the charter, by-laws, constitution,
articles and/or memorandum of association or other organizational documents of
the Company or any of the Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result (alone or with notice or lapse of
time, or both) in a default under any indenture, or other material agreement or
instrument binding upon the Company or any of the Material Subsidiaries or its
assets, or require any payment to be made by the Company or any of the Material
Subsidiaries thereunder and (d) will not result in the creation or imposition
of, or in an obligation to create, any Lien (other than any Lien created
pursuant to the Loan Documents) on any asset of the Company or any of the
Material Subsidiaries.

 



94

 

 

SECTION 3.04. Financial Condition; No Material Adverse Change. (a)The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
consolidated statements of operations, cash flows and, changes in stockholders
equity and comprehensive income (i) as of and for the fiscal year ended December
31, 2019, reported on by Ernst & Young LLP, independent registered public
accounting firm, and (ii) as of and for the fiscal quarter and the portion of
the fiscal year ended June 30, 2020, certified by a Financial Officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and the
consolidated Subsidiaries as of such datedates and for such periodperiods in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii)
above.

 

(b) There has not occurred since December 31, 2019, any event, condition or
circumstance that has had or could reasonably be expected to have a material
adverse effect on the business, results of operations, assets or financial
condition of the Company and the Subsidiaries, taken as a whole; provided that
the COVID-19 pandemic, all events, conditions or circumstances to the extent
arising out of, resulting from or relating to the COVID-19 pandemic and all
events, conditions or circumstances to the extent identified on Schedule 1.01
shall be disregarded for purposes of this paragraph.

 

(c) Except as disclosed in the financial statements referred to above or the
notes thereto and except for the Disclosed Matters, after giving effect to the
Transactions, none of the Company or the Subsidiaries has, as of the Restatement
Effective Date, any material contingent liabilities.

 

SECTION 3.05. Properties. (a)Each of the Company and the Subsidiaries (other
than any Excluded Subsidiary) has good title to, or valid leasehold interests
in, all its real and personal property material to its business, except for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes.

 

(b) Each of the Company and the Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual
propertyIntellectual Property material to its business, except for intellectual
propertyIntellectual Property the failure to own or license which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, and the use thereof by the Company and the Subsidiaries does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Company, threatened in writing
against or affecting the Company or any of the Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any of the Loan Documents or the Transactions.

 



95

 



 

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Company nor any of the
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received written notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis reasonably likely to result in any
Environmental Liability.

 

SECTION 3.07. Compliance with Laws and Agreements. Each of the Company and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

 

SECTION 3.08. Investment Company Status. Neither the Company nor any other Loan
Party is an “investment company” as defined in, or subject to regulation under,
the Investment Company Act of 1940.

 

SECTION 3.09. Taxes. Each of the Company and the Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books reserves with respect thereto in accordance with GAAP or (b)
to the extent that the failure to do so could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The excess of the present value of all
accumulated benefit obligations under each Plan (based on assumptions used for
purposes of Statement of Financial Accounting Standards No. 87), if any, over
the fair market value of the assets of such Plan, would not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.11. Disclosure. None of the reports, financial statements,
certificates or other written factual information furnished by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished),
taken as a whole, contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading as of the date
furnished; provided that, with respect to projected financial information, the
Company represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

 



96

 

 

SECTION 3.12. Subsidiaries. Schedule 3.12 sets forth, as of the Restatement
Effective Date, the name and jurisdiction of organization of, and the percentage
of each class of Equity Interests owned by the Company or any Subsidiary in,
each Subsidiary and identifies, as of the Restatement Effective Date, each
Designated Subsidiary and each Material Subsidiary.

 

SECTION 3.13. Use of Proceeds; Margin Regulations. The proceeds of the Loans and
the Letters of Credit have been and will be used solely for the general
corporate purposes of the Company and the Subsidiaries, including working
capital, capital expenditures and acquisitions. No part of the proceeds of any
Loan or any Letter of Credit have been or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board of Governors, including Regulations T, U and X.

 

SECTION 3.14. Anti-Corruption Laws and Sanctions. The Company maintains and will
maintain in effect policies and procedures designed to result in compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Company and its Subsidiaries and, to the knowledge of the Company, their
respective officers, employees, directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Company, any Subsidiary or, to the knowledge of the Company, any of
their respective directors, officers or employees, or (b) to the knowledge of
the Company, any agent of the Company or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing, issuance of a Letter of Credit or
use of the proceeds of any Borrowing or any Letter of Credit will result in a
violation by any party hereto of Anti-Corruption Laws or applicable Sanctions.

 

SECTION 3.15. Collateral Matters. (a) The Collateral Agreement, upon execution
and delivery thereof by the parties thereto, will create in favor of the
Administrative Agent, for the benefit of the Secured Parties (as defined
therein), a valid and enforceable security interest in the Collateral (as
defined therein) and (i) when the Collateral constituting certificated
securities (as defined in the Uniform Commercial Code) is delivered to the
Administrative Agent, together with instruments of transfer duly endorsed in
blank, the security interest created under the Collateral Agreement will
constitute a fully perfected security interest in all right, title and interest
of the Loan Parties party thereto in such Collateral, prior and superior in
right to any other Person, except for rights secured by Liens permitted under
Section 6.02, and (ii) when Uniform Commercial Code financing statements (or
equivalent) in appropriate form are filed in the applicable filing offices, the
security interest created under the Collateral Agreement will constitute a fully
perfected security interest in all right, title and interest of the Loan Parties
party thereto in the remaining Collateral (as defined therein) to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements (or equivalent), prior and superior to the rights of any other
Person, except for rights secured by Liens permitted under Section 6.02.

 



97

 

 

(b) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable (except as enforceability thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and general principles of equity) security
interest in all the applicable mortgagor’s right, title and interest in and to
the Mortgaged Properties subject thereto and the proceeds thereof, and when the
Mortgages have been filed in the jurisdictions specified therein, to the extent
the filing of a Mortgage in such jurisdictions can perfect a security interest
in all right, title and interest of the mortgagors in the Mortgaged Properties
and the proceeds thereof, the Mortgages will constitute a fully perfected
security interest in all right, title and interest of the mortgagors in the
Mortgaged Properties and the proceeds thereof, prior and superior to the rights
of any other Person, except for rights secured by Liens permitted under Section
6.02.

 

(c) Upon the execution and delivery of the IP Collateral Agreements by the
parties thereto and the recordation of the IP Collateral Agreements with the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable, and the filing of the financing statements referred to in
paragraph (a) of this Section, the security interest created under the
Collateral Agreement will constitute a fully perfected security interest in all
right, title and interest of the Loan Parties party thereto in the Intellectual
Property in which a security interest may be perfected by filing in the United
States of America, in each case prior and superior to the rights of any other
Person, except for rights secured by Liens permitted under Section 6.02 that
have priority as a matter of law (it being understood that subsequent recordings
in the United States Patent and Trademark Office or the United States Copyright
Office may be necessary to perfect a security interest in such Intellectual
Property acquired by the Loan Parties after the Restatement Effective Date).

 

(d) As of the Restatement Effective Date, neither the Company nor any of its
Subsidiaries (as defined in any Existing Indenture) (i) has incurred, directly
or indirectly, any Indebtedness (as defined in any Existing Indenture), other
than any Indebtedness (as so defined) constituting Secured Obligations, secured
by a Lien (as defined in any Existing Indenture) on any of its assets or (ii)
entered, directly or indirectly, into any sale and lease-back transaction for
the sale and leasing back of any property, in each case, in reliance on any
Existing Indenture Specified Lien Basket. The Existing Indenture Specified Lien
Basket Amount under each of the Existing Indentures is at least
US$1,145,000,000.

 

ARTICLE IV

Conditions

 

SECTION 4.01. Restatement Effective Date. The amendment and restatement of the
Existing Credit Agreement to be in the form hereof is subject to the
satisfaction (or waiver in accordance with Section 9.02 of the Existing Credit
Agreement) of the conditions precedent to the occurrence of the Restatement
Effective Date set forth in the Restatement Agreement.

 

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than any conversion or continuation of a
Loan), and of each Issuing Bank to issue, amend or extend any Letter of Credit,
is subject to receipt of the request therefor in accordance herewith and to the
satisfaction of the following conditions:

 

(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents (other than the representations and warranties set forth in Sections
3.04(b) and 3.06 hereof) shall be true and correct in all material respects (or,
in the case of any such representation or warranty under the Loan Documents
already qualified as to materiality, in all respects) on and as of the date of
such Borrowing or the date of issuance, amendment or extension of such Letter of
Credit, as applicable (except in the case of any such representation and
warranty that expressly relates to a prior date, in which case such
representation and warranty shall have been so true and correct in all material
respects on and as of such prior date).

 



98

 

 

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment or extension of such Letter of Credit, as applicable, no
Default shall have occurred and be continuing.

 

(c) In the case of any Borrowing, immediately after giving effect to such
Borrowing, the aggregate amount of Restricted Secured Obligations that would be
secured by Liens created under the Loan Documents in reliance on the Existing
Indenture Specified Lien Basket in any Existing Indenture without such Existing
Indenture requiring that any Notes or Guarantees (as defined in such Existing
Indenture) be secured equally and ratably therewith (or prior thereto) shall be
at least equal to the lesser of (i) US$1,145,000,000 and (ii) the aggregate
amount of the Restricted Secured Obligations then outstanding.

 

(d) Solely in the case of any Tranche 1 Revolving Borrowing (other than an ABR
Borrowing made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e)), at the time of such Borrowing the total Tranche 2 Commitments
(excluding therefrom the Tranche 2 Commitment of any Lender that, at such time,
is a Defaulting Lender) shall not exceed the total Tranche 2 Revolving Exposure
as of such time.

 

Each Borrowing (other than any conversion or continuation of a Loan) and each
issuance, amendment or extension of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Company and the applicable
Borrower on the date thereof that the conditions set forth in paragraphs (a) and
(b) of this Section 4.02 (and, in the case of any Borrowing, paragraph (c) of
this Section 4.02 and, in the case of any such Borrowing referred to in
paragraph (d) of this Section 4.02, such paragraph (d)) have been satisfied.

 

SECTION 4.03. Initial Credit Event in Respect of Each Borrowing Subsidiary. The
obligations of the Lenders and Issuing Banks to make the initial Loans to or to
issue the initial Letter of Credit for the account of each Borrowing Subsidiary
(other than the Borrowing Subsidiaries that are party to this Agreement on the
Restatement Effective Date) are subject to the satisfaction of the following
additional conditions:

 

(a) The Administrative Agent or its counsel shall have received from each of
such Borrowing Subsidiary and the Company either (i) a counterpart of a
Borrowing Subsidiary Agreement signed on behalf of such party or (ii) written
evidence reasonably satisfactory to the Administrative Agent (which may include
facsimile or other electronic transmission of a signed signature page of such
Borrowing Subsidiary Agreement) that such party has signed a counterpart of a
Borrowing Subsidiary Agreement, and such Borrowing Subsidiary Agreement shall
have become effective as provided in Section 2.04.

 



99

 

 

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Issuing Banks, a favorable written opinion of counsel for such
Borrowing Subsidiary (which counsel shall be reasonably acceptable to the
Administrative Agent), in form and substance reasonably satisfactory to the
Administrative Agent, (i) dated the date of the applicable Borrowing Subsidiary
Agreement (or as of a later date prior to the date of such credit event), (ii)
addressed to the Administrative Agent, the Lenders and the Issuing Banks and
(iii) covering such matters as the Administrative Agent shall reasonably
request.

 

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of such Borrowing Subsidiary, the
authorization by it of the Transactions to which it will be party and any other
legal matters relating to such Borrowing Subsidiary, the Loan Documents or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

(d) The Administrative Agent shall have received a certificate, dated the date
of the applicable Borrowing Subsidiary Agreement and signed by a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02 (in each case, deeming all references
therein to the date, time or effect of a Borrowing (or an issuance, amendment or
extension of a Letter of Credit) to refer to the date, time and effect of such
Borrowing Subsidiary Agreement).

 

ARTICLE V

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed by the Borrowers, the Company and each
Borrowing Subsidiary covenants and agrees with the Lenders that:

 

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent, on behalf of each Lender:

 

(a) (i) so long as the Company is subject to periodic reporting obligations
under the Exchange Act, within five Business Days of each date the Company is
required to file with the SEC an Annual Report on Form 10-K for any fiscal year
of the Company (giving effect to any extension of such date available under
paragraph (b) of Rule 12b-25 under the Exchange Act), and (ii) otherwise, within
90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related consolidated statements of operations,
changes in stockholders’ equity and comprehensive income and cash flows as of
the end of and for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all audited by and accompanied by
the opinion of Ernst & Young LLP or another registered independent public
accounting firm of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations and cash flows of the Company and the consolidated
Subsidiaries on a consolidated basis as of the end of and for such fiscal year
in accordance with GAAP;

 



100

 

 

 

(b) (i) so long as the Company is subject to periodic reporting obligations
under the Exchange Act, within five Business Days of each date the Company is
required to file with the SEC a Quarterly Report on Form 10-Q for any fiscal
quarter of the Company (giving effect to any extension of such date available
under paragraph (b) of Rule 12b-25 under the Exchange Act or, in the case of the
Quarterly Report on Form 10-Q for the fiscal quarter ended March 31, 2020,
otherwise available under the rules and regulations of the SEC), and (ii)
otherwise, within 45 days after the end of each of the first three fiscal
quarters of the Company, its consolidated balance sheet and related consolidated
statements of operations and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by a Financial Officer as presenting fairly in all material
respects the financial condition and results of operations and cash flows of the
Company and the consolidated Subsidiaries on a consolidated basis in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes;

 

(c) concurrently with each delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (ii)
setting forth (A) a reasonably detailed calculation of the Leverage Ratio as of
the last day of the most recent fiscal year or fiscal quarter, as applicable,
covered by such financial statements, including a reasonably detailed
calculation of Consolidated EBITDA (including, any time the covenant set forth
in Section 6.10 shall be in effect, a reasonably detailed calculation of
Consolidated EBITDA with and without giving effect to the last sentence of the
definition of such term), (B) a reasonably detailed calculation of the Leverage
Condition, together with a certification as to whether the Leverage Condition is
satisfied as of the last day of the most recent fiscal year or fiscal quarter,
as applicable, covered by such financial statements, and (C) at any time the
covenant set forth in Section 6.11 shall be in effect, a reasonably detailed
calculation of the Liquidity as of the last day of the most recent fiscal year
or fiscal quarter, as applicable, covered by such financial statements, (iii)
stating whether any change in GAAP or in the application thereof has occurred
since the date of the audited financial statements referred to in Section 3.04
that has had a material effect thereon and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate and (iv) certifying as to the identity of each Designated
Subsidiary existing at the date of such certificate;

 



101

 

 

(d) concurrently with any delivery of financial statements under clause (a)
above, a completed Supplemental Perfection Certificate, signed by an Authorized
Officer of the Company, setting forth the information required pursuant to the
Supplemental Perfection Certificate;

 

(e) at any time the covenant set forth in Section 6.11 shall be in effect,
within 20 days after the end of each calendar month, a reasonably detailed
calculation of the Liquidity as of the last day of such month; provided that the
requirements of this clause (e) shall cease to apply following delivery of a
certificate of a Financial Officer under clause (c) above demonstrating that
either (i) Consolidated EBITDA (for the avoidance of doubt, calculated without
giving effect to the last sentence of the definition of such term) for the most
recent fiscal quarter of the Company covered by such certificate is at least
zero or (ii) the Liquidity as of the last day of such fiscal quarter is greater
than US$1,000,000,000; provided further that the requirements of this clause (e)
shall be reinstated and shall apply following any subsequent delivery of a
certificate of a Financial Officer under clause (c) above demonstrating that
both (A) Consolidated EBITDA (for the avoidance of doubt, calculated without
giving effect to the last sentence of the definition of such term) for the most
recent fiscal quarter of the Company covered by such certificate is less than
zero and (B) the Liquidity as of the last day of such fiscal quarter is not
greater than US$1,000,000,000;

 

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, or
distributed by the Company to its shareholders generally, as the case may be;

 

(g) promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
the Company or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Company or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that, if the Company or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Company or the applicable ERISA Affiliate
shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and

 

(h) (i) promptly after any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent (on its own behalf or at the request of any Lender) may
reasonably request and (ii) promptly after any request therefor, information and
documentation reasonably requested by the Administrative Agent or any Lender in
writing to the extent necessary for compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.

 



102

 

 

Information required to be delivered pursuant to clause (a), (b), (f), (g) or
(h) of this Section 5.01 shall be deemed to have been delivered if such
information (including, in the case of certifications required pursuant to
clause (b) above, the certifications accompanying any such quarterly report
pursuant to Section 302 of the Sarbanes-Oxley Act of 2002), or one or more
annual or quarterly reports containing such information, shall have been posted
by the Administrative Agent on thean Approved Electronic SystemPlatform or a
similar site to which the Lenders have been granted access or shall be publicly
available on the website of the SEC at http://www.sec.gov. Information required
to be delivered pursuant to this Section 5.01 may also be delivered by
electronic communications pursuant to procedures approved by the Administrative
Agent. In the event any financial statements delivered under clause (a), (b) or
(e) above shall be restated, the Company shall deliver, promptly after such
restated financial statements become available, revised completed certificates
with respect to the periods covered thereby that give effect to such
restatement, signed by a Financial Officer.

 

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent prompt written notice of the following:

 

(a) the occurrence of any Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Subsidiary that could reasonably be expected to be adversely determined and, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect; and

 

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of the Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business except (other
than as to the legal existence of any Borrower) where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect; provided that
the foregoing shall not prohibit any merger, consolidation, sale, transfer,
lease, disposition, liquidation or dissolution permitted under Section 6.04 or
6.08.

 

SECTION 5.04. Payment of Tax Liabilities. The Company will, and will cause each
of the Subsidiaries to, pay its Tax liabilities that, if not paid, could
reasonably be expected to result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings and (b) the
Company or such Subsidiary has set aside on its books reserves with respect
thereto in accordance with GAAP.

 



103

 

 

SECTION 5.05. Maintenance of Properties; Insurance. The Company will, and will
cause each of the Subsidiaries (other than any Excluded Subsidiary) to, (a) keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations; provided that the Company and the Subsidiaries
may (i) self-insure against such risks and in amounts as are usually
self-insured by similar companies engaged in the same or similar businesses
operating in the same or similar locations and (ii) elect not to carry terrorism
insurance. Within 30 days of the Restatement Effective Date (or such later date
as the Administrative Agent may agree to in writing) and at all times
thereafter, the Company (A) in the case of each casualty or business
interruption insurance policy (other than any such policies in which such
endorsements are not customary or available) maintained by or on behalf of the
Loan Parties (other than OWW Fulfillment), shall cause such policy to contain a
lender loss payable clause or endorsement that names the Administrative Agent,
on behalf of the Secured Parties, as the loss payee thereunder, (B) in the case
of each policy of liability insurance (other than workers’ compensation,
director and officer liability or other policies in which such endorsements are
not customary or available) maintained by or on behalf of the Loan Parties
(other than OWW Fulfillment), shall cause such policy to name the Administrative
Agent, on behalf of the Secured Parties, as an additional insured thereunder and
(C) in the case of each of the policies referred to in clause (A) or (B) above,
shall use commercially reasonable efforts to cause such policy to provide for at
least 30 days’ (or such shorter number of days as may be agreed to by the
Administrative Agent) prior written notice to the Administrative Agent of any
cancellation of such policy; provided that this sentence shall not apply to any
casualty policy covering any New Headquarters Assets. With respect to each
Mortgaged Property that is located in an area determined by the Federal
Emergency Management Agency to have special flood hazards, the applicable Loan
Party has obtained, and will maintain, with financially sound and reputable
insurance companies, such flood insurance on such terms and in such amounts as
is required and available under Flood Insurance Laws and Regulation H of the
Board or as otherwise reasonably requested by the Administrative Agent or any
Arranger (or any Affiliate thereof) so long as the same is in such amount and
with such coverage (including reasonable deductibles) as is generally available
at commercially reasonable rates. The Company will, and will cause any
applicable Subsidiary Loan Party to, furnish to the Lenders, upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained.

 

SECTION 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of the Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Company will, and will cause
each of the Subsidiaries (other than any Excluded Subsidiary) to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested; provided that, unless an
Event of Default has occurred and is continuing, no representative designated by
a Lender may conduct any such visit, inspection, examination, extraction or
discussion unless such representative is accompanied by a representative
designated by the Administrative Agent.

 



104

 

 

SECTION 5.07. Compliance with Laws. The Company will, and will cause each of the
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.08. Guarantee and Collateral Requirement.

 

(a) If any Subsidiary that is a Designated Subsidiary is formed or acquired
after the Restatement Effective Date or any Subsidiary otherwise becomes, after
the Restatement Effective Date, a Designated Subsidiary (including as a result
of becoming a Material Subsidiary or a Wholly Owned Subsidiary), the Company
will, as promptly as practicable, and in any event within 30 days or, with
respect to the actions set forth in clause (g) of the definition thereof, 90
days (or, in each case, such longer period as the Administrative Agent may agree
to in writing), notify the Administrative Agent thereof and cause the Guarantee
and Collateral Requirement to be satisfied with respect to such Subsidiary.

 

(b) The Company will, as promptly as practicable, and in any event within 30
days (or such longer period as the Administrative Agent may agree to in
writing), notify the Administrative Agent of any change in (i) the legal name of
any Loan Party (other than OWW Fulfillment), as set forth in its organizational
documents, (ii) the jurisdiction of incorporation, organization or formation or
the form of organization of any Loan Party (other than OWW Fulfillment),
including as a result of any merger or consolidation, (iii) the location of the
chief executive office of any Loan Party (other than OWW Fulfillment) that is
not a Domestic Subsidiary and a registered organization (as defined in the
Uniform Commercial Code) or (iv) the organizational identification number, if
any, or the federal taxpayer identification number of any Loan Party (other than
OWW Fulfillment), to the extent such number is relevant in the applicable
jurisdiction of organization.

 

(c) The Company will, as promptly as practicable, and in any event within 30
days (or such longer period as the Administrative Agent may agree to in
writing), notify the Administrative Agent of the acquisition by any Loan Party
(other than OWW Fulfillment) of, or any real property owned by any Loan Party
otherwise becoming, a Mortgaged Property after the Restatement Effective Date.
Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, the Administrative Agent shall not accept any Mortgage from
any Loan Party until such time as it has received confirmation from each Lender
that each such Lender has completed its flood insurance review and flood
insurance compliance has been completed (such confirmation not to be
unreasonably withheld, delayed or conditioned); provided that the date by which
the actions set forth in clause (g) of the definition of “Guarantee and
Collateral Agreement” must be completed in accordance with Section 5.08(a) with
respect to any Mortgaged Property shall be extended by a period with duration
equal to the duration of the period from the date of delivery of the notice
specified in the first sentence of this clause (c) with respect to such
Mortgaged Property through, and including, the date on which the Administrative
Agent shall have received the confirmation specified in the second sentence of
this clause (c) with respect to such Mortgaged Property. The Administrative
Agent promptly notify the Company of the duration of such period.

 



105

 

 

SECTION 5.09. Further Assurances. The Company will, and will cause each of the
Subsidiaries to, promptly execute and deliver any and all further documents,
agreements and instruments, and take all further actions that may be required
under any applicable law or regulation, or that the Administrative Agent may
reasonably request, (a) to effectuate the transactions contemplated by the Loan
Documents or (b) to cause the Guarantee and Collateral Requirement to be and
remain satisfied at all times (it being understood that, with respect to matters
set forth in Section 5.08, the requirements of this Section 5.09 shall be
subject to the grace periods set forth therein). The Company shall provide to
the Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.

 

SECTION 5.10. Foreign Facility. The Company will, and will cause each of the
Subsidiaries to, use reasonable best efforts to establish, promptly after the
Restatement Effective Date, the Foreign Facility in an aggregate principal
amount at least equal to the amount by which the Facility Exposure exceeds
US$1,145,000,000 and otherwise on terms and conditions substantially consistent
with those set forth in Exhibit I hereto and otherwise reasonably acceptable to
the Company, including reasonable best efforts to negotiate, execute and deliver
the definitive documentation for the Foreign Facility (on such terms and
conditions) and to satisfy the conditions precedent set forth therein.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or been terminated and all LC Disbursements
shall have been reimbursed by the Borrowers, the Company and each Borrowing
Subsidiary covenants and agrees with the Lenders that:

 

SECTION 6.01. Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a) Indebtedness created under the Loan Documents;

 



106

 

 

(b) Indebtedness set forth on Schedule 6.01, and any Indebtedness that extends,
renews, refinances or replaces any such scheduled Indebtedness, provided that
(i) the principal amount (or accreted value, if applicable) of such Indebtedness
does not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness being extended, renewed, refinanced or replaced except by not more
than the amount of any fees, underwriting discounts, costs, commissions,
expenses and premiums associated with such extension, renewal, refinancing or
replacement and accrued interest, fees and premiums with respect to the
Indebtedness being extended, renewed, refinanced or replaced, (ii) such
Indebtedness shall not mature earlier than, or have a weighted average life to
maturity shorter than, that of, the Indebtedness being extended, renewed,
refinanced or replaced, (iii) such Indebtedness shall not constitute an
obligation (including pursuant to a Guarantee) of any Person (other than the
Company or any Domestic Subsidiary that is a Subsidiary Guarantor) that shall
not have been (or, in the case of after-acquired Subsidiaries, shall not have
been required to become) an obligor in respect of the Indebtedness being
extended, renewed, refinanced or replaced and (iv) such Indebtedness is
unsecured or, if the Indebtedness being extended, renewed, refinanced or
replaced is secured, is secured solely by assets that secured the Indebtedness
being extended, renewed, refinanced or replaced (and any improvements or
accessions thereto or proceeds therefrom); provided that (A) notwithstanding
anything to the contrary set forth in clause (iii) or (iv) above, any Domestic
Subsidiary (and which is not a CFC Holdco or a Specified Foreign Subsidiary)
owning any New Headquarters Assets, the New Headquarters SPV, the New
Headquarters Parent SPV and any other Person that is permitted to be an obligor
in respect thereof pursuant to clause (iii) above may incur or Guarantee such
Indebtedness, so long as such Indebtedness is not secured by Liens on any assets
of the Company or any Subsidiary other than (1) any New Headquarters Assets (and
any other assets of the New Headquarters SPV and the New Headquarters Parent
SPV, if applicable) and (2) any other assets permitted to secure such
Indebtedness pursuant to clause (iv) above, and (B) any Indebtedness the
proceeds of which are applied (whether or not concurrently with the incurrence
of such Indebtedness) to repay any Indebtedness set forth on Schedule 6.01 at
maturity shall be deemed for purposes of this Section 6.01(b) to constitute an
extension, renewal, refinancing or replacement thereof;

 

(c) Indebtedness owed to the Company or to any Subsidiary; provided that (i)
such Indebtedness shall not have been transferred or pledged to any Person other
than the Company or any Subsidiary or, in the case of a pledge, the
Administrative Agent, and (ii) commencing on the date that is 30 days after the
Restatement Effective Date (or such later date as the Administrative Agent may
agree to in writing), any such Indebtedness of the Company or any Subsidiary
Guarantor to any Subsidiary that is not a Subsidiary Guarantor must be expressly
subordinated to the Secured Obligations of the Company or such Subsidiary
Guarantor, as applicable, on terms set forth in the Intercompany Indebtedness
Subordination Agreement;

 



107

 

 

(d) Indebtedness incurred after the Restatement Effective Date to finance the
acquisition, construction or improvement of any fixed or capital assets
(including any such Indebtedness incurred after the consummation of such
acquisition, construction or improvement), including Capital Lease Obligations
and any Indebtedness incurred or assumed in connection with the acquisition,
construction or improvement of any such assets or secured by a Lien on any such
assets prior to the acquisition thereof, and extensions, renewals, refinancings
and replacements of any Indebtedness permitted by this clause (d) that do not
increase the outstanding principal amount thereof by more than the amount of any
fees, costs, expenses and premiums associated with such extension, renewal,
refinancing or replacement and accrued interest, fees and premiums with respect
to the Indebtedness being extended, renewed, refinanced or replaced, result in
an earlier maturity date or decreased remaining weighted average life to
maturity thereof or change the parties directly or indirectly responsible for
the payment thereof; provided that (i) such Indebtedness (other than otherwise
permitted extensions, renewals, refinancings and replacements thereof) is
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (d) shall not exceed, in each case, the
cost of such acquisition, construction or improvement plus the amount of any
fees, costs and expenses associated with the incurrence of such Indebtedness
and, in the case of any extension, renewal, refinancing or replacement of any
such Indebtedness, accrued interest, fees and premiums with respect to the
Indebtedness being extended, renewed, refinanced or replaced;

 

(e) Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into the Company
or a Subsidiary in a transaction permitted hereunder) after the Restatement
Effective Date; provided that (i) such Indebtedness exists at the time such
Person becomes a Subsidiary (or is so merged or consolidated) and is not created
in contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation) and (ii) at the time such Person becomes a
Subsidiary (or is so merged or consolidated), and after giving effect to such
Indebtedness, the aggregate principal amount of Indebtedness then outstanding
under this clause (e) shall not exceed the greater of (x) US$550,000,000 and (y)
4.5% of Consolidated Adjusted Total Assets as of the last day of the fiscal
quarter of the Company most recently ended on or prior to the date such Person
becomes a Subsidiary (or is so merged or consolidated);

 

(f) Indebtedness of the Company or any Subsidiary as an account party in respect
of trade letters of credit;

 

(g) Indebtedness consisting of (i) the financing of insurance premiums or (ii)
take or pay obligations contained in supply arrangements, in each case, incurred
in the ordinary course of business;

 

(h) Indebtedness representing deferred compensation to employees incurred in the
ordinary course of business;

 

(i) Indebtedness consisting of any purchase price adjustment, earnout or
deferred payment of a similar nature incurred in connection with any Investment
by the Company or any Subsidiary, but only to the extent that no payment has at
the time accrued pursuant to such purchase price adjustment, earnout or deferred
payment obligation, or of any indemnification obligation arising in connection
with any Investment by the Company or any Subsidiary;

 

(j) Indebtedness arising under any performance or surety bond (including any
consumer protection bond or any performance bond posted in respect of contested
tax assessments), completion bond or similar obligation, in each case incurred
in the ordinary course of business and not supporting Indebtedness;

 

108

 

 

(k) overdrafts paid within five Business Days;

 

(l) Capital Lease Obligations incurred in connection with any Sale/Leaseback
Transaction permitted by Section 6.03;

 

(m) [reserved];

 

(n) all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in the other clauses of this Section;

 

(o) Guarantees of Indebtedness of the Company or any Subsidiary Guarantor,
provided that no Foreign Subsidiary that is not a Subsidiary Guarantor may
Guarantee any Indebtedness of the Company or any Subsidiary Guarantor in
reliance on this clause (o);

 

(p) Indebtedness consisting of promissory notes issued to current or former
officers, directors and employees of the Company or any Subsidiary or their
respective estates, spouses or former spouses issued in exchange for the
purchase or redemption by the Company or such Subsidiary of its Equity Interests
(other than Disqualified Equity Interests); provided that the aggregate
principal amount of Indebtedness permitted by this clause (p) shall not exceed
US$22,500,000 at any time outstanding;

 

(q) obligations under Swap Agreements that are entered into to hedge or mitigate
risks to which the Company or any Subsidiary has actual or anticipated exposure
(other than in respect of Equity Interests or Indebtedness of the Company or any
Subsidiary) or to cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) or exchange
rates with respect to any interest bearing or non-US Dollar denominated
liability or Investment of the Company or any Subsidiary;

 

(r) Indebtedness of Foreign Subsidiaries, provided that (i) if at the time of
incurrence of any such Indebtedness the aggregate amount of the Facility
Exposure shall not exceed US$1,145,000,000 and no Indebtedness shall then be
outstanding under clause (y) below, after giving effect to the incurrence of
such Indebtedness the aggregate principal amount of Indebtedness then
outstanding under this clause (r) shall not exceed the greater of (x)
US$325,000,000 and (y) 2.7% of Consolidated Adjusted Total Assets as of the last
day of the fiscal quarter of the Company most recently ended on or prior to the
date of incurrence of such Indebtedness (it being agreed that no Indebtedness
may thereafter be incurred in reliance on clause (y) below if any Indebtedness
is then outstanding in reliance on this clause (i)) or (ii) otherwise, the
aggregate principal amount of Indebtedness permitted by this clause (r) shall
not exceed US$25,000,000 at any time outstanding;

 

(s) Indebtedness of any Domestic Subsidiary (and which is not a CFC Holdco or a
Specified Foreign Subsidiary) owning any New Headquarters Assets; provided that
(i) such Indebtedness shall not be secured by Liens on any assets of the Company
or any Subsidiary other than any New Headquarters Assets and (ii) such
Indebtedness shall not be Guaranteed by the Company or any other Subsidiary;

 

109

 

 

(t) Indebtedness of the New Headquarters SPV or the New Headquarters Parent SPV;
provided that (i) such Indebtedness shall not be secured by Liens on any assets
of the Company or any Subsidiary other than assets of the New Headquarters SPV
and the New Headquarters Parent SPV and (ii) such Indebtedness shall not be
Guaranteed by the Company or any other Subsidiary, other than the New
Headquarters SPV or the New Headquarters Parent SPV;

 

(u) Indebtedness of Excluded Subsidiaries in an aggregate principal amount not
to exceed US$250,000,000 at any time outstanding; provided that any Indebtedness
incurred by a Subsidiary that is an Excluded Subsidiary in reliance on this
clause (u) shall continue to be permitted by this clause (u) even if such
Subsidiary subsequently ceases to be an Excluded Subsidiary;

 

(v) Securitization Transactions in an aggregate amount (as determined in
accordance with the definition thereof) at any time outstanding not to exceed
US$200,000,000;

 

(w) other Indebtedness; provided that (i) other than in the case of any
Government Program Indebtedness, such Indebtedness is incurred solely by the
Company or any Domestic Subsidiary that is a Subsidiary Guarantor (or by the New
Headquarters SPV, the New Headquarters Parent SPV or any Domestic Subsidiary
(and which is not a CFC Holdco or a Specified Foreign Subsidiary) owning any New
Headquarters Assets), and is not Guaranteed by any Subsidiary other than
Domestic Subsidiaries that are Subsidiary Guarantors (or by the New Headquarters
SPV, the New Headquarters Parent SPV or any Domestic Subsidiary (and which is
not a CFC Holdco or a Specified Foreign Subsidiary) owning any New Headquarters
Assets), (ii) other than in the case of any Government Program Indebtedness,
such Indebtedness shall not be secured by Liens on any assets of the Company or
any Subsidiary other than any New Headquarters Assets (and other assets of the
New Headquarters SPV and the New Headquarters Parent SPV, if applicable) and
(iii) the aggregate principal amount of Indebtedness outstanding under this
clause (w) shall not exceed US$2,500,000,000 at any time;

 

(x) other Indebtedness of the Company or any Domestic Subsidiary that is a
Subsidiary Guarantor; provided that (i) such Indebtedness is either (A)
contractually subordinated in right of payment to the Secured Obligations on
customary terms or (B) incurred solely by the Company and not Guaranteed by any
Subsidiary, (ii) such Indebtedness shall not mature earlier than, or have
weighted average life to maturity shorter than, 91 days after the Maturity Date,
(iii) subject to clause (i) above, such Indebtedness is not Guaranteed by any
Subsidiary other than Domestic Subsidiaries that are Subsidiary Guarantors, (iv)
such Indebtedness shall not be secured by Liens on any assets of the Company or
any Subsidiary and (v) the aggregate principal amount of Indebtedness
outstanding under this clause (x) shall not exceed US$1,000,000,000 at any time;

 



110

 

 

(y) Indebtedness of any Foreign Subsidiary or any CFC Holdco, and Guarantees
thereof by the Company, any Subsidiary Guarantor, any Foreign Subsidiary or any
CFC Holdco; provided that (i) such Indebtedness is not Guaranteed by any
Subsidiary other than a Subsidiary Guarantor, a Foreign Subsidiary or a CFC
Holdco, (ii) such Indebtedness (including such Guarantees thereof) shall not be
secured by Liens on any assets of the Company or any Subsidiary and (iii) the
aggregate principal amount of Indebtedness outstanding under this clause (y)
shall not exceed at any time (x) US$855,000,000 less (y) the aggregate amount of
such Indebtedness prepaid or repurchased as contemplated by Section 2.09(c) or
2.11(b) at or prior to such time; and

 

(z) to the extent constituting Indebtedness, obligations of the Company and any
Subsidiary in respect of any Cash Management Services incurred in the ordinary
course of business.

 

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
(other than any Excluded Subsidiary) to, create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except:

 

(a) Permitted Encumbrances;

 

(b) any Lien on any asset of the Company or any Subsidiary (or on any
improvements or accessions thereto or proceeds therefrom) existing on the
Restatement Effective Date and set forth on Schedule 6.02; provided that (i)
such Lien shall not apply to any other asset of the Company or any Subsidiary
and (ii) such Lien shall secure only those obligations that it secures on the
Restatement Effective Date and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

 

(c) any Lien existing on any asset prior to the acquisition thereof by the
Company or any Subsidiary after the Restatement Effective Date or existing on
any asset of any Person that becomes a Subsidiary after the Restatement
Effective Date prior to the time such Person becomes a Subsidiary or existing on
any asset of any Subsidiary that ceases to be an Excluded Subsidiary after the
Second Amendment Effective Date prior to the time such Subsidiary ceases to be
an Excluded Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary or ceasing to be an Excluded Subsidiary, as the case may be, (ii)
such Lien shall not apply to any other assets of the Company or any Subsidiary
and (iii) such Lien shall secure only those obligations that it secures on the
date of such acquisition or the date such Person becomes a Subsidiary or ceases
to be an Excluded Subsidiary, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

 

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such Liens secure solely
Indebtedness permitted by Section 6.01(d) and (ii) such Liens shall not apply to
any other assets of the Company or any Subsidiary;

 



111

 

 

(e) Liens arising in the ordinary course of business that do not secure
Indebtedness and do not interfere with the material operations of the Company
and the Subsidiaries and do not individually or in the aggregate materially
impair the value of the assets of the Company and the Subsidiaries;

 

(f) Liens deemed to secure Capital Lease Obligations incurred in connection with
any Sale/Leaseback Transaction permitted by Section 6.03;

 

(g) other Liens securing Indebtedness (other than Securitization Transactions);
provided that at the time of incurrence of any such Liens the aggregate
principal amount of Indebtedness then secured under this clause (g), together
with the aggregate amount of Sale/Leaseback Transactions then outstanding under
the proviso to Section 6.03, shall not exceed the greater of (x) US$225,000,000
and (y) 1.8% of Consolidated Adjusted Total Assets as of the last day of the
fiscal quarter of the Company most recently ended on or prior to the date of
incurrence of such Liens;

 

(h) licenses, sublicenses, leases or subleases that do not interfere in any
material respect with the business of the Company or any Subsidiary;

 

(i) any interest or title of a lessor or sublessor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases and subleases permitted hereunder;

 

(j) normal and customary rights of setoff upon deposits of cash or other Liens
originating solely by virtue of any statutory or common law provision relating
to bankers liens, rights of setoff or similar rights in favor of banks or other
depository institutions and not securing any Indebtedness;

 

(k) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

 

(l) Liens solely on any cash earnest money deposits made by the Company or any
Subsidiary in connection with any letter of intent or purchase agreement in
respect of any Acquisition or other Investment by the Company or any Subsidiary;

 

(m) any extension, renewal or replacement (or successive renewals or
replacements) in whole or in part of any Lien referred to in clause (b), (c) or
(d); provided that (i) the obligations secured thereby shall be limited to the
obligations secured by the Lien so extended, renewed or replaced (and, to the
extent provided in such clauses, extensions, renewals and replacements thereof)
and (ii) such Lien shall be limited to all or a part of the assets that secured
the Lien so extended, renewed or replaced;

 

(n) Liens granted by the New Headquarters Parent SPV or the New Headquarters
SPV; provided that (i) such Liens shall secure solely Indebtedness permitted by
Section 6.01(b), 6.01(t) or 6.01(w);

 



112

 

 

(o) Liens on any New Headquarters Assets; provided that (i) such Liens shall
secure solely Indebtedness permitted by Section 6.01(b), 6.01(s) or 6.01(w);

 

(p) Liens on assets of Foreign Subsidiaries securing Indebtedness incurred
pursuant to Section 6.01(r);

 

(q) Liens securing (or deemed to secure pursuant to the definition of the term)
Securitization Transactions permitted to be incurred pursuant to Section
6.01(v); provided that such Liens shall only extend to Securitization
Receivables subject to such Securitization Transaction, the Equity Interests in
and assets of Securitization Subsidiaries and assets ancillary to any of the
foregoing; and

 

(r) Liens created under the Loan Documents.

 

Notwithstanding anything to the contrary set forth in this Section 6.02, the
Company will not, and will not permit any Subsidiary (as defined herein or as
defined in any Existing Indenture, and including any Excluded Subsidiary) to,
create, incur, assume or permit to exist any Lien (other than Liens created
under the Loan Documents) on any property or asset now owned or hereafter
acquired by it, in each case, in reliance on the Existing Indenture Specified
Lien Basket in any Existing Indenture unless at the time thereof, and after
giving effect thereto, the entire amount of the Restricted Secured Obligations
then outstanding is secured by Liens created under the Loan Documents in
reliance on such Existing Indenture Specified Lien Basket without such Existing
Indenture requiring that any Notes or Guarantees (as defined in such Existing
Indenture) be secured equally and ratably therewith (or prior thereto);
provided, however, that nothing in this sentence shall prohibit any Excluded
Subsidiary from creating, incurring, assuming or permitting to exist any Lien on
any property or asset now owned or hereafter acquired by it, in each case, in
reliance on the Existing Indenture Specified Lien Basket in any Existing
Indenture so long as the aggregate amount of the Indebtedness (as defined in any
Existing Indenture) secured by any such Lien (together with aggregate amount of
the Attributable Debt with respect to all the sale and lease-back transactions
permitted by the proviso to the last sentence of Section 6.03) does not exceed
US$25,000,000 outstanding at any time.

 

SECTION 6.03. Sale/Leaseback Transactions. Other than (a) contemporaneously with
the acquisition of any asset in order to finance the purchase thereof or (b) in
the case of a Sale/Leaseback Transaction with respect to any New Headquarters
Assets or any trivago Headquarters Assets, at any time, the Company will not,
and will not permit any Subsidiary (other than any Excluded Subsidiary) to,
enter into any Sale/Leaseback Transaction; provided that, notwithstanding the
foregoing, the Company or any such Subsidiary may engage in any Sale/Leaseback
Transaction if, at the time of such Sale/Leaseback Transaction, the aggregate
amount of Sale/Leaseback Transactions then outstanding pursuant to this proviso,
together with the aggregate principal amount of Indebtedness then outstanding
secured by Liens permitted pursuant to Section 6.02(g), shall not exceed the
greater of (i) US$225,000,000 and (ii) 1.8% of Consolidated Adjusted Total
Assets as of the last day of the fiscal quarter of the Company most recently
ended on or prior to the date of such Sale/Leaseback Transaction.
Notwithstanding anything to the contrary set forth in this Section 6.03, the
Company will not, and will not permit any Subsidiary (as defined herein or as
defined in any Existing Indenture, and including any Excluded Subsidiary) to,
enter into any sale and lease-back transaction for the sale and leasing back of
any property (including any Sale/Leaseback Transaction), in each case, in
reliance on the Existing Indenture Specified Lien Basket in any Existing
Indenture unless at the time thereof, and after giving effect thereto, the
entire amount of the Restricted Secured Obligations then outstanding is secured
by Liens created under the Loan Documents in reliance on such Existing Indenture
Specified Lien Basket without such Existing Indenture requiring that any Notes
or Guarantees (as defined in such Existing Indenture) be secured equally and
ratably therewith (or prior thereto); provided, however, that nothing in this
sentence shall prohibit any Excluded Subsidiary from entering into any sale and
lease-back transaction for the sale and leasing back of any property (including
any Sale/Leaseback Transaction), in each case, in reliance on the Existing
Indenture Specified Lien Basket in any Existing Indenture so long as the
aggregate amount of the Attributable Debt with respect to all such sale and
lease-back transactions (together with the aggregate amount of Indebtedness (as
defined in any Existing Indenture) secured by Liens permitted by the proviso to
the last sentence of Section 6.02) does not exceed US$25,000,000 outstanding at
any time.

 



113

 

 

SECTION 6.04. Fundamental Changes; Business Activities. (a) The Company will
not, and will not permit any Material Subsidiary (other than any Excluded
Subsidiary) to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve;
provided that, if at the time thereof and immediately after giving effect
thereto no Default shall have occurred and be continuing, (i) the Company or any
Material Subsidiary may merge or consolidate with any Person; provided that (A)
in the case of any merger or consolidation involving the Company or any
Borrowing Subsidiary, (1) either (x) the Company or such Borrowing Subsidiary
shall be the continuing or surviving Person or (y) the continuing or surviving
Person shall be a corporation or limited liability company organized under the
laws of the United States of America or any State thereof and shall assume all
of the Company’s or such Borrowing Subsidiary’s obligations under the Loan
Documents in a manner reasonably acceptable to the Administrative Agent and (2)
the Company or such Borrowing Subsidiary shall give the Lenders reasonable prior
notice thereof in order to allow the Lenders to comply with “know your customer”
rules and other applicable regulations; and (B) (1) in the case of any merger or
consolidation involving a Material Subsidiary, the continuing or surviving
Person shall be a Subsidiary and, if such Material Subsidiary is a Wholly Owned
Subsidiary, shall be a Wholly Owned Subsidiary, (2) in the case of any merger or
consolidation involving a Material Subsidiary that is a Subsidiary Guarantor,
the continuing or surviving Person shall be, or substantially concurrently
therewith shall be liquidated or dissolved into, or merged or consolidated into
a Person that is, a Subsidiary Guarantor and (32) in the case of any merger or
consolidation involving a Material Subsidiary that is a Subsidiary Loan Party,
the continuing or surviving Person shall be, or substantially concurrently
therewith shall be liquidated or dissolved into, or merged or consolidated into
a Person that is, a Loan Party; provided that the requirements set forth in this
clause (B) shall not apply to any such merger or consolidation involving a
Material Subsidiary (other than any Borrowing Subsidiary) consummated to effect
any sale, transfer or other disposition of all of the Equity Interests in such
Material Subsidiary owned by the Company and the Subsidiaries in accordance with
Section 6.08; and (ii) any Material Subsidiary (other than a Borrowing
Subsidiary) may liquidate or dissolve into another Subsidiary; provided that in
the case of any such liquidation or dissolution of a Material Subsidiary that is
a Wholly Owned Subsidiary, the other Subsidiary shall be a Wholly Owned
Subsidiary and, if such liquidating or dissolving Material Subsidiary is (x) a
Subsidiary Guarantor, shall be, or substantially concurrently therewith shall be
liquidated or dissolved into, or merged or consolidated into a Person that is, a
Subsidiary Guarantor and (y) a Subsidiary Loan Party, shall be, or substantially
concurrently therewith shall be liquidated or dissolved into, or merged or
consolidated into a Person that is, a Loan Party.

 



114

 

 

(b) The Company will not, and will not permit any Subsidiary (other than any
Excluded Subsidiary) to, engage to any material extent in any business other
than businesses conducted as of the Restatement Effective Date by the Company
and the Subsidiaries, taken as a whole, and businesses similar, ancillary,
complementary or otherwise reasonably related thereto or that are a reasonable
extension, development or expansion thereof.

 

SECTION 6.05. Restricted Payments. The Company will not, and will not permit any
Subsidiary (other than any Excluded Subsidiary) to, declare or make, or agree to
pay or make, directly or indirectly, any Restricted Payment, except that (a) (i)
the Company and its Subsidiaries may declare and make Restricted Payments with
respect to Equity Interests in the Company that are made solely with Equity
Interests (other than Disqualified Equity Interests) in the Company and (ii) the
Company may declare and make Restricted Payments that are made with the Net
Proceeds of the substantially concurrent issue of new Equity Interests (other
than (A) Disqualified Equity Interests and (B) the Preferred Stock) in the
Company, (b) Subsidiaries may declare and pay dividends ratably (or on more
favorable terms from the perspective of the Company) with respect to their
Equity Interests, (c) Subsidiaries may declare and make any Restricted Payments
made to the Company or the other Subsidiaries, (d) the Company may make
repurchases of Equity Interests deemed to occur upon the “cashless exercise” of
stock options or warrants or upon the vesting of restricted stock units, if such
Equity Interests represent the exercise price of such options or warrants or
represent withholding taxes due upon such exercise or vesting, (e) the Company
and the Subsidiaries may purchase Equity Interests in non-Wholly Owned
Subsidiaries from the minority owners thereof (whether by means of stock
acquisition, self-tender, redemption or otherwise), (f) the Company and the
Subsidiaries may make (i) Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for management or employees of the
Company and the Subsidiaries and (ii) Restricted Payments to purchase or redeem
Equity Interests in the Company (including related stock appreciation rights or
similar securities) held by then present or former directors, officers,
employees or consultants of the Company or any of the Subsidiaries or by any
Plan then in effect, in each case, upon such person’s death, disability,
retirement or termination of employment or under the terms of any such Plan
under which such Equity Interests or related rights were issued, provided that
the aggregate amount of the Restricted Payments made in reliance on this clause
(f)(ii) may not exceed US$15,000,000 in any fiscal year of the Company, (g) the
Company may make Restricted Payments in respect of the Preferred Stock; provided
that, other than in the case of periodic dividends made by the Company in
accordance with the terms of the Preferred Stock (as set forth in the
Certificate of Designation as in effect on the Restatement Effective Date), no
Restricted Payment may be made in reliance on this clause (g) prior to the later
of (i) the date that is 100 days after the Restatement Effective Date and (ii)
the earlier of (A) the date on which the Facility Exposure shall not exceed
US$1,145,000,000 and (B) the date that is nine months after the Restatement
Effective Date, (h) the Company and any Subsidiary may make any Restricted
Payments if (i) no Default shall have occurred and be continuing or would result
therefrom and (ii) the Leverage Ratio as of the end of the fiscal quarter of the
Company most recently ended on or prior to the date of such Restricted Payment
(in the case of any such fiscal quarter ending on or prior to June 30, 2022,
calculated on an Annualized Basis), giving pro forma effect to such Restricted
Payment and any related incurrence of Indebtedness as if they had occurred on
the last day of such quarter, would not exceed 4.00:1.00, (i) the Company and
any Subsidiary may make Restricted Payments consisting of payments in cash in
lieu of the issuance of fractional shares, upon the exercise of warrants or upon
the conversion or exchange of Equity Interests of any such Person, and (j) to
the extent constituting a Restricted Payment, the Company or any Subsidiary
Guarantor may (i) pay interest, principal and premium, if any, on, and make cash
payments upon conversion of, Permitted Convertible Notes and (ii) enter into,
pay any premium on, exercise rights under and make any payment or other
disposition of cash, common stock of the Company or other Equity Interests,
securities, property or assets under any Permitted Call Spread Swap Agreement,
in each case pursuant to the terms thereof.

 



115

 

 

 

SECTION 6.06. Transactions with Affiliates. The Company will not, and will not
permit any Subsidiary (other than any Excluded Subsidiary) to, sell, lease or
otherwise transfer any assets to, or purchase, lease or otherwise acquire any
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not less favorable
to the Company or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among the
Company, Wholly Owned Subsidiaries and Subsidiary Loan Parties not involving any
other Affiliate; provided that any transactions entered into pursuant to this
clause (b) between or among Loan Parties and Wholly Owned Subsidiaries that are
not Loan Parties involving Intellectual Property held by any Loan Party shall be
at prices and on terms and conditions not less favorable to such Loan Party than
could be obtained on an arm’s-length basis from unrelated third parties, (c)
transactions between or among Subsidiaries that are not Loan Parties, (d) any
Restricted Payment permitted by Section 6.05 or Investment permitted by Section
6.12, (e) transactions under the IAC Agreements as in effect on the Restatement
Effective Date (or as hereafter amended in a manner not materially adverse to
the Company and to the rights or interests of the Lenders), (f) payments made
and other transactions entered into in the ordinary course of business with
officers and directors of the Company or any Subsidiary, and consulting fees and
expenses incurred in the ordinary course of business payable to former officers
or directors of the Company or any Subsidiary, (g) reclassifications or changes
in the terms of or other transactions relating to Equity Interests in the
Company held by Affiliates that do not involve the payment of any consideration
(other than Equity Interests (other than Disqualified Equity Interests) in the
Company) or any other transfer of value by the Company or any Subsidiary to any
such Affiliate, (h) payments by the Company or any Subsidiary to or on behalf of
any Affiliate of the Company or any Subsidiary in connection with out-of-pocket
expenses incurred in connection with any public or private offering, other
issuance or sale of stock by the Company or an Affiliate of the Company or other
transaction for the benefit of the Company or any Subsidiary, (i) transactions
disclosed in the Form S-4, (j) Permitted Charitable Contributions, (k) any
transaction (if part of a series of related transactions, together with such
related transactions) involving consideration or value of less than
US$15,000,000, (l) transactions permitted under Section 6.08(m), (m)
transactions pursuant to agreements with TripAdvisor, Inc. and its Subsidiaries
entered into in connection with the separation of TripAdvisor, Inc. from the
Company, in each case substantially as described in the TripAdvisor, Inc. Form
S-4 as filed with the SEC on July 27, 2011, as amended, (n) transactions engaged
by a Person that is not a Subsidiary on the Restatement Effective Date, which
transactions are engaged pursuant to agreements or arrangements in existence at
the time such Person becomes a Subsidiary or is merged or consolidated with or
into the Company or a Subsidiary (provided that (i) such agreements or
arrangements were not entered into in connection with or in contemplation of
such Person becoming a Subsidiary or such merger or consolidation and (ii)
immediately prior to such Person becoming a Subsidiary or such merger or
consolidation, such Person was not an Affiliate of the Company), (o) the trivago
IPO and the transactions relating thereto, in each case substantially as
described in the trivago Form F-1 as filed with the SEC on November 14, 2016, as
amended by the Amendment No. 1 to Form F-1 Registration Statement filed by
trivago with the SEC on December 5, 2016, and as supplemented by the prospectus
filed by trivago with the SEC on December 16, 2016 and the trivago Form F-6, as
filed with the SEC on December 5, 2016 (and any amendment, supplement or
modification to any such transaction or related agreement in a manner not
materially adverse to the Company and its Subsidiaries (other than trivago and
its Subsidiaries) and to the rights or interests of the Lenders) and (p)
customary transactions with Securitization Subsidiaries pursuant to a
Securitization Transaction; provided, however, that this Section shall not
prohibit, nor limit the operation or effect of, or any payments under, (i) any
license, lease, service contract, purchasing agreement, disposition agreement or
similar arrangement entered into in the ordinary course of business between any
Subsidiary and the Company or any other Subsidiary or (ii) any agreement with
respect to any joint venture to which the Company or any Subsidiary is a party
entered into in connection with, or reasonably related to, its lines of
business; provided that such agreement is approved by the Company’s board of
directors or the executive committee or audit committee thereof.

 



116

 

 

SECTION 6.07. Restrictive Agreements. The Company will not, and will not permit
any Subsidiary (other than any Excluded Subsidiary) to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Company or any Domestic Subsidiary to create, incur or permit to exist any Lien
upon any of its assets to secure any Secured Obligations or (b) the ability of
any Subsidiary to pay dividends or other distributions with respect to any
shares of its capital stock, membership interests or similar Equity Interests or
to make or repay loans or advances to the Company or any other Subsidiary or to
Guarantee Indebtedness of the Company or any other Subsidiary; provided that (i)
the foregoing shall not apply to (A) restrictions and conditions imposed by law
or by any Loan Document, (B) restrictions and conditions identified on Schedule
6.07 (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition), (C)
restrictions and conditions with respect to a Person that is not a Subsidiary on
the Restatement Effective Date, which restrictions and conditions are in
existence at the time such Person becomes a Subsidiary or is merged or
consolidated with a Subsidiary and are not incurred in connection with, or in
contemplation of, such Person becoming a Subsidiary, so long as such
restrictions and conditions apply only to such Person (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (D) restrictions and conditions imposed
by any Existing Indenture as in effect on the Restatement Effective Date or by
any agreement or document governing or evidencing any other Indebtedness of the
Company or any Subsidiary permitted hereunder; provided that the restrictions
and conditions contained in any such agreement or document are not less
favorable to the Lenders than the restrictions and conditions imposed by the
Existing Indentures as in effect on the Restatement Effective Date or, in the
case of any agreement or document governing Indebtedness of a Foreign
Subsidiary, are market terms for comparable Indebtedness at the time of
incurrence of such Indebtedness (as reasonably determined by the Company) and
would not materially reduce the ability of Foreign Subsidiaries, taken as a
whole, to pay dividends to the Company, (E) in the case of any Domestic
Subsidiary that is not a Designated Subsidiary or any Foreign Subsidiary, in
each case, that is not a Wholly Owned Subsidiary, restrictions in such Person’s
organizational documents or pursuant to any joint venture agreement or
equityholders agreement, (F) restrictions and conditions imposed on the New
Headquarters SPV or the New Headquarters Parent SPV, (G) in connection with any
Securitization Transaction, restrictions and conditions imposed on the
Securitization Receivables subject thereto, any Securitization Subsidiary, the
Equity Interests in or assets of any Securitization Subsidiary or any assets
ancillary to any of the foregoing and (H) restrictions and conditions imposed by
any agreement or document governing the Foreign Facility so long as such
restrictions and conditions are on market terms for comparable Indebtedness at
the time of incurrence of such Indebtedness (as reasonably determined by the
Company); (ii) clause (a) of the foregoing shall not apply to (A) restrictions
or conditions imposed by any agreement relating to secured Indebtedness or other
Liens permitted by this Agreement if such restrictions or conditions apply only
to the assets securing such Indebtedness or subject to such Liens and (B)
customary provisions in leases and other agreements restricting the assignment
or pledge thereof; and (iii) clause (b) of the foregoing shall not apply to (A)
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale; provided that such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, or (B) restrictions and conditions imposed by any agreement
or document governing or evidencing any Indebtedness of the Company or any
Domestic Subsidiary permitted hereunder; provided that the restrictions and
conditions contained in any such agreement or document are on market terms for
comparable Indebtedness at the time of incurrence of such Indebtedness (as
reasonably determined by the Company) and would not materially reduce the
ability of Domestic Subsidiaries, taken as a whole, to pay dividends to the
Company.

 



117

 

 

SECTION 6.08. Asset Dispositions. The Company will not, and will not permit any
Subsidiary (other than any Excluded Subsidiary) to, sell, transfer, lease or
otherwise dispose of (including by way of a merger or consolidation) any asset,
including any Equity Interest, owned by it, nor will the Company permit any of
the Subsidiaries (other than any Excluded Subsidiary) to issue any additional
Equity Interest in such Subsidiary, except:

 

(a) sales, transfers and other dispositions of inventory, used or surplus
equipment, other fixed assets, cash, Permitted Investments and other cash
equivalents in the ordinary course of business;

 

(b) sales, transfers and other dispositions (i) to a Loan Party or (ii) among
any Subsidiaries that are not Loan Parties;

 

(c) issuances of Equity Interests in a Subsidiary (i) as incentive compensation
to officers, directors or employees of such Subsidiary, (ii) to the Company or
to a Wholly Owned Subsidiary; provided that any such issuance that would result
in any Loan Party directly owning a lesser percentage of the Equity Interests in
such Subsidiary than such Loan Party owned immediately prior to giving effect
thereto would only be permitted if such issuance, were it treated as a
corresponding disposition of such Equity Interests by such Loan Party, would
otherwise be permitted hereunder, or (iii) as a Restricted Payment made in
reliance on Section 6.05(b);

 



118

 

 

(d) dispositions of assets to the extent that (i) such assets are exchanged for
credit against the purchase price of similar replacement assets or (ii) the
proceeds of such disposition are reasonably promptly applied to the purchase
price of such replacement assets;

 

(e) licenses, sublicenses, leases and subleases that do not interfere in any
material respect with the business of the Company or any Subsidiary;

 

(f) sales or discounts of accounts receivable in connection with the compromise
or collection thereof in the ordinary course of business;

 

(g) in connection with any Securitization Transaction permitted by Sections 6.01
and 6.02, the granting of Liens and/or any sale, transfer, lease or other
disposition of Securitization Receivables subject thereto, Equity Interests in
and assets of any Securitization Subsidiary and assets ancillary to any of the
foregoing;

 

(h) any Sale/Leaseback Transaction permitted by Section 6.03;

 

(i) any Restricted Payment permitted under Section 6.05 (other than non-cash
payments permitted solely under Section 6.05(h)) or any Investment permitted
under Section 6.12 (other than Section 6.12(g) or 6.12(s));

 

(j) any disposition pursuant to the entry into, exercise and settlement or
termination of any Permitted Call Spread Swap Agreement, the sale of Permitted
Convertible Notes and any payments or deliveries made pursuant to the terms
thereof;

 

(k) [reserved];

 

(l) any other sales, transfers, leases and other dispositions of assets owned by
the Company and the Subsidiaries (other than accounts receivable as part of a
Securitization Transaction or inventory as part of an inventory financing), in
each case to the extent made to a Person other than the Company or any
Subsidiary and to the extent not made in reliance on any other clause of this
Section 6.08; provided that (i) no Default shall have occurred and be continuing
at the time of entry into the agreement governing such transaction or would
result therefrom, (ii) all sales, transfers, leases and other dispositions
permitted pursuant to this clause (l) shall be made for fair value and 75% cash
consideration in respect thereof (for purposes of this clause (ii), each of the
following shall be deemed to be cash: (A) the amount of any liabilities (as
shown on the Company’s or the applicable Subsidiary’s most recent balance sheet
or in the notes thereto and excluding any liabilities that are contractually
subordinated in right of payment to the Secured Obligations) that are assumed by
the transferee of any such assets pursuant to a customary novation agreement or
are otherwise cancelled in connection with such transaction and (B) any notes or
similar obligations or other securities received by the Company or the
applicable Subsidiary from the transferee that are converted by the Company or
such Subsidiary into cash within 180 days after receipt thereof (to the extent
of the cash received)), (iii) the aggregate fair value (as reasonably determined
by the Company, as to any assets, as of the time of such sale, transfer, lease
or other disposition thereof) of all assets (including Equity Interests in
Subsidiaries) sold, transferred, leased or otherwise disposed of in reliance on
this clause (l) since the Restatement Effective Date shall not exceed
US$1,000,000,000, (iv) the Company shall permanently reduce the Tranche 1
Commitments pursuant to Section 2.09(b) and, if no Tranche 1 Commitments shall
remain in effect, shall prepay Tranche 1 Revolving Loans pursuant to Section
2.11(a) by an aggregate amount equal to (A) 50% of the aggregate Net Proceeds of
all sales, transfers, leases or other dispositions made in reliance on this
clause (l) to the extent exceeding US$100,000,000 but less than or equal to
US$500,000,000 and (B) 100% of the aggregate Net Proceeds of all sales,
transfers, leases or other dispositions made in reliance on this clause (l) to
the extent exceeding US$500,000,000, each such reduction and/or prepayment to be
made promptly (and in any event within five Business Days) following the
consummation of any such sale, transfer, lease or other disposition; provided
that in the event that, on or prior to the date of any such reduction and/or
prepayment, the Company or any Subsidiary is required, in accordance with the
definitive documentation for any Foreign Facility then in effect, to apply any
Net Proceeds received by the Company or any Subsidiary from such sale, transfer,
lease or other disposition to repay, prepay, redeem or otherwise discharge any
Indebtedness outstanding under such Foreign Facility, then the amount of the
required reduction and/or prepayment under this clause (iv) shall be reduced by
the amount of the Net Proceeds so required to be applied by the Company or such
Subsidiary to prepay or repurchase Indebtedness outstanding under such Foreign
Facility, and (v) with respect to each sale, transfer, lease or other
disposition made in reliance on this clause (l) for consideration with a fair
value in excess of US$25,000,000 or that requires a reduction and/or prepayment
under clause (iv) above, the Company shall have delivered to the Administrative
Agent a certificate of a Financial Officer, certifying that all the requirements
set forth in this clause (l) have been satisfied with respect thereto, together
with reasonably detailed calculations demonstrating satisfaction of the
requirements set forth in clause (ii) above and, if applicable, a reasonably
detailed calculation of the amount of the reduction and/or prepayment required
under clause (iv) above;

 



119

 

 

(m) dispositions or transfers of assets by the Loan Parties to Subsidiaries that
are not Loan Parties; provided that (i) the aggregate fair market value (as
reasonably determined by the Company, with respect to any assets, as of the time
of the applicable disposition or transfer) of the assets so disposed or
transferred since the Restatement Effective Date shall not exceed the sum of (A)
US$175,000,000, net, with respect to any disposition, of the fair market value
(as reasonably determined by the Company, with respect to any assets, at the
time of the applicable disposition or transfer) of any assets received by the
Loan Parties since the Restatement Effective Date as consideration for such
disposition or transfer (it being understood that any consideration in the form
of Equity Interests in the transferee Subsidiary or any Indebtedness of a
Subsidiary shall not constitute consideration for this purpose); and (B) with
respect to any such disposition or transfer in the form of a capital
contribution, the aggregate fair market value (as reasonably determined by the
Company, with respect to any assets, as of the time of the receipt thereof) of
assets (other than Equity Interests in the transferee Subsidiary or any
Indebtedness of a Subsidiary) received by the Loan Parties as a dividend,
distribution or return of or on the capital contributed (it being understood
that the amount added back pursuant to this clause (B) may not exceed the
original amount of such capital contribution made in reliance on this clause
(m)); (ii) in addition to the limitations in clause (i), the aggregate fair
value of Intellectual Property so disposed or transferred since the Restatement
Effective Date shall not exceed US$200,000,000 (it being agreed that (A) the
value of Intellectual Property shall be reasonably determined by the Company as
of the time of the applicable disposition or transfer, (B) Intellectual Property
that has de minimis fair value as reasonably determined by the Company may be
treated as having zero fair value, (C) for the avoidance of doubt, disclosure of
Intellectual Property shall not be deemed a transfer or disposition subject to
this Section 6.08, (D) non-exclusive licenses of Intellectual Property shall not
count against the cap set forth in this clause (ii), (E) the transfer of the
legal ownership or an exclusive license of registered or issued Intellectual
Property, any application for registration and issuance thereof, source code or
databases shall count against the cap set forth in this clause (ii) and (F)
dispositions or transfers of know-how, show-how and, subject to clause (E)
above, data in electronic form and other technical or business information, in
each case, in the ordinary course of business of the Company and its
Subsidiaries shall not otherwise count against the cap in this clause (ii)) and
(iii) no disposition or transfer of Equity Interests in any Domestic Subsidiary
(other than a CFC Holdco, the New Headquarters SPV or the New Headquarters
Parent SPV) shall be permitted by this clause (m);

 



120

 

 

(n) dispositions or transfers by any Loan Party in the form of (i) the
contribution or other disposition to a Subsidiary that is not a Loan Party of
Equity Interests in, or Indebtedness of, any CFC Holdco, Foreign Subsidiary or
Specified Foreign Subsidiary owned directly by such Loan Party in exchange for
Equity Interests in (or additional share premium or paid in capital in respect
of Equity Interests in), or Indebtedness of, such Subsidiary that is not a Loan
Party, or a combination of any of the foregoing, and (ii) an exchange of Equity
Interests in any CFC Holdco, Foreign Subsidiary or Specified Foreign Subsidiary
for Indebtedness of, or of Indebtedness of such CFC Holdco, Foreign Subsidiary
or Specified Foreign Subsidiary for Equity Interests in, such CFC Holdco,
Foreign Subsidiary or Specified Foreign Subsidiary;

 

(o) Permitted Charitable Contributions;

 

(p) dispositions or transfers of any New Headquarters Assets to the New
Headquarters SPV;

 

(q) any transactions involving consideration or value of less than US$2,000,000
individually;

 

(r) [reserved];

 

(s) dispositions or transfers by any Loan Party in the form of (i) the
contribution or other disposition to a Domestic Subsidiary (other than any
Domestic Subsidiary that is expressly excluded from being a Designated
Subsidiary pursuant to clauses (i) through (vi) of the definition of such term)
of Equity Interests in, or Indebtedness of, any other Subsidiary owned directly
by such Loan Party in exchange for Equity Interests in (or additional share
premium or paid in capital in respect of Equity Interests in), or Indebtedness
of, such Domestic Subsidiary, or a combination of any of the foregoing, and (ii)
an exchange of Equity Interests in any Domestic Subsidiary for Indebtedness of,
or of Indebtedness of such Domestic Subsidiary for Equity Interests in, such
Domestic Subsidiary; and

 



121

 

 

(t) sales, transfers and other distributions of any Equity Interest in the
Company (it being understood that if such sale, transfer or other disposition
constitutes a Restricted Payment, it shall be subject to Section 6.05).

 

Notwithstanding anything to the contrary in this Section or any other provision
of this Agreement, the Company will not, and will not permit any Subsidiary to,
sell, transfer, lease or otherwise dispose of any Equity Interests or other
assets if such Equity Interests or other assets represent all or substantially
all of the assets of the Company and the Subsidiaries, on a consolidated basis.

 

For the avoidance of doubt, no loan by the Company or any of its Subsidiaries to
the Company or any of its Subsidiaries shall constitute a sale, transfer, lease
or other disposition subject to the restrictions set forth in this Section 6.08.

 

SECTION 6.09. Use of Proceeds and Letters of Credit; Margin Regulations. (a) The
Company will not, and will not permit any Subsidiary to, use the proceeds of the
Loans for any purpose other than for the general corporate purposes of the
Company and the Subsidiaries, including working capital, capital expenditures
and acquisitions. The Letters of Credit will be used only to support obligations
of the Company and the Subsidiaries. The Company will not, and will not permit
any Subsidiary to, use any part of the proceeds of any Loan, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board of Governors, including Regulations T, U and X.

 

(b) No Borrower shall request any Borrowing or Letter of Credit, and the Company
and each other Borrower shall not use, and shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or any Letter of Credit (i) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person or in
any Sanctioned Country except (A) as otherwise permitted pursuant to a license
granted by the Office of Foreign Assets Control of the U.S. Department of the
Treasury or (B) otherwise to the extent permissible for a Person required to
comply with Sanctions or (iii) in any manner that would result in the violation
of any Sanctions by any party hereto.

 

SECTION 6.10. Leverage Ratio. Commencing on December 31, 2021, the Company will
not permit the Leverage Ratio at any time (a) on and after December 31, 2021 and
prior to March 31, 2023, to exceed 5.00:1.00, and (b) on and after March 31,
2023, to exceed 4.00:1.00.

 



122

 

 

SECTION 6.11. Minimum Liquidity. From and after the Restatement Effective Date
and prior to December 31, 2021, the Company will not permit Liquidity at any
time to be less than US$300,000,000.

 

SECTION 6.12. Investments and Acquisitions. The Company will not, and will not
permit any Subsidiary (other than any Excluded Subsidiary) to purchase or
acquire (including pursuant to any merger or consolidation with any Person that
was not a Wholly Owned Subsidiary prior to such merger or consolidation), hold,
make or otherwise permit to exist any Investment in any other Person, or make
any Acquisition, except:

 

(a) Investments in Permitted Investments and Investments that were Investments
in Permitted Investments when made;

 

(b) Investments existing on the Restatement Effective Date in Subsidiaries and
other Investments existing on the Restatement Effective Date (but, in each case,
not any additions thereto (including any capital contributions) made after the
Restatement Effective Date);

 

(c) investments by the Company and the Subsidiaries in Equity Interests in their
Subsidiaries; provided that (i) such investees are Subsidiaries prior to such
investments and (ii) the aggregate amount of such investments by the Loan
Parties in, and Guarantees under clause (e)(ii) below by the Loan Parties of
Indebtedness and other obligations of, Subsidiaries that are not Loan Parties
(excluding all such investments, loans, advances and Guarantees (A) existing on
the Restatement Effective Date and permitted by clause (b) above or (B)
consisting of investments made using cash, Permitted Investments or other cash
equivalents) shall not exceed US$100,000,000 at any time outstanding;

 

(d) loans or advances made by the Company or any Subsidiary to the Company or
any Subsidiary; provided that the Indebtedness resulting therefrom is permitted
by Section 6.01(c);

 

(e) (i) Guarantees by the Company or any Subsidiary of Indebtedness or other
obligations of the Company or any Subsidiary under the Foreign Facility or (ii)
Guarantees by the Company or any Subsidiary of Indebtedness or other obligations
of the Company or any Subsidiary (including any such Guarantees arising as a
result of any such Person being a joint and several co-applicant with respect to
any letter of credit or letter of guaranty); provided that, in the case of this
clause (ii), the aggregate amount of Indebtedness and other obligations of
Subsidiaries that are not Subsidiary Guarantors that is Guaranteed by the
Company or any Subsidiary Guarantor shall be subject to the limitation set forth
in clause (c) above;

 

(f) (i) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, (ii) Investments (including debt obligations and
Equity Interests) received in connection with the bankruptcy or reorganization
of account debtors or in settlement of delinquent obligations of, or other
disputes with, customers and suppliers or upon the foreclosure with respect to
any secured Investment or other transfer of title with respect to any secured
Investment and (iii) deposits, prepayments and other credits to suppliers,
licensors or other counterparties made in the ordinary course of business;

 



123

 

 

(g) Investments made as a result of the receipt of noncash consideration from
any sale, transfer or other disposition of any asset in compliance with Section
6.08;

 

(h) Investments by the Company or any Subsidiary that result solely from the
receipt by the Company or any Subsidiary from any of its Subsidiaries of a
dividend or other Restricted Payment in the form of Equity Interests, evidences
of Indebtedness or other securities (but not any additions thereto made after
the date of the receipt thereof);

 

(i) Investments in the form of Swap Agreements that are entered into to hedge or
mitigate risks to which the Company or any Subsidiary has actual or anticipated
exposure (other than in respect of Equity Interests or Indebtedness of the
Company or any Subsidiary) or to cap, collar or exchange interest rates (from
fixed to floating rates, from one floating rate to another floating rate or
otherwise) or exchange rates with respect to any interest bearing or non-US
Dollar denominated liability or investment of the Company or any Subsidiary;

 

(j) payroll, travel and similar advances to directors, officers, employees and
consultants of the Company or any Subsidiary to cover matters that are expected
at the time of such advances to be treated as expenses of the Company or such
Subsidiary for accounting purposes and that are made in the ordinary course of
business;

 

(k) loans or advances to directors, officers, employees and consultants (or
their respective estates, heirs, family members, spouses and former spouses,
domestic partners and former domestic partners or beneficiaries under their
respective estates) of the Company or any Subsidiary (i) in connection with such
Person’s purchase of Equity Interests in the Company, provided that no cash or
Permitted Investments is actually advanced pursuant to this clause (i) other
than to pay Taxes due in connection with such purchase, and (ii) for other
purposes, provided that the aggregate amount of Investments permitted by this
clause (ii) shall not exceed US$10,000,000 at any time outstanding;

 

(l) Investments in the ordinary course of business consisting of (i)
endorsements for collection or deposit and (ii) customary trade arrangements
with customers;

 

(m) Guarantees of obligations of any Subsidiary in respect of leases (other than
Capital Lease Obligations) and Guarantees of other obligations of any Subsidiary
or the Company that do not constitute Indebtedness;

 

(n) Investments held by a Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into the Company
or a Subsidiary in a transaction permitted hereunder) after the Restatement
Effective Date; provided that such Investments exist at the time such Person
becomes a Subsidiary (or is so merged or consolidated) and are not made in
contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation);

 



124

 

 

(o) any Acquisition or other Investment to the extent consideration therefor is
paid solely with shares of common stock in the Company;

 

(p) any other Acquisition or other Investment; provided that, immediately prior
to the consummation thereof, and immediately after giving pro forma effect
thereto, including to any related incurrence of Indebtedness, (i) no Event of
Default shall have occurred and be continuing and (ii) the Company shall be in
pro forma compliance with the covenant set forth in Section 6.10 (whether or not
then in effect and, prior to December 31, 2021, using the covenant level
specified for December 31, 2021);

 

(q) any Investment made in connection with any Securitization Transaction
permitted by Sections 6.01 and 6.02;

 

(r) Investments by the Company or any other Loan Party in any Subsidiary that is
not a Loan Party to the extent made with cash, Permitted Investments or cash
equivalents necessary to fund an Acquisition or Investment permitted by clause
(p) above or clause (v) below;

 

(s) to the extent constituting Investments, sales, transfers and other
dispositions permitted by Sections 6.08(m), 6.08(n), 6.08(p) and 6.08(s);

 

(t) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Company and its
Subsidiaries;

 

(u) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers;

 

(v) any other Acquisition or other Investment; provided that (i) the aggregate
amount of Acquisitions and other Investments permitted by this clause (v) shall
not exceed US$500,000,000 at any time outstanding and (ii) in addition to the
limitation set forth in clause (i), the aggregate amount of Investments
permitted by this clause (v) that do not constitute Acquisitions shall not
exceed US$150,000,000 at any time outstanding; and

 

(w) Investments in the form of Permitted Call Spread Swap Agreements.

 

Notwithstanding anything to the contrary contained in the foregoing, no
Investment in the form of a transfer of (i) Equity Interests in any Subsidiary
held by the Company or any other Loan Party to any Subsidiary that is not a Loan
Party shall be permitted by this Section 6.12 unless such transfer is also
permitted by and made in reliance on Section 6.08(m), 6.08(n), 6.08(q) or
6.08(s) or (ii) Intellectual Property by the Company or any other Loan Party to
any Subsidiary that is not a Loan Party shall be permitted by this Section 6.12
unless such transfer is also permitted by and made in reliance on Section
6.08(e), 6.08(m) or 6.08(q).

 



125

 

 

SECTION 6.13. Maintenance of Borrowing Subsidiaries as Wholly Owned
Subsidiaries. Notwithstanding anything to the contrary herein, the Company will
not permit any Borrowing Subsidiary to cease to be a Wholly Owned Subsidiary;
provided that this Section shall not prohibit any merger or consolidation of a
Borrowing Subsidiary consummated in accordance with Section 6.04 or 6.08 so long
as the surviving or continuing Person shall be a Wholly Owned Subsidiary that is
a Domestic Subsidiary and a Loan Party.

 

ARTICLE VII

Events of Default

 

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

 

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b) any Borrower shall fail to pay any interest on any Loan or any fee orpayable
hereunder or any Loan Party shall fail to pay any other amount (other than an
amount referred to in clause (a) of this Section) payable under this Agreement
or any other Loan Document, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

 

(c) any representation, warranty or statement made or deemed made by or on
behalf of the Company or any Subsidiary in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

 

(d) the Company or any Borrowing Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02(a) or 5.03 (with
respect to the Company’s or a Borrowing Subsidiary’s existence) or in Article
VI;

 

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Section), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Company (which notice will be given at the request of any Lender);

 

(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any grace period applicable thereto);

 



126

 

 

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, but after giving effect to any grace period
applicable thereto) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf or, in the case of any Swap Agreement
(other than Permitted Call Spread Swap Agreements), the applicable counterparty,
or, in the case of a Securitization Transaction the purchasers or lenders
thereunder, to cause such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity or, in the case of any Swap Agreement (other than Permitted Call Spread
Swap Agreements) or Securitization Transaction, to cause the termination
thereof; provided that this clause (g) shall not apply to (i) secured
Indebtedness that becomes due (or which the applicable counterparties may cause
to become due or require the prepayment, repurchase, redemption or defeasance
thereof) as a result of the voluntary sale or transfer of the assets securing
such Indebtedness, (ii) any Indebtedness that becomes due (or which the
applicable counterparties may cause to become due or require the prepayment,
repurchase, redemption or defeasance thereof) as a result of a voluntary
prepayment, repurchase, redemption or defeasance thereof, or any refinancing
thereof, permitted under this Agreement or (iii) any conversion of Permitted
Convertible Notes or the occurrence of any event or satisfaction of any
condition that permits such conversion;

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization (including by way of
scheme of arrangement), judicial management or other relief in respect of the
Company or any Material Subsidiary or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator, judicial manager or similar
official for the Company or any Material Subsidiary or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(i) the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation (other than any liquidation
or similar transaction of a Material Subsidiary permitted under Section
6.04(a)(ii)), reorganization (including by way of voluntary arrangement or
scheme of arrangement) or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership, judicial management or similar law now or
hereafter in effect (other than any liquidation or dissolution of a Material
Subsidiary permitted under Section 6.04(a)(ii)), (ii) consent to the institution
of, or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator,
judicial manager or similar official for the Company or any Material Subsidiary
or for a substantial part of its assets (other than in connection with any
liquidation or similar transactiondissolution of a Material Subsidiary permitted
under Section 6.04(a)(ii)), (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any corporate
action for the purpose of effecting any of the foregoing;

 



127

 

 

(j) the Company or any Material Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

 

(k) one or more judgments for the payment of money in an aggregate amount in
excess of US$30,000,000 (to the extent not covered by insurance) shall be
rendered against the Company, any Material Subsidiary or any combination thereof
and the same shall remain undischarged for a period of 30 consecutive days from
the date on which payment of such judgment is due during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Company or any Material
Subsidiary to enforce any such judgment;

 

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

 

(m) any Guarantee purported to be created under any Loan Document shall cease to
be, or shall be asserted by any Loan Party not to be, in full force and effect,
except as expressly provided in Section 9.14;

 

(n) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any material Collateral, with the priority required by the applicable
Security Document, except as a result of (i) a sale, transfer or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents, (ii) the release thereof as expressly provided in the applicable
Security Document or this Agreement or (iii) as a result of the Administrative
Agent’s failure (A) to maintain possession of any stock certificate, promissory
note or other instrument delivered to it under any Security Document or (B) to
file Uniform Commercial Code (or equivalent) continuation statements; or

 

(o) a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may with the
consent of, and shall at the request of, the Required Lenders, by notice to the
Company, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, (ii) declare the Loans then outstanding to be due and
payable in whole (or in part (but ratably as among the Classes of Loans and the
Loans of each Class at the time outstanding), in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, and (iii) require the deposit of cash collateral in respect of LC
Exposure as provided in Section 2.06(j), in each case, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower; and in case of any event with respect to any Borrower described
in clause (h) or (i) of this Section, the Commitments shall immediately and
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of any
Borrower accrued hereunder, shall immediately and automatically become due and
payable, and the deposit of cash collateral in respect of LC Exposure as
provided in Section 2.06(j) shall immediately and automatically be required, in
each case, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by each Borrower.

 



128

 

 

ARTICLE VIII

 

The Agents

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
entities named as the Administrative Agent and the London Agent in the heading
of this Agreement, and their successors in such capacities, to serve as the
Administrative Agent and the London Agent, respectively, under the Loan
Documents and authorizes the Agents to take such actions and to exercise such
powers as are delegated to the Agents by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
Without limiting the foregoing, each of the Lenders and the Issuing Banks hereby
authorizes each Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which such Agent is a party, and to
exercise all rights, powers and remedies that such Agent may have under such
Loan Documents.

 

Any Person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender or an Issuing Bank as any other Lender or Issuing
Bank and may exercise the same as though it were not an Agent, and such Person
and its Affiliates may accept deposits from, lend money to, own securities of,
act as the financial adviser or in any other advisory capacity for and generally
engage in any kind of business with the Company or any Subsidiary or other
Affiliate thereof as if such Person were not an Agent hereunder and without any
duty to account therefor to the Lenders or the Issuing Banks.

 



129

 

 

The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents, and theirin performing its function and duties
hereunder and under the other Loan Documents shall be, each Agent is acting
solely on behalf of the Lenders and the Issuing Banks (except in limited
circumstances expressly provided for herein relating to the maintenance of the
Register), and its function and duties are entirely mechanical and
administrative in nature. Without limiting the generality of the foregoing, (a)
the Agents do not assume, and shall not be subjectdeemed to have assumed, any
obligation or duty or any other relationship as the agent, fiduciary or other
implied dutiestrustee of or for any Lender, any Issuing Bank or other Person,
other than as expressly set forth herein and in the other Loan Documents,
regardless of whether a Default has occurred and is continuing (and it is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) herein or in any other Loan Document
with reference to the Agents is not intended to connote any fiduciary duty or
other implied (or express) obligations arising under agency doctrine of any
applicable law, and that such term is used as a matter of market custom and is
intended to create or reflect only an administrative relationship between
contracting parties), and each Lender and Issuing Bank agrees that it will not
assert any claim against any Agent based on an alleged breach of fiduciary duty
by such Agent in connection with this Agreement, any other Loan Document and/or
the transactions contemplated hereby or thereby, (b) the Agents shall not have
any duty to take any discretionary action or to exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by the
Loan Documents that the Agents are required to exercise as directed in writing
by the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the applicable Agent shall believe in good faith to be
necessary, under the circumstances as provided in Section 9.02 or 9.02A);
provided that no Agent shall be required to take any action that, in its
opinion, could expose such Agent to liability or be contrary to any Loan
Document or applicable law, and (c) except as expressly set forth in the Loan
Documents, the Agents shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any Subsidiary or other Affiliate thereof that is communicated to or obtained by
them or any of their Affiliates in any capacity. The AgentsNeither any Agent nor
any of its Related Parties shall not be liable for any action taken or not taken
by them with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
applicable Agent shall believe in good faith to be necessary, under the
circumstances as provided in Section 9.02 or 9.02A) or in the absence of their
own gross negligence or wilful misconduct (such absence to be presumed for
purposes of this Article VIII unless otherwise determined by a court of
competent jurisdiction by a final and nonappealable judgment). Each Agent shall
be deemed not to have knowledge of any Default unless and until written notice
thereof (stating that it is a “notice of default”) is given to such Agent by the
Company, a Lender or an Issuing Bank, and the Agents shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunderunder
any Loan Document or in connection therewith, including with respect to the
existence and aggregate amount of Designated Cash Management Obligations or
Designated Swap Obligations at any time, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document or the occurrence of any Default, (iv) the sufficiency, value,
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items (which on their face purport to be such items)
expressly required to be delivered to such Agent, or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to such Agent. Notwithstanding anything herein to the
contrary, the Agents shall not have any liability arising from, or be
responsible for any loss, cost or expense suffered by any Lender as a result of,
(A) any determination of any Revolving Credit Exposure or the component amounts
thereof, (B) any determination of the Exchange Rate, the LC Exchange Rate or the
US Dollar Equivalent, (C) any determination of any rate that reflects the costs
to any Lenders of making or maintaining any Loans as contemplated by Section
2.14 (including, for the avoidance of doubt, any determination of an alternate
rate of interest pursuant to Section 2.14(a))the Average COF Rate, (D) any
determination that any Lender is a Defaulting Lender, or the effective date of
such status, it being further understood and agreed that no Agent shall have any
obligation to determine whether any Lender is a Defaulting Lender, and (E) any
determination it makes as contemplated by the definition of the term “Guarantee
and Collateral Requirement” or by Section 5.05 or 5.08.

 

Each Lender and Issuing Bank agrees that nothing in this Agreement shall require
any Agent to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its functions or duties under the Loan
Documents or in the exercise of any of its rights or powers if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

 



130

 

 

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying,acting or not acting upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (including, if applicable, a Financial Officer). Each Agent also
may rely upon, and shall not incur any liability for relying,acting or not
acting upon, any statement made to it orally or by telephone and believed by it
to be made by the proper Person (including, if applicable, a Financial Officer),
and may act upon any such statement prior to receipt of written confirmation
thereof. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, amendment, or extension of a Letter of Credit, that by
its terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank,
each Agent may presume that such condition is satisfactory to such Lender or
such Issuing Bank unless such Agent shall have received notice to the contrary
from such Lender or such Issuing Bank sufficiently in advance to the making of
such Loan or the issuance, amendment or extension of such Letter of Credit. Each
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. The Agents may treat the payee of any
promissory note as its holder until such promissory note has been assigned in
accordance with Section 9.04 and may rely on the Register to the extent set
forth in Section 9.04(c).

 

Each Agent may perform any of and all its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by it. Each Agent and any such sub-agent may perform any of
and all its duties and exercise its rights and powers through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of each Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facility provided for herein as well as activities as
the Administrative Agent or the London Agent, as applicable. No Agent shall be
responsible for the negligence or misconduct of any sub-agent except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agent.

 



131

 

 

Subject to the terms of this paragraph, each Agent may resign at any time from
its capacity as such. In connection with such resignation, the retiring Agent
shall give notice of its intent to resign to the Lenders, the Issuing Banks and
the Company. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Company, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its intent to resign, then the retiring Agent may, on behalf of
the Lenders and the Issuing Banks, appoint a successor Agent, which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. The fees payable by the Company to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Company and such successor. Notwithstanding the foregoing, in the event no
successor Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its intent
to resign, the retiring Agent may give notice of the effectiveness of its
resignation to the Lenders, the Issuing Banks and the Company, whereupon, on the
date of effectiveness of such resignation stated in such notice, (a) the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents, provided that, solely for purposes of
maintaining any security interest granted to the Administrative Agent under any
Security Document for the benefit of the Secured Parties, the retiring
Administrative Agent shall continue to be vested with such security interest as
administrative agent for the benefit of the Secured Parties and, in the case of
any Collateral in the possession of such Agent, shall continue to hold such
Collateral, in each case until such time as a successor Administrative Agent is
appointed and accepts such appointment in accordance with this paragraph (it
being understood and agreed that the retiring Administrative Agent shall have no
duty or obligation to take any further action under any Security Document,
including any action required to maintain the perfection of any such security
interest), and (b) the Required Lenders shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, provided
that (i) all payments required to be made hereunder or under any other Loan
Document to the retiring Agent for the account of any Person other than such
Agent shall be made directly to such Person and (ii) all notices and other
communications required or contemplated to be given or made to the retiring
Agent shall also directly be given or made to each Lender and each Issuing Bank.
After an Agent’s resignation hereunder and under the other Loan Documents, the
provisions of this Article and Section 9.03 as well as any exculpatory,
reimbursement and indemnification provisions set forth in any other Loan
Document, shall continue in effect for the benefit of such retiring Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Agent and in
respect of the matters referred to in the proviso under clause (a) above.

 

Each Lender and Issuing Bank irrevocably authorizes the Administrative Agent (a)
to determine (it being understood that such determination will be made jointly
with the Company), in connection with any Subsidiary that is a Foreign
Subsidiary becoming a Subsidiary Guarantor pursuant to the Guarantee Agreement,
the terms and conditions of any limitations to be set forth in the Guarantee
Agreement with respect to such Subsidiary as contemplated by the form of the
supplement attached to the Guarantee Agreement and (b) to make any determination
contemplated by the definition of the terms “Guarantee and Collateral
Requirement” or by Section 5.05 or 5.08, it being understood and agreed that
(ai) the Administrative Agent shall not have any liability arising from any such
determination of such terms and such conditions and (bii) in connection with any
such determination, the Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties) selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of any such
counsel or in reliance upon such certification.

 



132

 



 

Except with respect to the exercise of setoff rights in accordance with Section
9.08 (or any similar provision in any other Loan Document) or with respect to a
Secured Party’s right to file a proof of claim in an insolvency proceeding, no
Secured Party (other than the Administrative Agent) shall have any right
individually to realize upon any of the Collateral or to enforce any Guarantee
of the Secured Obligations, it being understood and agreed that all powers,
rights and remedies under the Loan Documents may be exercised solely by the
Administrative Agent on behalf of the Secured Parties in accordance with the
terms thereof. In furtherance of the foregoing and not in limitation thereof, no
agreement relating to Designated Swap Obligations or Designated Cash Management
Obligations will create (or be deemed to create) in favor of any Secured Party
that is a party thereto any rights in connection with the management or release
of any Collateral or of the obligations of any Loan Party under any Loan
Document. By accepting the benefits of the Collateral and the Guarantees of the
Secured Obligations, each Secured Party that is a party to any such arrangement
in respect of Designated Swap Obligations or Designated Cash Management
Obligations, as applicable, shall be deemed to have appointed the Administrative
Agent to serve as administrative agent and collateral agent under the Loan
Documents and agreed to be bound by the Loan Documents as a Secured Party
thereunder. It is understood and agreed that the availability of benefits of the
Collateral or of the Guarantee of the Secured Obligations to any Secured Party
that is not a party hereto is made available on an express condition that, and
is subject to, such Secured Party not asserting that it is not bound by the
appointments and other agreements expressed in this Article to be made, or
deemed herein to be made, by such Secured Party.

 

No Agent shall be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall any Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 



133

 

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Secured Obligations owed to the Secured Parties shall be entitled to be, and
shall be, credit bid by the Administrative Agent at the direction of the
Required Lenders on a ratable basis (with Secured Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that shall vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) for the asset or assets so
purchased (or for the Equity Interests or debt instruments of the acquisition
vehicle or vehicles that are issued in connection with such purchase). In
connection with any such bid, (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles and to assign any successful credit bid
to such acquisition vehicle or vehicles, (ii) each of the Secured Parties’
ratable interests in the Secured Obligations which were credit bid shall be
deemed without any further action under this Agreement to be assigned to such
vehicle or vehicles for the purpose of closing such sale, (iii) the
Administrative Agent shall be authorized to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Secured Obligations which were credit bid, interests, whether as
equity, partnership interests, limited partnership interests or membership
interests, in any such acquisition vehicle and/or debt instruments issued by
such acquisition vehicle, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (v) to the extent that
Secured Obligations that are assigned to an acquisition vehicle are not used to
acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Secured Obligations assigned to the acquisition
vehicle exceeds the amount of Secured Obligations credit bid by the acquisition
vehicle or otherwise), such Secured Obligations shall automatically be
reassigned to the Secured Parties pro rata with their original interest in such
Secured Obligations and the Equity Interests and/or debt instruments issued by
any acquisition vehicle on account of such Secured Obligations shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action. Notwithstanding that the ratable
portion of the Secured Obligations of each Secured Party are deemed assigned to
the acquisition vehicle or vehicles as set forth in clause (ii) above, each
Secured Party shall execute such documents and provide such information
regarding such Secured Party (and/or any designee of such Secured Party which
will receive interests in or debt instruments issued by such acquisition
vehicle) as the Administrative Agent may reasonably request in connection with
the formation of any acquisition vehicle, the formulation or submission of any
credit bid or the consummation of the transactions contemplated by such credit
bid. The provisions of this paragraph shall be subject to Section 1.09.

 

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, each Agent (irrespective of whether the
principal of any Loan or any LC Disbursement shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether such
Agent shall have made any demand on any Borrower) shall be entitled and
empowered (but not obligated) by intervention in such proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other obligations
under the Loan Documents that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Banks and such Agent (including any claim under Sections
2.12, 2.13, 2.15, 2.16, 2.17 and 9.03) allowed in such judicial proceeding; and

 



134

 

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to such Agent and, in the
event that such Agent shall consent to the making of such payments directly to
the Lenders or the Issuing Banks, to pay to such Agent any amount due to it, in
its capacity as Agent, under the Loan Documents (including under Section 9.03).
Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any Lender or any Issuing Bank any
plan of reorganization, arrangement, adjustment or composition affecting the
obligations or the rights of any Lender or Issuing Bank, or to vote in respect
of the claim of any Lender or Issuing Bank in any such proceeding.

 

Each Lender and Issuing Bank acknowledges and agrees that the extensions of
credit made hereunder are commercial loans and letters of credit and not
investments in a business enterprise or securities. Each Lender and Issuing Bank
further represents that it is engaged in making, acquiring or holding commercial
loans and letters of credit in the ordinary course of its business and that it
has, independently and without reliance upon either Agent, any Arranger or any
other Lender or Issuing Bank, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon either Agent, any Arranger or any other
Lender or Issuing Bank, or any of the Related Parties of any of the foregoing,
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

Each Lender and Issuing Bank, by delivering its signature page to this Agreement
or the Restatement Agreement, or delivering its signature page to an Assignment
and Assumption or an Issuing Bank Agreement pursuant to which it shall become a
Lender or an Issuing Bank, as the case may be, hereunder, shall be deemed to
have acknowledged receipt of, and consented to and approved, each Loan Document
and each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on or prior to the
Restatement Effective Date.

 

Notwithstanding anything herein to the contrary, the Arrangersno Arranger and no
Person listed on the cover page of this Agreement as a “Co-Syndication Agent” or
a “Co-Documentation Agent” shall not have any duties or obligations under this
Agreement or any other Loan Document (except in its capacity, as applicable, as
a Lender or an Issuing Bank), but all such PersonPersons shall have the benefit
of the exculpatory provisions, expense reimbursement and indemnities to the
extent provided for hereunder or in any other Loan Documents.

 



135

 

 

Each Lender (a) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (b) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Agents, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement;

 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent or the London Agent, in its sole
discretion, and such Lender.

 

In addition, unless either (1) sub-clause (i) in the immediately preceding
paragraph is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding paragraph, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agents,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that neither Agent is a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent or the London Agent under
this Agreement, any other Loan Document or any documents related hereto or
thereto).

 



136

 

 

ARTICLE IX

 
Miscellaneous

 

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or electronic
communication (and subject to paragraph (b) of this Section), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or email, as follows:

 

(i) if to the Company, to it at 333 108th Avenue NE, Bellevue1111 Expedia Group
Way W, Seattle, WA 9800498119, Attention of Treasurer (Facsimile No. (425)
679-3163) and of General Counsel (Facsimile No. (425) 679-7251; email:
bdzielak@expedia.com), and if to any Borrowing Subsidiary, to it in care of the
Company as set forth above;

 

(ii) if to the Administrative Agent or the London Agent, to JPMorgan Chase Bank,
N.A., 500 Stanton Christiana Road, Ops 2, 3rd Floor, Newark, Delaware 19713,
Attention of Demetrius Dixon (Facsimile No. (302) 634-3301; email:
Demetrius.Dixon@jpmorgan.com), with a copy to email:
12012443630@tls.ldsprod.com;

 

(iii) if to any Issuing Bank, to it at the address (or facsimile number or
email) most recently specified by it in a notice delivered to the Administrative
Agent and the Company; and

 

(iv) if to any other Lender, to it at its address (or facsimile number or email)
set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received, and notices
sent by facsimile shall be deemed to have been given when sent; provided that,
if not given during normal business hours for the recipient, notices shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient; and notices delivered through email or other electronic
communications as provided in paragraph (b) of this Section shall be effective
as provided in such paragraph.

 

(b) Notices and other communications to the Lenders and Issuing Banks hereunder
may be delivered or furnished using any Approved Electronic SystemsPlatform
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices under Article II to any Lender or Issuing
Bank if such Lender or Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article using an Approved Electronic SystemsPlatform. Any notices or other
communications to any Agent, the Company or any Borrowing Subsidiary may, in
addition to email, be delivered or furnished by other electronic communications
pursuant to procedures approved by the recipient thereof prior thereto; provided
that approval of such procedures may be limited or rescinded by any such Person
by notice to each other such Person. Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an email address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return email or other written acknowledgement) and (ii) notices or
communications posted to an Approved Electronic SystemPlatform shall be deemed
received upon the deemed receipt by the intended recipient, at its email address
as described in the foregoing clause (i), of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

 



137

 

 

(c) Any party hereto may change its address, telephone number, email address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto (or, in the case of any change by a Lender or an Issuing
Bank, by notice to the Company and the Administrative Agent).

 

(d) Each Borrower agrees that the Agents may, but shall not be obligated to,
make any Communication by posting such Communication on an Approved Electronic
SystemPlatform. Any Approved Electronic SystemPlatform used by the Agents is
provided “as is” and “as available”. None of the Agents or any of their Related
Parties warrants, or shall be deemed to warrant, the adequacy of any Approved
Electronic SystemPlatform and the Agents expressly disclaim liability for errors
or omissions in the Communications. None of the Agents or any of their Related
Parties is responsible for approving or vetting the representatives or contacts
of any Lender that are added to any Approved Electronic SystemPlatform. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made, or
shall be deemed to be made, by the Agents or any of their Related Parties in
connection with the Communications or any Approved Electronic SystemPlatform. In
no event shall any Agent or any of its Related Parties have any liability to any
Loan Party, any Lender, any Issuing Bank or any other Person for damages of any
kind, including direct or indirect, special, incidental, consequential or
punitive damages, losses or expenses (whether in tort, contract or otherwise)
arising out of any Loan Party’s or any Agent’s transmission of Communications
through an Approved Electronic SystemPlatform, except to the extent that such
direct (but not, for the avoidance of doubt, indirect, special, incidental,
consequential or punitive) losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of any
Agent or any of its Related Parties.

 

(e) Each Borrowing Subsidiary hereby irrevocably appoints the Company as its
agent for the purpose of receiving or giving on its behalf any notice and taking
any other action provided for in this Agreement and any other Loan Document and
hereby agrees that it shall be bound by any such notice or action received,
given or taken by the Company hereunder or thereunder irrespective of whether or
not any such notice shall have in fact been authorized by such Borrowing
Subsidiary and irrespective of whether or not the agency provided for herein or
therein shall have theretofore been terminated.

 



138

 

 

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by either Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Banks and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. Without limiting
the generality of the foregoing, the execution and delivery of this Agreement,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether either Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b) Except as set forth in Sections 2.09(d), 2.14(b) and 9.02(c) and the
definition of the term LC Commitment, neither any Loan Document nor any
provision thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
each Borrower and the Required Lenders, or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are party thereto,
in each case with the consent of the Required Lenders; provided that (i) any
provision of this Agreement or any other Loan Document may be amended by an
agreement in writing entered into by the Company and the Administrative Agent to
cure any ambiguity, omission, defect or inconsistency so long as, in each case,
the Lenders shall have received at least 10 Business Days’ prior written notice
thereof and the Administrative Agent shall not have received, within 10 Business
Days of the date of such notice to the Lenders, a written notice from the
Required Lenders stating that the Required Lenders object to such amendment and
(ii) no such agreement shall (A) increase the Commitment of any Lender without
the written consent of such Lender, (B) reduce the principal amount of any Loan
or LC Disbursement or reduce the rate of interest thereon (other than as a
result of any waiver of any increase in the interest rate applicable to any Loan
or LC Disbursement pursuant to Section 2.13(c)), or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby, (C)
postpone the scheduled maturity date of any Loan or the required date of
reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment, or
waive, amend or modify Section 7.01(a), without the written consent of each
Lender affected thereby, (D) change Section 2.18(b) or 2.18(c) in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender, (E) change any of the provisions of this Section
or the percentage set forth in the definition of the term “Required Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be), (F) release Guarantees representing all or substantially all the value
of the Guarantees under the Guarantee Agreement, or limit the liability of the
Company or any Subsidiary Loan Parties in respect of such Guarantees, without
the written consent of each Lender or (G) change any provision of any Loan
Document in a manner that by its terms adversely affects the rights in respect
of payments due to Lenders holding Loans of any Class differently from those
holding Loans of another Class, without the written consent of Lenders holding a
majority in interest of the outstanding Revolving Credit Exposures and unused
Commitments of the affected Class; provided further that (1) no such agreement
shall amend, modify or otherwise affect the rights or obligations of either
Agent or any Issuing Bank hereunder without the prior written consent of such
Agent or such Issuing Bank, as the case may be, and (2) any amendment,
modification or waiver of this Agreement that by its terms affects the rights or
duties under this Agreement of the Lenders under one Tranche (but not the
Lenders under the other Tranche or Tranches) may be effected by an agreement or
agreements in writing entered into by the Company and the requisite percentage
in interest of Lenders under the affected Tranche that would be required to
consent thereto under this Section if such Tranche of Lenders were the only
Tranche of Lenders hereunder at the time. Notwithstanding the foregoing, (i) no
consent with respect to any amendment, waiver or other modification of this
Agreement or any other Loan Document shall be required of any Defaulting Lender,
except with respect to any amendment, waiver or other modification referred to
in clause (A), (B) or (C) of clause (ii) of the first proviso of this paragraph
and then only in the event such Defaulting Lender shall be affected by such
amendment, waiver or other modification, and (ii) any provision of this
Agreement may be amended by an agreement in writing entered into by the Company,
the Administrative Agent (and, if their rights or obligations are affected
thereby, the Issuing Banks) and the Lenders that will remain parties hereto
after giving effect to such amendment if (x) by the terms of such agreement the
Commitment of each Lender not consenting to the amendment provided for therein
shall terminate upon the effectiveness of such amendment, (y) at the time such
amendment becomes effective, each Lender not consenting thereto receives payment
in full of the principal of and interest accrued on each Loan made by it and all
other amounts owing to it or accrued for its account under this Agreement and
(z) after giving effect to such amendment and all contemporaneous repayments of
Loans and reductions of Commitments, the sum of the total Revolving Credit
Exposures under each Tranche shall not exceed the total Commitments under such
Tranche. Any amendment or modification effected in accordance with this
paragraph will be binding on each Borrowing Subsidiary whether or not such
Borrowing Subsidiary shall have consented thereto.

 



139

 

 

(c) Notwithstanding anything in paragraph (b) of this Section to the contrary,
this Agreement and the other Loan Documents may be amended at any time and from
time to time to add a currency or pricing option under any Tranche or to
establish one or more additional Classes of revolving credit commitments to be
made available to one or more Borrowers by an agreement in writing entered into
by the Company, such Borrower or Borrowers, the Administrative Agent and each
Person (including any Lender) that shall agree to provide such currency, pricing
option or commitment (but without the consent of any other Lender), and each
such Person that shall not already be a Lender shall, at the time such agreement
becomes effective, become a Lender with the same effect as if it had originally
been a Lender under this Agreement with the commitment set forth in such
agreement; provided that (i) the aggregate outstanding principal amount of the
new commitments of all such Classes and Tranches established pursuant to this
paragraph after the Fourth Amendment Effective Date shall, when taken together
with the net amount (if positive) of Commitment Increases over Commitment
Decreases effected pursuant to (and as defined in) Section 2.09(d) after the
Fourth Amendment Effective Date, at no time, without the consent of the Required
Lenders, exceed US$500,000,000 and (ii) the terms applicable to any additional
revolving credit commitments of a Class or Tranche and the Loans and Letters of
Credit thereunder shall be the same as those applicable to the existing
Commitments of such Class or Tranche and the Loans and Letters of Credit
thereunder (after giving effect to any amendment in connection with the
establishment of such additional revolving credit commitments). Any such
agreement establishing any such new commitments shall amend the provisions of
this Agreement and the other Loan Documents to set forth the terms of each Class
or Tranche established thereby (including the amount and final stated maturity
thereof (which shall not be earlier than the Maturity Date), the interest to
accrue and be payable thereon and any fees to be payable in respect thereof) and
to effect such other changes (including changes to the provisions of this
Section, Section 2.18 and the definition of “Required Lenders”) as the Company
and the Administrative Agent shall deem necessary or advisable in connection
with the establishment of any such Class or Tranche; provided that no such
agreement shall: (A) effect any change described in any of clauses (A), (B),
(C), (F) and (G) of clause (ii) of the first proviso of paragraph (b) of this
Section without the consent of each Person required to consent to such change
under such clause (it being agreed, however, that any establishment of any Class
will not, of itself, be deemed to effect a change described in clause (G) of
such clause (ii)); or (B) amend Article V, VI or VII to establish any
affirmative or negative covenant, Event of Default or remedy that by its terms
benefits one or more Classes or Tranches, but not all Classes or Tranches, of
Loans or Borrowings, or provide for any guarantee or security that benefits one
or more Classes or Tranches, but not all Classes or Tranches, of Loans or
Borrowings, without the prior written consent of Lenders holding a majority in
interest of the Revolving Credit Exposures and unused Commitments of each Class
or Tranche not so benefited. The loans, commitments and borrowings under any
Class or Tranche established pursuant to this paragraph shall constitute Loans,
Commitments and Borrowings under, and shall be entitled to all the benefits
afforded by, this Agreement and the other Loan Documents, and shall, without
limiting the foregoing, benefit equally and ratably from the Guarantees created
by the Guarantee Agreement. Each Borrower shall take any actions reasonably
required by the Administrative Agent to ensure and/or demonstrate that the
Guarantee Requirement continues to be satisfied after the establishment of any
such Class or Tranche of new commitments.

 



140

 

 

(d) The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, waivers or other
modifications on behalf of such Lender. Any amendment, waiver or other
modification effected in accordance with this Section 9.02 shall be binding upon
each Person that is at the time thereof a Lender and each Person that
subsequently becomes a Lender.

 

SECTION 9.02A. Certain Agreements. (a) The Lenders party to the Restatement
Agreement and the other parties thereto hereby agree that:

 

(i) any provisions of this Agreement relating to any Collateral (including
Section 9.14) and any provision of any Security Document may be waived, amended
or modified, and any Collateral may be released from the Liens of the Security
Documents, in each case, pursuant to an agreement or agreements in writing
entered into by the Company and a Majority in Interest of Tranche 1 Lenders or,
in the case of any Security Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are party thereto, in each case, with the consent of the Majority
in Interest of Tranche 1 Lenders; provided that (A) this clause (i) shall be
subject to clauses (ii) and (iii) below and (B) no such agreement shall, except
as expressly provided in Section 9.14 or the applicable Security Document
(including any such release by the Administrative Agent in connection with any
sale or other disposition of the Collateral upon the exercise of remedies under
the Security Documents), (1) release all or substantially all of the value of
the Collateral from the Liens of the Security Documents without the written
consent of each Tranche 1 Lender or (2) modify any express limit on the amount
of the Secured Obligations secured thereby without the written consent of
Tranche 1 Lenders having Tranche 1 Revolving Exposures and unused Tranche 1
Commitments representing more than 75% of the sum of the total Tranche 1
Revolving Exposures and unused Tranche 1 Commitments at such time; provided that
this clause (B) shall not apply to any release or modification otherwise
described in this clause (B) that is proposed to be effected in connection with
(including immediately after) the effectiveness of the definitive documentation
for a Qualifying Foreign Facility (and, for the avoidance of doubt, no consent
of any other Lender shall be required with respect to any amendment, waiver,
modification or release described in this clause (i));

 



141

 

 

(ii) the provisions of Section 4.02 of the Collateral Agreement (and any other
equivalent provision in any other Security Document) may not be waived, amended
or modified in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of each Lender;

 

(iii) the Administrative Agent may, without the consent of any Secured Party,
(A) consent to a departure by any Loan Party from any covenant of such Loan
Party set forth in this Agreement or any other Loan Document to the extent such
departure is consistent with the authority of the Administrative Agent set forth
in the definition of the term “Guarantee and Collateral Requirement” or (B)
amend, waive or otherwise modify any provision in any Security Document, or
consent to a departure by any Loan Party therefrom, to the extent the
Administrative Agent determines that such amendment, waiver, other modification
or consent is necessary in order to eliminate any conflict between such
provision and the terms of this Agreement;

 

(iv) (A) Sections 2.09(b), 2.09(f), 2.09(g) and 2.11(b), and the definitions of
the terms “Tranche 1 Reduction/Prepayment Event”, “Tranche 1
Reduction/Prepayment Event Amount” or “Net Proceeds” and (B) Sections 1.08, 5.10
and 6.01(y) and any other provision of this Agreement relating to the Foreign
Facility, in each case, may be waived, amended or modified, in each case,
pursuant to an agreement or agreements in writing entered into by the Company
and a Majority in Interest of Tranche 1 Lenders (and, for the avoidance of
doubt, no consent of any other Lender shall be required with respect to any
amendment, waiver, modification or release described in this clause (iv));

 

(v) the provisions of Section 9.02(c) shall be of no further force or effect;
and

 



142

 



 

(vi) this Agreement may be amended in the manner provided in Section 2.06(i) and
the definitions of the terms “Issuing Bank” and “LC Commitments” and in Sections
1.08, 2.09(f) and 2.09(g).

 

(b) The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, waivers or other
modifications effected in accordance with this Section 9.02A on behalf of such
Lender. The provisions of this Section 9.02A shall be binding on each successor
of and any assign of any Lender that is a party to the Restatement Agreement.
Any amendment, waiver or other modification effected in accordance with this
Section 9.02A shall be binding upon each Person that is at the time thereof a
Lender and each Person that subsequently becomes a Lender. Any amendment, waiver
or other modification effected in accordance with this Section 9.02A will be
binding on each Borrowing Subsidiary whether or not such Borrowing Subsidiary
shall have consented thereto.

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay, or
cause the applicable Borrowing Subsidiary to pay, (i) all reasonable
out-of-pocket expenses incurred by the Agents, the Arrangers and their
Affiliates, including the reasonable fees, charges and disbursements of one firm
of counsel for the Agents and, if deemed reasonably necessary by the Agents, one
firm of local counsel in each appropriate jurisdiction, in connection with the
arrangement and the syndication of the credit facilities provided for herein,
the preparation, execution, delivery and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated), (ii)
all reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Agents, any Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Agents, any Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b) The Company shall indemnify, or cause the applicable Borrowing Subsidiary to
indemnify, the Agents (and any sub-agent thereof), the Arrangers, each Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”), against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with or as a result of (i) the arrangement and the syndication
of the credit facility provided for herein, the preparation, execution, delivery
and administration of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties thereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated thereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by the
Company or any of the Subsidiaries, or any Environmental Liability related in
any way to the Company or any of the Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation, arbitration or proceeding relating
to any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto and regardless of
whether such matter is initiated by a third party or by the Company or any
Affiliate thereof; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee.

 



143

 

 

(c) To the extent that any Borrower fails to pay any amount required to be paid
by it to either Agent (or any sub-agent thereof) or any Issuing Bank, or any
Related Party of any of the foregoing, under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to such Agent (or any such
sub-agent), such Issuing Bank or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent (or such sub-agent) or such Issuing Bank in its capacity as
such, or against any Related Party of any of the foregoing acting for either
Agent (or any such sub-agent) or any Issuing Bank in connection with such
capacity. For purposes hereof, a Lender’s “pro rata share” shall be determined
based upon its share of the sum of the total Revolving Credit Exposures and
unused Commitments at the time (or most recently outstanding and in effect).

 

(d) To the extent permitted by applicable law, the Borrowers shall not assert,
or permit any of their Affiliates or Related Parties to assert, and each hereby
waives, any claim against any IndemniteeAgent (and any sub-agent thereof), any
Arranger, any Lender or any Related Party of any of the foregoing Persons, (i)
for any damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet and any Approved Electronic
SystemsPlatform) or (ii) on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, any Loan Document or any
agreement or instrument contemplated thereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.

 

(e) All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.

 

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) except in
accordance with Section 6.04(a), neither the Company nor any Borrowing
Subsidiary may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any of them without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and the Arrangers and, to the extent expressly contemplated hereby, the
sub-agents of the Agents and the Related Parties of any of the Agents, the
Arrangers, the Issuing Banks and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 



144

 

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and Loans of any Class at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld, delayed or
conditioned) of:

 

(A) the Company; provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; provided
further that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received written
notice thereof;

 

(B) the Administrative Agent; and

 

(C) each Issuing Bank.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
US$10,000,000 unless each of the Company and the Administrative Agent otherwise
consents; provided that (x) no such consent of the Company shall be required if
an Event of Default has occurred and is continuing and (y) the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received written notice thereof;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 



145

 

 

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (or an agreement incorporating
by reference a form of Assignment and Assumption posted on thean Approved
Electronic SystemPlatform), together with a processing and recordation fee of
US$3,500; and

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including United States (Federal or State) and foreign
securities laws; and

 

(E) prior to the date of effectiveness of the definitive documentation for any
Qualifying Foreign Facility, if such assignment is of any Tranche 1 Commitment
or Tranche 1 Revolving Loan, the assignee shall deliver to the Company and the
Administrative Agent a Foreign Facility Deemed Agreement (it being agreed that
for such purpose the “Ratable Share” of the assignee shall be determined as the
percentage of US$855,000,000 equal to the percentage that such assigned Tranche
1 Commitment or, without duplication, Tranche 1 Revolving Loan represents of the
total European Tranche Commitments under, and as defined in, the Existing Credit
Agreement as in effect immediately prior to the Restatement Signing Date and
that, upon delivery of such Foreign Facility Deemed Agreement by the assignee,
the “Ratable Share” under, and as defined in, the Foreign Facility Deemed
Agreement of the assignor Lender shall be automatically reduced by the amount of
the “Ratable Share” of the assignee); provided that the requirements of this
clause (E) shall cease to apply from and after the date on which each of the
Company and the Administrative Agent consent that such requirements shall cease
to apply (with each of the Company and the Administrative Agent agreeing not to
withhold such consent if the Company and the Administrative Agent shall have
mutually determined, acting reasonably, that definitive documentation for a
Qualifying Foreign Facility is not likely to become effective).

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 



146

 

 

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, any
Issuing Bank and any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

(v) Upon its receipt of a duly completed Assignment and Assumption (or an
agreement incorporating by reference a form of Assignment and Assumption posted
on thean Approved Electronic SystemPlatform) executed by an assigning Lender and
an assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in this Section and any written consent to such assignment
required by this Section, the Administrative Agent shall accept such Assignment
and Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c) (i) Any Lender may, without the consent of the Borrowers, the Administrative
Agent or the Issuing Banks, sell participations to one or more Eligible
Assignees (each, a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Agents, the Issuing Banks and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clauses
(A) through (F) of clause (ii) of the first proviso to Section 9.02(b) that
directly affects such Participant and requires the approval of all the Lenders
or all the affected Lenders (or all the Lenders or all the affected Lenders of a
Class). Subject to paragraph (c)(ii) of this Section, the Borrowers agree that
each Participant shall be entitled to the benefits of Sections 2.15, 2.16 and
2.17 (subject to the requirements and limitations therein, including the
requirements under Section 2.17(f) (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the applicable Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, each Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

 



147

 

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent.

 

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central banking authority, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that either Agent, any Arranger, any
Issuing Bank or any Lender or any Affiliate or Related Party of any of the
foregoing may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any Loan Document is executed and
delivered or any credit is extended thereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan, any
fee, any LC Disbursement or any other amount payable under this Agreement is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated. Notwithstanding the foregoing or
anything else to the contrary set forth in this Agreement or any other Loan
Document, in the event that, in connection with the refinancing or repayment in
full of the credit facility provided for herein, (a) any Letter of Credit issued
by an Issuing Bank shall have been (i) cash collateralized in an amount equal to
at least 102% of the LC Exposure attributable to such Letter of Credit pursuant
to procedures and documentation reasonably acceptable to such Issuing Bank (it
being understood and agreed that the procedures set forth in Section 2.06(j)
(but with the cash collateral being deposited with the applicable Issuing Bank)
are acceptable to each Issuing Bank) or (ii) backstopped by a letter of credit
issued for the benefit of such Issuing Bank (in form reasonably acceptable to
such Issuing Bank and issued by an issuing bank reasonably acceptable to such
Issuing Bank) with a face amount equal to at least 102% of the LC Exposure
attributable to such Letter of Credit or (b) an Issuing Bank shall have
otherwise provided to the Administrative Agent a written consent to the release
of the Lenders from their obligations hereunder with respect to any Letter of
Credit issued by such Issuing Bank, then, in each case, from and after such time
such Letter of Credit shall cease to be a “Letter of Credit” outstanding
hereunder for all purposes of this Agreement and the other Loan Documents
(including for purposes of determining whether the Borrowers are required to
comply with Articles V and VI hereof, but excluding Sections 2.15, 2.16, 2.17
and 9.03 and any expense reimbursement or indemnity provisions set forth in any
other Loan Document that expressly survive the termination of this Agreement and
the other Loan Documents), and the Lenders shall be deemed to have no
participations in such Letter of Credit, and no obligations with respect
thereto, under Section 2.06(d) or 2.06(e). The provisions of Sections 2.15,
2.16, 2.17, 2.18(b), 2.18(c), 9.03, 9.08, 9.09, 9.10, 9.17 and Article VIII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.

 



148

 

 

SECTION 9.06. Counterparts; Integration; Effectiveness; Issuing Banks. (a) This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under any commitment letter entered into in connection with the
credit facility established herein and any commitment advices submitted by them
(but do not supersede any other provisions of any such commitment letter or any
fee letter referred to therein (or any separate letter agreements with respect
to fees payable to the Administrative Agent or any Issuing Bank) that do not by
the terms of such documents terminate upon the effectiveness of this Agreement).
Except as provided in Section 4.01, this Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement. Each financial institution that shall be party to an Issuing
Bank Agreement executed by the Company and the Administrative Agent shall be a
party to and an Issuing Bank under this Agreement, and shall have all the rights
and duties of an Issuing Bank hereunder and under its Issuing Bank Agreement.
Each Lender hereby authorizes the Administrative Agent to enter into Issuing
Bank Agreements.

 

(b) (b)Delivery of an executed counterpart of a signature page (including any
Electronic Signature) of this Agreement, any other Loan Document or any
document, amendment, approval, consent, information, notice (including any
notice delivered pursuant to Section 9.01), certificate, request, statement,
disclosure or authorization related to this Agreement, any other Loan Document
and/or the transactions contemplated hereby and/or thereby (each an “Ancillary
Document”) by fax, emailed pdf or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually executed counterpart hereof or thereof. The words “execution”,
“signed”, “signature”, “delivery” and words of like import in or relating to any
document to be signed in connection with this Agreement or, any other Loan
Document and the transactions contemplated hereby/or any Ancillary Document
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in any electronic form (including deliveries by fax, emailed pdf or any
other electronic means that reproduces an image of an actual executed signature
page), each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require any
Agent to accept electronic signaturesElectronic Signatures in any form or format
without its prior written consent and pursuant to procedures approved by it;
provided further, without limiting the foregoing, (i) to the extent any Agent
has agreed to accept any Electronic Signature, the Agents and the Lenders shall
be entitled to rely on such Electronic Signature purportedly given by or on
behalf of any Loan Party without further verification thereof and without any
obligation to review the appearance or form of any such Electronic Signature and
(ii) upon the request of any Agent or any Lender, any Electronic Signature shall
be promptly followed by a manually executed counterpart. Without limiting the
generality of the foregoing, each of the parties hereto hereby (iA) agreeagrees
that, for all purposes, including in connection with any workout, restructuring,
enforcement of remedies, bankruptcy proceedings or litigation among the Agents,
the Lenders and the Loan Parties, Electronic Signatures transmitted by fax,
emailed pdf or any other electronic means that reproduces an image of an actual
executed signature page and/or any electronic images of this Agreement or, any
other Loan Document (in each case, including with respect to any signature pages
thereto)and/or any Ancillary Document shall have the same legal effect, validity
and enforceability as any paper original, and (iiB) waiveeach other party hereto
may, at its option, create one or more copies of this Agreement, any other Loan
Document and/or any Ancillary Document in the form of an imaged electronic
record in any format, which shall be deemed created in the ordinary course of
such Person’s business, and destroy the original paper document (and all such
electronic records shall be considered an original for all purposes and shall
have the same legal effect, validity and enforceability as a paper record), (C)
waives any argument, defense or right to contest the legal effect, validity or
enforceability of thethis Agreement, any other Loan DocumentsDocument and/or any
Ancillary Document based solely on the lack of paper original copies of anythis
Agreement, such other Loan DocumentsDocument and/or such Ancillary Document,
respectively, including with respect to any signature pages thereto, and (D)
waives any claim against any other party hereto or any Related Party of any such
Person for any losses, claims, demands, damages, penalties, liabilities and
expenses of any kind, on any theory of liability, arising solely from reliance
by any party hereto on or use of Electronic Signatures and/or transmissions by
fax, emailed pdf or any other electronic means that reproduces an image of an
actual executed signature page, including any losses, claims, demands, damages,
penalties, liabilities and expenses of any kind, on any theory of liability,
arising as a result of the failure of any such Person to use any available
security measures in connection with the execution, delivery or transmission of
any Electronic Signature.

 



149

 

 

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties hereto shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provision with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provision.

 

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or Issuing Bank, or by such an
Affiliate, to or for the credit or the account of any Borrower against any of
and all the obligations then due of any Borrower now or hereafter existing under
this Agreement held by such Lender or Issuing Bank, irrespective of whether or
not such Lender or Issuing Bank shall have made any demand under this Agreement.
The rights of each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, Issuing Bank or Affiliate
may have.

 

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

 

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any suit, action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such suit, action or proceeding may be
heard and determined in such New York State or, to the extent permitted by law,
in such Federal court. Each Borrower hereby irrevocably and unconditionally
agrees that all claims arising out of or relating to this Agreement or any other
Loan Document brought by it or any of its Affiliates shall be brought, and shall
be heard and determined, exclusively in such United States District Court or, if
that court does not have subject matter jurisdiction, such Supreme Court. Each
of the parties hereto agrees that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that any Agent, any
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any other party
hereto or its property in the courts of any jurisdiction.

 



150

 

 

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

(e) Each Borrowing Subsidiary hereby irrevocably designates, appoints and
empowers the Company, and the Company hereby accepts such appointment, as its
designee, appointee and agent to receive, accept and acknowledge for and on its
behalf, and in respect of its property, service of any and all legal process,
summons, notices and documents that may be served in any such action or
proceeding arising out of or relating to this Agreement and any other Loan
Document. Such service may be made by mailing or delivering a copy of such
process to any Borrowing Subsidiary in care of the Company at the Company’s
address used for purposes of giving notice under Section 9.01, and each
Borrowing Subsidiary hereby irrevocably authorizes and directs the Company to
accept such service on its behalf.

 

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 



151

 

 

SECTION 9.12. Confidentiality.

 

(a) Each of the Agents, the Issuing Banks and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (ai) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (bii) to the extent requested by any regulatory
authority, (ciii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (div) to any other party to this
Agreement, (ev) in connection with the exercise of any remedies hereunder or any
other Loan Document or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(fvi) subject to an agreement containing provisions substantially the same as
those of this Section, to (iA) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, other than, in the case of any such disclosure to a
Participant or a prospective Participant, any such Participant or prospective
Participant that shall have been identified, or is actually known to the
disclosing Person to be an Affiliate of any Person identified, on Schedule 9.12,
as such Schedule may be supplemented by the Company from time to time by a
writing delivered to the Administrative Agent (it being understood and agreed
that no Lender shall have any obligation to determine whether any Participant,
or any prospective Participant, that is not identified on Schedule 9.12 is an
Affiliate of any Person identified on such Schedule) or (iiB) any actual or
prospective counterparty to any swap or derivative transaction relating to the
Company, any Subsidiary or any of their respective obligations, (gvii) with the
consent of the Company, (hviii) to the extent such Information (iA) is or
becomes publicly available other than as a result of a breach of this Section or
(iiB) is or becomes available to either Agent, any Issuing Bank or any Lender on
a nonconfidential basis from a source other than any Borrower, (iix) to any
credit insurance providers, (jx) subject to an agreement containing provisions
at least as restrictive as those of this Section, to (iA) any rating agency in
connection with rating the Company or the Subsidiaries or the credit facilities
provided for herein or (iiB) the CUSIP Service Bureau in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facilities
provided for herein or (kxi) to market data collectors, including league table
providers, and other services providers to the lending industry, in each case,
information of the type routinely provided to such service providers. For the
purposes of this Section, “Information” means all information received from the
Loan Parties relating to the Company, its Subsidiaries or their business, other
than any such information that is available to either Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by a Loan Party;
provided that, in the case of information received from a Loan Party after the
Restatement Effective Date, such information is clearly identified at the time
of delivery as confidential. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.(b) Each of the Agents and the
Borrowers agrees to keep each COF Rate (but not the Average COF Rate)
confidential and not to disclose it to any other Person, and the Company further
agrees to cause its Subsidiaries not to disclose any COF Rate to any other
Person, except that (i) in the event a Eurocurrency Borrowing is to bear
interest by reference to the Average COF Rate as provided in Section 2.14, the
Administrative Agent shall promptly disclose the COF Rate of each Lender, as
communicated by such Lender to the Administrative Agent, to the Company, and
(ii) each of the Agents and the Borrowers may disclose any COF Rate (i) to any
of its Affiliates and any of its or their respective Related Parties or
auditors; provided that any such Person to whom such COF Rate is to be disclosed
is informed in writing of its confidential nature and that it may be
price-sensitive information; provided further that there shall be no requirement
to so inform such Person if, in the opinion of the disclosing party, it is not
practicable to do so under the circumstances, (ii) to any Person to whom
information is required to be disclosed in connection with, and for the purposes
of, any litigation, arbitration, administrative or other investigations,
proceedings or disputes if the Person to whom such COF Rate is to be disclosed
is informed in writing of its confidential nature and that it may be
price-sensitive information; provided that there shall be no requirement to so
inform such Person if, in the opinion of the disclosing party, it is not
practicable to do so under the circumstances, (iii) to the extent required by
applicable law or by any subpoena or similar legal process, and (iv) the Agents,
the Company or any of its Subsidiaries may disclose any COF Rate to any Person
(x) with the consent of the relevant Lender, (y) pursuant to applicable law or
compulsory legal process and (z) to the extent customary or required in any
public or regulatory filing. The Agents and the Borrowers agree to, and the
Company shall cause its Subsidiaries to, to the extent permitted by applicable
law, (x) inform each relevant Lender of the circumstances of any disclosure made
pursuant to this paragraph and (y) notify each relevant Lender upon becoming
aware that any information has been disclosed in breach of this paragraph. No
Default or Event of Default shall arise under Section 7.01(e) solely by reason
of the failure of the Borrowers to comply with this paragraph.

 



152

 

 

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB to the date of repayment, shall have been
received by such Lender.

 

SECTION 9.14. Release of Guarantees and Collateral. (a) If the Company shall
request the release of any Subsidiary Guarantor (other than a Borrowing
Subsidiary) from its obligations under the Loan Documents (i) upon the
consummation of any transaction permitted by this Agreement (for the avoidance
of doubt, as in effect from time to time) as a result of which such Subsidiary
Guarantor ceases to be a Subsidiary or (ii) at such time as such Subsidiary
Guarantor immediately prior to giving effect to such release (but giving effect
to any substantially concurrent repayment (in whole or in part) or release of
any obligation under any Indebtedness) is not a Designated Subsidiary (but, in
the case of this clause (ii), without giving effect to clause (iv) of the
definition of such term and, in the case of any Subsidiary that was a Designated
Subsidiary pursuant to clause (c) of the definition of such term, without giving
effect to any release thereof from the Guarantee of any other Indebtedness
resulting from a payment or other collection on such Guarantee following demand
for payment thereon in connection with a breach or default in respect of the
underlying Indebtedness), and, in each case, the Company shall deliver to the
Administrative Agent a certificate of a Financial Officer or other executive
officer of the Company to the effect that the requirements of this paragraph to
such release have been satisfied, then the Administrative Agent shall execute
and deliver to the Company, at the Company’s expense, all documents that the
Company shall reasonably request to evidence such release and the release of all
Liens created by the Security Documents on Collateral owned by such Subsidiary
Guarantor.

 



153

 

 

(b) Upon (i) any sale, transfer or other disposition by any Loan Party (other
than to another Loan Party) of any Collateral in a transaction permitted under
this Agreement, (ii) any Collateral becoming an Excluded Asset or (iii) the
effectiveness of any written consent to the release of the security interest
created under any Security Document in any Collateral pursuant to Section 9.02A,
the Liens on such Collateral created by the Security Documents shall be
automatically released. In connection with any such release pursuant to this
paragraph, the Administrative Agent shall execute and deliver to the Company, at
the Company’s expense, all documents that the Company shall reasonably request
to evidence such release; provided that, as a condition to the execution of any
such document by the Administrative Agent, upon the request of the
Administrative Agent, the Company shall deliver a certificate of an Authorized
Officer certifying that the relevant release complies with the provisions set
forth above.

 

(c) Notwithstanding anything to the contrary herein or in any other Loan
Document, the Guarantees provided under the Guarantee Agreement and the Liens
created by the Security Documents shall terminate when all the Secured
Obligations (other than Designated Cash Management Obligations, Designated Swap
Obligations and contingent obligations for indemnification, expense
reimbursement, tax gross-up, yield protection or otherwise, in each case as to
which no claim has been made) have been indefeasibly paid in full, all
Commitments have terminated or expired, the LC Exposure has been reduced to zero
and the Issuing Banks have no further obligations to issue Letters of Credit
hereunder. In connection with any such termination pursuant to this paragraph,
the Administrative Agent shall execute and deliver to the Company, at the
Company’s expense, all documents that the Company shall reasonably request to
evidence such termination.

 

(d) Any execution and delivery of documents by the Administrative Agent pursuant
to this Section shall be without recourse to, or representation or warranty by,
the Administrative Agent.

 

SECTION 9.15. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

 



154

 

 

(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 9.15 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

 

SECTION 9.16. Certain Notices. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies each Loan Party that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Loan Party in accordance with the USA Patriot Act.

 

SECTION 9.17. No Fiduciary Relationship. The Company and each Borrowing
Subsidiary, on behalf of itself and its subsidiaries, agrees that in connection
with all aspects of the transactions contemplated hereby and any communications
in connection therewith, the Company, the Subsidiaries and their Affiliates, on
the one hand, and the Agents, the Arrangers, the Lenders, the Issuing Banks and
their Affiliates, on the other hand, will have a business relationship that does
not create, by implication or otherwise, any fiduciary duty on the part of the
Agents, the Arrangers, the Lenders, the Issuing Banks or their Affiliates, and
no such duty will be deemed to have arisen in connection with any such
transactions or communications. The Company and each Borrowing Subsidiary, on
behalf of itself and its subsidiaries, acknowledges that each Agent, each
Arranger, each Lender and each Issuing Bank and their respective Affiliates may
have economic interests that conflict with those of the Company, the
Subsidiaries, their equityholders and/or their Affiliates. The Agents, the
Arrangers, the Lenders, the Issuing Banks and their Affiliates may be engaged,
for their own accounts or the accounts of customers, in a broad range of
transactions that involve interests that differ from those of the Company, the
Borrowing Subsidiaries and their Affiliates, and none of the Agents, the
Arrangers, the Lenders, the Issuing Banks or their Affiliates has any obligation
to disclose any of such interests to the Company, any Borrowing Subsidiary or
any of their Affiliates. To the fullest extent permitted by law, the Company and
each Borrowing Subsidiary, on behalf of itself and its subsidiaries, agrees that
it will not assert any claims against the Agents, the Arrangers, the Lenders,
the Issuing Banks and their Affiliates with respect to any breach or alleged
breach of fiduciary duty in connection with this Agreement or any aspect of any
transaction contemplated hereby.

 

SECTION 9.18. Non-Public Information. Each Lender and Issuing Bank acknowledges
that all information furnished to it pursuant to this Agreement or any other
Loan Document by or on behalf of the Company or any Subsidiary Guarantor and
relating to the Company, the Subsidiaries or their respective businesses may
include MNPI, and confirms that it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including Federal, state and foreign securities laws.

 



155

 

 

All such information, including requests for waivers and amendments, furnished
by the Company, any Subsidiary Guarantor or the Administrative Agent pursuant
to, or in the course of administering, this Agreement will be syndicate-level
information, which may contain MNPI. Accordingly, each Lender and Issuing Bank
represents to the Company, the Borrowing Subsidiaries and the Administrative
Agent that it has identified in its Administrative Questionnaire a credit
contact who may receive information that may contain MNPI in accordance with its
compliance procedures and applicable law, including Federal, state and foreign
securities laws.

 

SECTION 9.19. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among or between any such
parties, each party hereto acknowledges that any liability of any Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

 

(b) the effects of any Bail-In Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancelation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document or (iii) the variation
of the terms of such liability in connection with the exercise of the Write-Down
and Conversion Powers of the applicable Resolution Authority.

 

SECTION 9.20. Acknowledgement Regarding Any Supported QFCs. (a) To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Agreements or any other agreement or instrument that is a QFC (such support
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “US Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States).

 



156

 

 

(b) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S.US Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.US
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S.US Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S.US Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

SECTION 9.21. MIRE Event. Each of the parties hereto acknowledges and agrees
that, if there are any Mortgaged Properties, then in connection with any
increase, extension or renewal of any of the Loans or Commitments (excluding (a)
any continuation or conversion of any Borrowing, (b) the making of any Borrowing
or (c) the issuance, amendment or extension of any Letter of Credit so long as
any such extension does not extend beyond the Maturity Date), the Company will,
and will cause each applicable Subsidiary Loan Party to, deliver or cause to be
delivered all flood hazard determination certifications, acknowledgements and
evidence of flood insurance and other flood-related documentation with respect
to such Mortgaged Properties as required by Flood Insurance Laws or as otherwise
reasonably requested by the Administrative Agent or any Arranger (or any
Affiliate thereof), and no amendment to this Agreement or any other Loan
Document to effect any such increase, extension or renewal shall be effective
until the date that the Administrative Agent confirms that all flood insurance
diligence has been completed to the reasonable satisfaction of the
Administrative Agent and any Arranger (or any Affiliate thereof designated by
such Arranger); provided that the Administrative Agent or any Arranger (or
applicable Affiliate thereof) shall use commercially reasonable efforts to
complete all such flood diligence within 10 Business Days after the date the
Company or such Subsidiary Loan Party delivers to the Administrative Agent or
any Arranger (or applicable Affiliate thereof) all such information with respect
to each Mortgaged Property as may be requested pursuant to this Section 9.21.

 



157

 

 

 

 

 

EXHIBIT B

 

Form of Assignment and Assumption

  





 

 

EXHIBIT A

 

[FORM OF] ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used in this Assignment and Assumption and not otherwise defined herein
have the meanings specified in the Amended and Restated Credit Agreement dated
as of May 5, 2020, among Expedia Group, Inc., a Delaware corporation (the
“Company”), the Borrowing Subsidiaries from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent and London Agent (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such Assignor’s
outstanding rights and obligations under the Tranche identified below and (b) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity, relating to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 



A-1

 

 

1.Name of Assignor (the “Assignor”):

 

2.Name of Assignee (the “Assignee”):

 

[Assignee is an [Affiliate]/[Approved Fund] of: [Name of Lender]]

 

3.Borrowers: Expedia Group, Inc., a Delaware corporation[; and [Name of
Borrowing Subsidiary]].

 

4.Administrative Agent: JPMorgan Chase Bank, N.A.

 

5.Assigned Interest:

 

Tranche Aggregate Amount of Commitments/Loans of all Lenders Amount of
Commitment/Loans Assigned Percentage Assigned of Aggregate Amount of
Commitments/ Loans of all Lenders1 Tranche 1 $ $ % Tranche 2
$                               $                               %

 

Effective Date:                  [TO BE INSERTED BY THE ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR].

 

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal, state and foreign securities laws.

 



 



1 Set forth, to at least 8 decimals, as a percentage of the Commitments/Loans of
all Lenders thereunder.

 



A-2

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 



  [NAME OF ASSIGNOR], as
Assignor,       by       Name:     Title:       [NAME OF ASSIGNEE], as
Assignee,       by       Name:     Title:

 

[Signature Page to Assignment and Assumption]



 





 

 



Consented to and Accepted:       JPMORGAN CHASE BANK, N.A.   as Administrative
Agent,       by       Name:     Title:         Consented to:      
[                             ], as Issuing Bank,         by       Name:    
Title:  

 

[Signature Page to Assignment and Assumption]

 





 

 



[EXPEDIA GROUP, INC.,       by       Name:     Title:]2  

 



 



2 No consent of the Company shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee.

 

[Signature Page to Assignment and Assumption]

 





 

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, the Borrowing Subsidiaries, the other Subsidiaries or any other Person
obligated in respect of any Loan Document, (iv) any requirements under
applicable law for the Assignee to become a lender under the Credit Agreement or
to charge interest at the rate set forth therein from time to time or (v) the
performance or observance by the Company, the Borrowing Subsidiaries, the other
Subsidiaries or any other Person or any of their respective obligations under
any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement and under applicable law
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01(a) or 5.01(b) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Assignor, any Agent, any Issuing Bank or any other Lender or any of their
respective Related Parties and (vi) if it is a Foreign Lender, attached to this
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee, and (b) agrees that (i) it will, independently and without
reliance on the Assignor, any Agent, any Issuing Bank or any other Lender or any
of their respective Related Parties, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Applicable Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by facsimile transmission or other electronic
transmission means shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be construed in accordance with and governed by the law of the State of
New York.

 



A-1-1

 

 

Schedule 2.01

 

Commitments

 

Lender   Tranche 1    Tranche 2    Total  JPMorgan Chase Bank, N.A. 
US$128,812,500   US$0   US$128,812,500  Bank of America, N.A.  US$128,812,500  
US$0   US$128,812,500  BNP Paribas  US$128,812,500   US$0   US$128,812,500 
Mizuho Bank, Ltd.  US$128,812,500   US$0   US$128,812,500  HSBC Bank USA,
National Association  US$128,812,500   US$0   US$128,812,500  MUFG Bank, Ltd. 
US$77,287,500   US$0   US$77,287,500  Royal Bank of Canada  US$77,287,500  
US$0   US$77,287,500  Sumitomo Mitsui Banking Corporation  US$77,287,500  
US$0   US$77,287,500  U.S. Bank National Association  US$77,287,500   US$0  
US$77,287,500  The Bank of Nova Scotia  US$77,287,500   US$0   US$77,287,500 
Goldman Sachs Bank USA  US$57,250,000   US$0   US$57,250,000  Standard Chartered
Bank  US$57,250,000   US$0   US$57,250,000  Total  US$1,145,000,000    US$0  
US$1,145,000,000  

 





 